--------------------------------------------------------------------------------


REVOLVING CREDIT AND TERM LOAN AGREEMENT


Dated as of April 14, 2005


among


ATLAS PIPELINE PARTNERS, L.P.,
as Borrower


ATLAS PIPELINE NEW YORK, LLC
ATLAS PIPELINE OHIO, LLC
ATLAS PIPELINE PENNSYLVANIA, LLC
ATLAS PIPELINE OPERATING PARTNERSHIP, L.P.
ATLAS PIPELINE MID-CONTINENT LLC
ETC OKLAHOMA PIPELINE, LTD.
ELK CITY OKLAHOMA GP, LLC,
as Guarantors


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Bank


and


THE LENDERS SIGNATORY HERETO






FLEET NATIONAL BANK,
Syndication Agent




BANK OF OKLAHOMA N.A.
KEYBANK NATIONAL ASSOCIATION
WELLS FARGO BANK, N.A.,
Co-Documentation Agents




WACHOVIA CAPITAL MARKETS, LLC and BANC OF AMERICA SECURITIES LLC,
Co-Lead Arrangers




WACHOVIA CAPITAL MARKETS, LLC,
Sole Book Runner


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
     
ARTICLE I Definitions and Accounting Matters
2
   
Section 1.01
Terms Defined Above
2
Section 1.02
Certain Defined Terms
2
Section 1.03
Accounting Terms and Determinations
19
     
ARTICLE II Commitments
19
   
Section 2.01
Loans and Letters of Credit.
19
Section 2.02
Borrowings, Continuations and Conversions, Letters of Credit.
20
Section 2.03
Changes of Commitments.
22
Section 2.04
Fees.
22
Section 2.05
Several Obligations
23
Section 2.06
Notes
23
Section 2.07
Prepayments.
23
Section 2.08
Assumption of Risks
24
Section 2.09
Obligation to Reimburse and to Prepay.
25
Section 2.10
Lending Offices
26
     
ARTICLE III Payments of Principal and Interest
26
   
Section 3.01
Repayment of Loans.
26
Section 3.02
Interest.
27
     
ARTICLE IV Payments; Pro Rata Treatment; Computations; Etc.
28
   
Section 4.01
Payments
28
Section 4.02
Pro Rata Treatment
28
Section 4.03
Computations
29
Section 4.04
Non receipt of Funds by the Administrative Agent
29
Section 4.05
Set off, Sharing of Payments, Etc.
29
Section 4.06
Taxes.
30
     
ARTICLE V Capital Adequacy
32
   
Section 5.01
Additional Costs.
32
Section 5.02
Limitation on LIBOR Loans
34
Section 5.03
Illegality
34
Section 5.04
Base Rate Loans Pursuant to Sections 5.01, 5.02 and 5.03
34
Section 5.05
Compensation
34
     
ARTICLE VI Conditions Precedent
35
   
Section 6.01
Initial Funding
35
Section 6.02
Initial and Subsequent Loans and Letters of Credit
37
Section 6.03
Conditions Precedent for the Benefit of Lender
38
Section 6.04
No Waiver
38

 
i

--------------------------------------------------------------------------------



     
ARTICLE VII Representations and Warranties
38
   
Section 7.01
Corporate Existence
38
Section 7.02
Financial Condition
39
Section 7.03
Litigation
39
Section 7.04
No Breach
39
Section 7.05
Authority
40
Section 7.06
Approvals
40
Section 7.07
Use of Loans
40
Section 7.08
ERISA.
40
Section 7.09
Taxes
41
Section 7.10
Titles, etc.
41
Section 7.11
No Material Misstatements
42
Section 7.12
Investment Company Act
42
Section 7.13
Public Utility Holding Company Act
42
Section 7.14
Operation of the Pipeline
42
Section 7.15
Capitalization of General Partner and Subsidiaries.
42
Section 7.16
Location of Business and Offices
43
Section 7.17
Defaults under Material Agreements
43
Section 7.18
Environmental Matters
43
Section 7.19
Compliance with Laws
44
Section 7.20
Insurance
44
Section 7.21
Hedging Agreements
45
Section 7.22
Restriction on Liens
45
Section 7.23
Material Agreements
45
Section 7.24
Imbalances
45
Section 7.25
Relationship of Obligors
45
Section 7.26
Solvency
46
     
ARTICLE VIII Affirmative Covenants
46
   
Section 8.01
Reporting Requirements
46
Section 8.02
Litigation
48
Section 8.03
Maintenance, Etc.
48
Section 8.04
Environmental Matters.
49
Section 8.05
Further Assurances
49
Section 8.06
Performance of Obligations
50
Section 8.07
Reserve Reports.
50
Section 8.08
Title Curative
50
Section 8.09
Additional Collateral.
50
Section 8.10
Corporate Identity
52
Section 8.11
ERISA Information and Compliance
52
Section 8.12
Material Agreements
53
Section 8.13
Guaranties
53
Section 8.14
Proceeds of Equity Offerings
53
     
ARTICLE IX Negative Covenants
53
   
Section 9.01
Debt
53
Section 9.02
Liens
54
Section 9.03
Investments, Loans and Advances
55


ii

--------------------------------------------------------------------------------




Section 9.04
Dividends, Distributions and Redemptions
56
Section 9.05
Sales and Leasebacks
56
Section 9.06
Nature of Business
56
Section 9.07
Hedging Agreements
56
Section 9.08
Limitation on Leases
57
Section 9.09
Mergers, Etc
57
Section 9.10
Proceeds of Notes and Letters of Credit
58
Section 9.11
ERISA Compliance
58
Section 9.12
Sale or Discount of Receivables
58
Section 9.13
Consolidated EBITDA to Consolidated Interest Expense
58
Section 9.14
Consolidated Funded Debt to Consolidated EBITDA
58
Section 9.15
Consolidated Senior Secured Debt to Consolidated EBITDA
58
Section 9.16
Disposition of Pipeline Properties
59
Section 9.17
Environmental Matters
59
Section 9.18
Transactions with Affiliates
59
Section 9.19
Subsidiaries
59
Section 9.20
Negative Pledge Agreements
59
Section 9.21
Imbalances or Other Prepayments
59
Section 9.22
Amendments to Material Agreements
60
Section 9.23
Accounting Changes
60
     
ARTICLE X Events of Default; Remedies
60
   
Section 10.01
Events of Default
60
Section 10.02
Remedies.
62
Section 10.03
Gathering Fees; Distributions.
62
     
ARTICLE XI The Administrative Agent
63
   
Section 11.01
Appointment, Powers and Immunities
63
Section 11.02
Reliance by Administrative Agent
64
Section 11.03
Defaults
64
Section 11.04
Rights as a Lender
64
Section 11.05
Indemnification
65
Section 11.06
Non Reliance on Administrative Agent and other Lenders
65
Section 11.07
Action by Administrative Agent
65
Section 11.08
Resignation or Removal of Administrative Agent
66
Section 11.09
No Other Duties
66
Section 11.10
Collateral and Guaranty Matters
66
     
ARTICLE XII Miscellaneous
67
   
Section 12.01
Waiver
67
Section 12.02
Notices
67
Section 12.03
Payment of Expenses, Indemnities, etc.
67
Section 12.04
Amendments, Etc
69
Section 12.05
Successors and Assigns
71
Section 12.06
Assignments and Participations.
71
Section 12.07
Invalidity
73
Section 12.08
Counterparts
73
Section 12.09
References, Use of Word “Including”
74


iii

--------------------------------------------------------------------------------




Section 12.10
Survival
74
Section 12.11
Captions
74
Section 12.12
NO ORAL AGREEMENTS
74
Section 12.13
GOVERNING LAW, SUBMISSION TO JURISDICTION.
74
Section 12.14
USA PATRIOT Act Notice
75
Section 12.15
Interest
76
Section 12.16
Confidentiality
76
Section 12.17
Restatement of Existing Credit Agreement
77

 
 
Exhibits
     
Exhibit A-1
Form of Revolver Note
Exhibit A-2
Form of Term Loan Note
Exhibit B
Form of Borrowing, Continuation and Conversion Request
Exhibit C
Form of Compliance Certificate
Exhibit D
Security Instruments
Exhibit E
Form of Assignment and Assumption
Exhibit F
Form of Consent to Assignment
Exhibit G-1
Form of Guaranty
Exhibit G-2
Form of Confirmation of Guaranty
   
Schedules
     
Schedule 1.01
Elk City Scheduled Adjustments
Schedule 3.01
Term Loan Amortization
Schedule 6.01
Post-Closing Requirements
Schedule 6.01(e)
Historical Financial Summary
Schedule 7.03
Litigation
Schedule 7.09
Tax Obligations
Schedule 7.10
Title Exceptions
Schedule 7.15
Subsidiary Interests
Schedule 7.20
Insurance
Schedule 7.21
Hedging Agreements
Schedule 7.23
Material Agreements
Schedule 7.24
Imbalances
Schedule 9.01
Debt

 
iv

--------------------------------------------------------------------------------



REVOLVING CREDIT AND TERM LOAN AGREEMENT
 
 
THIS REVOLVING CREDIT AND TERM LOAN AGREEMENT dated as of April 14, 2005, among
ATLAS PIPELINE PARTNERS, L.P., a Delaware limited partnership (the “Borrower”);
ATLAS PIPELINE NEW YORK, LLC, a Pennsylvania limited liability company (“APL New
York”); ATLAS PIPELINE OHIO, LLC, a Pennsylvania limited liability company (“APL
Ohio”); ATLAS PIPELINE PENNSYLVANIA, LLC, a Pennsylvania limited liability
company (“APL Pennsylvania”); ATLAS PIPELINE OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (“APL Operating”); ATLAS PIPELINE MID-CONTINENT
LLC, a Delaware limited liability company (“APL Mid-Continent”); ETC OKLAHOMA
PIPELINE, LTD., a Texas limited partnership (“Elk City”); and ELK CITY OKLAHOMA
GP, LLC, a Delaware limited liability company (“Elk City GP”; Elk City GP, Elk
City, APL Mid-Continent, APL New York, APL Ohio, APL Pennsylvania and APL
Operating are collectively referred to herein as the “Initial Guarantors,” and
the Borrower and the Initial Guarantors are collectively referred to herein as
the “Initial Obligors”); each of the lenders that is a signatory hereto or which
becomes a signatory hereto as provided in Section 12.06 (individually, together
with its successors and assigns, a “Lender,” and collectively, the “Lenders”);
WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”); WACHOVIA BANK, NATIONAL ASSOCIATION, as issuing bank
(in such capacity, together with its successors in such capacity, the “Issuing
Bank”); and WACHOVIA CAPITAL MARKETS, LLC AND BANC OF AMERICA SECURITIES LLC, as
co-lead arrangers (in such capacity, together with their successors in such
capacity, the “Co-Lead Arrangers”).


R E C I T A L S


A.     WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent, issuing
bank and a lender, the Borrower, the guarantors named therein and the lenders
parties thereto (collectively, the “Original Lenders”) entered into that certain
Credit Agreement dated as of December 27, 2002, as amended by that certain First
Amendment to Credit Agreement dated as of January 31, 2003, Second Amendment to
Credit Agreement dated as of March 28, 2003, Third Amendment to Credit Agreement
dated as of September 15, 2003, and Fourth Amendment to Credit Agreement dated
as of March 12, 2004 (as amended, the “Original Credit Agreement”).


B.     The Original Credit Agreement was amended and restated by that certain
Revolving Credit and Term Loan Agreement dated as of July 16, 2004 among
Borrower, certain lenders (collectively, the “Existing Lenders”), and Wachovia
Bank, National Association, as administrative agent, as amended by that certain
First Amendment to Revolving Credit and Term Loan Agreement dated as of December
3, 2004 (as amended prior to the date hereof, the “Existing Credit Agreement”),
pursuant to which the Existing Lenders agreed to make loans and extend credit to
the Borrower, as evidenced by promissory notes of the Borrower in favor of the
Existing Lenders issued pursuant to the Existing Credit Agreement (which
promissory notes and other indebtedness, obligations and liabilities under the
Existing Credit Agreement are collectively referred to herein as the “Existing
Debt”).


C.     The Existing Lenders have assigned to Administrative Agent all of their
rights and obligations under the Existing Credit Agreement.


D.     The Borrower has requested that the Administrative Agent amend and
restate the Existing Credit Agreement and provide certain loans to and
extensions of credit on behalf of the Borrower.


--------------------------------------------------------------------------------



E.     The Administrative Agent has agreed to amend and, together with the
Lenders, restate the Existing Credit Agreement and make loans and extend credit
to the Borrower, subject to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained and of the loans, extensions of credit and
commitments hereinafter referred to, the parties hereto agree to amend and
restate the Existing Credit Agreement as follows:


ARTICLE I

Definitions and Accounting Matters


Section 1.01   Terms Defined Above. As used in this Agreement, the terms
“Administrative Agent,” “APL New York,” “APL Ohio,” “APL Pennsylvania,” “APL
Operating,” “APL Mid-Continent,” “Borrower,” “Initial Guarantors,” “Issuing
Bank,” “Lender,” “Lenders,” “Initial Obligors,” “Original Credit Agreement,”
“Original Lenders,” “Elk City”, “Elk City GP”, “Co-Lead Arrangers”, “Existing
Credit Agreement,” “Existing Debt,” and “Existing Lenders” shall have the
meanings indicated above.


Section 1.02          Certain Defined Terms. As used herein, the following terms
shall have the following meanings (all terms defined in this Article I or in
other provisions of this Agreement in the singular to have equivalent meanings
when used in the plural, and vice versa):


Additional Costs shall have the meaning assigned such term in Section 5.01(a).


Adjusted LIBOR shall mean, with respect to any LIBOR Loan, a rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be equal to the quotient of (i) LIBOR for such Loan for
the Interest Period for such Loan divided by (ii) 1 minus the Reserve
Requirement for such Loan for such Interest Period.


Administrative Questionnaire means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


Affected Loans shall have the meaning assigned such term in Section 5.04.


Affiliate of any Person shall mean (i) any Person directly or indirectly
controlled by, controlling or under common control with such first Person, (ii)
any director or officer of such first Person or of any Person referred to in
clause (i) above and (iii) if any Person in clause (i) above is an individual,
any member of the immediate family (including parents, spouse and children) of
such individual and any trust whose principal beneficiary is such individual or
one or more members of such immediate family and any Person who is controlled by
any such member or trust. For purposes of this definition, any Person which owns
directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
10% or more of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to
“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) such corporation or other Person.


Agreement shall mean this Revolving Credit and Term Loan Agreement, as the same
may from time to time be further renewed, extended, amended, restated or
supplemented.


Aggregate Maximum Revolver Amount at any time shall equal the sum of the Maximum
Revolver Amounts of the Revolver Lenders (Two Hundred Twenty-Five Million
Dollars ($225,000,000)), as the same may be reduced pursuant to Section 2.03(a).

2

--------------------------------------------------------------------------------



Amortization Payment has the meaning set forth in Section 3.01(a)(ii).


Applicable Lending Office shall mean, for each Lender and for each Type of Loan,
the lending office of such Lender (or an Affiliate of such Lender) designated
for such Type of Loan on the signature pages hereof or such other offices of
such Lender (or of an Affiliate of such Lender) as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office by which
its Loans of such Type are to be made and maintained.


Applicable Margin shall mean with respect to Revolver Loans and the Term Loan,
the applicable per annum percentage set forth at the appropriate intersection in
the table shown below, based on the Leverage Ratio as in effect from time to
time:
 
Leverage Ratio
Applicable Margin
 
 
LIBOR
Loans and
L/C Fees
Base Rate
Loans
Less than or equal to 2.50 to 1.00
 
1.50%
 
0.50%
 
Greater than 2.50 to 1.00, but less than or equal to 3.00 to 1.00
 
1.75%
 
0.75%
 
Greater than 3.00 to 1.00, but less than or equal to 3.50 to 1.00
 
2.00%
 
1.00%
 
Greater than 3.50 to 1.00, but less than or equal to 4:00 to 1:00
 
2.25%
 
1.25%
 
Greater than 4.00 to 1.00, but less than or equal to 4:50 to 1:00
 
2.50%
 
1.50%
 
Greater than 4.50 to 1.00
 
2.75%
 
1.75%
 



Notwithstanding the foregoing, the Applicable Margin for LIBOR Loans and Base
Rate Loans at all levels on the above table shall be reduced by 0.50% during any
period in which the Senior Secured Leverage Ratio is less than 1.50 to 1.00.
Each change in the Applicable Margin resulting from a change in the Leverage
Ratio or the Senior Secured Leverage Ratio shall take effect on the date of
delivery by the Borrower to the Administrative Agent of notice thereof pursuant
to Section 8.01(j). However, if the Borrower fails to deliver a compliance
certificate when required pursuant to Section 8.01(j), then the Applicable
Margin shall be set at the highest level until such date as the Borrower
delivers such compliance certificate to the Administrative Agent.


Approved Fund means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.


Assignment and Assumption means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

3

--------------------------------------------------------------------------------



Atlas shall mean Atlas America, Inc., a Delaware corporation, and successor in
interest to Atlas America, Inc., a Pennsylvania corporation.


Atlas Direct Subsidiaries shall mean AIC, INC., a Delaware corporation; ATLAS
AMERICA, INC., a Pennsylvania corporation; ATLAS ENERGY CORPORATION, an Ohio
corporation; ATLAS ENERGY GROUP, INC., an Ohio Corporation; ATLAS ENERGY
HOLDINGS, INC., a Delaware corporation, ATLAS NOBLE CORP., a Delaware
corporation; ATLAS RESOURCES, INC., a Pennsylvania corporation; ATLAS AMERICA
MIDCONTINENT, INC., a Pennsylvania corporation; REI; General Partner; and
Viking.


Availability means, at any time, (i) the Revolver Lenders’ aggregate Revolver
Commitments, minus (ii) the sum of (a) the Effective Amount of all outstanding
Revolver Loans and (b) the Effective Amount of all LC Exposure.


Base Rate shall mean, with respect to any Base Rate Loan, for any day, a rate
per annum equal to the higher of (i) the Federal Funds Rate for any such day
plus 1/2 of 1% or (ii) the Prime Rate for such day. Each change in any interest
rate provided for herein based upon the Base Rate resulting from a change in the
Base Rate shall take effect at the time of such change in the Base Rate.


Base Rate Loans shall mean Loans that bear interest at rates based upon the Base
Rate.


Business Day shall mean any day other than a day on which commercial banks are
authorized or required to close in Texas, North Carolina or New York and, where
such term is used in the definition of “Quarterly Date” or if such day relates
to a borrowing or continuation of, a payment or prepayment of principal of or
interest on, or a conversion of or into, or the Interest Period for, a LIBOR
Loan or a notice by the Borrower with respect to any such borrowing or
continuation, payment, prepayment, conversion or Interest Period, any day which
is also a day on which dealings in Dollar deposits are carried out in the London
interbank market.


Change in Control shall mean (i) except as permitted by clauses (iii)(c) and
(iii)(d) hereof, any person or group of persons (within the meaning of
Subsections 13(d) or 14(a) of the Securities Exchange Act of 1934, as amended)
shall have acquired subsequent to the date hereof beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under said Act) 25% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person (and taking into account all such securities that such Person or group
has the right to acquire pursuant to any option right) (provided however, that
the acquisition by the General Partner or any Affiliate thereof of 25% or more
of the partnership interests of the Borrower shall not constitute a Change in
Control); (ii) within a period of twelve (12) consecutive calendar months,
individuals who were managing board members of the General Partner on the first
day of such period shall cease to constitute a majority of the managing board
members of the General Partner or individuals who were board members of Atlas on
the first day of such period shall cease to constitute a majority of the board
members of Atlas, or (iii) the occurrence of any of the following:


(a)     the sale, transfer, lease, conveyance or other disposition (other than
by way of a permitted merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Wholly Owned Subsidiaries taken as a whole to any “person” (as such term is used
in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended);

4

--------------------------------------------------------------------------------



(b)     the adoption of a plan relating to the liquidation or dissolution of the
Borrower or the General Partner unless, in the case of the General Partner, the
General Partner is replaced by an affiliate of Atlas acceptable to the Lenders
in their reasonable discretion, such acceptance not to be unreasonably withheld;


(c)     the General Partner ceases to own, directly or indirectly, at least 51%
of the general partner interests of the Borrower or of APL Operating, or the
General Partner ceases to serve as the only general partner of the Borrower or
APL Operating unless, in the case of the General Partner, the General Partner is
replaced by an affiliate of Atlas acceptable to the Lenders in their reasonable
discretion, such acceptance not to be unreasonably withheld; or


(d)     Atlas and/or one or more of its directly or indirectly wholly-owned
subsidiaries ceases to own at least 51% of the membership units of the General
Partner.


Closing Date shall mean the date upon which the conditions precedent for initial
funding set forth in Section 6.01 are satisfied.


Code shall mean the Internal Revenue Code of 1986, as amended from time to time
and any successor statute.


Commitment shall mean (i) for any Revolver Lender, its Revolver Commitment, and
(ii) for any Term Loan Lender, its Term Loan Commitment.


Confirmation of Guaranty Agreement shall mean each Confirmation of Guaranty
Agreement dated of even date herewith, executed and delivered by the Guarantor
party thereto in favor of Administrative Agent, for the benefit of Lenders,
substantially in the form of Exhibit G-2 hereto.


Consent to Assignment shall mean, collectively, each Consent to Assignment
substantially in the form of Exhibit F hereto by and between the Borrower, each
counterparty to a Material Agreement that requires such counterparty’s consent
to the pledge or assignment thereof in favor of the Administrative Agent, and
the Administrative Agent.


Consolidated EBITDA shall mean, for any trailing twelve-month period, the sum of
(i) Consolidated Net Income for such period, plus (ii) the following expenses or
charges to the extent deducted from Consolidated Net Income in such period:
interest, income taxes, depreciation, depletion, amortization, non-cash
compensation on long-term incentive plans, and other non-cash charges to
Consolidated Net Income, minus (iii) non-cash credits to Consolidated Net
Income, provided, that, the following adjustments shall be made with respect to
APL Mid-Continent: (a) Consolidated EBITDA for 2004 and for the first two fiscal
quarters of 2005 shall be calculated after giving effect to the Spectrum
Acquisition and annualizing such financial results from July 16, 2004 through
the end of the applicable fiscal quarter; and (b) Consolidated EBITDA for each
quarter of 2005 shall be calculated after giving pro forma effect to the Elk
City Acquisition and the adjustments described on Schedule 1.01 hereto.


Consolidated Funded Debt shall mean, for any Person and its Consolidated
Subsidiaries, the sum of the following (without duplication): (i) all
obligations of such Person and its Consolidated Subsidiaries for borrowed money
or evidenced by bonds, debentures, notes or other similar instruments (including
principal, interest, fees and charges); (ii) all obligations of such Person and
its Consolidated Subsidiaries (whether contingent or otherwise) in respect of
bankers’ acceptances, letters of credit, surety or other bonds and similar
instruments; (iii) all obligations of such Person and its Consolidated
Subsidiaries to pay the deferred purchase price of Property or services (other
than for borrowed money); (iv) all obligations under leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
in respect of which such Person and its Consolidated Subsidiaries is liable
(whether contingent or otherwise); (v) obligations to pay for goods or services
whether or not such goods or services are actually received or utilized by such
Person and its Consolidated Subsidiaries; (vi) any capital stock of such Person
and its Consolidated Subsidiaries in which such Person has a mandatory
obligation to redeem such stock; and (vii) all obligations of such Person under
Hedging Agreements.

5

--------------------------------------------------------------------------------



Consolidated Interest Expense shall mean with respect to such Person and its
Consolidated Subsidiaries, for any period, the aggregate cash interest payments
made or required to be made for such Person and its Consolidated Subsidiaries on
a consolidated basis for such period; provided, that  (i) Consolidated Interest
Expense for the fiscal quarter ending June 30, 2005 shall be calculated by
annualizing the Consolidated Interest Expense for such fiscal quarter, (ii)
Consolidated Interest Expense for the fiscal quarter ending September 30, 2005
shall be calculated by annualizing the Consolidated Interest Expense for such
fiscal quarter and the previous fiscal quarter, and (iii) Consolidated Interest
Expense for the fiscal quarter ending December 31, 2005 shall be calculated by
annualizing the Consolidated Interest Expense for such fiscal quarter and the
two (2) previous fiscal quarters.


Consolidated Net Income shall mean with respect to such Person and its
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of such Person and its Consolidated Subsidiaries after allowances for
taxes for such period, determined on a consolidated basis in accordance with
GAAP; provided, that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (i) the net income of any other
entity in which such Person or any Consolidated Subsidiary has an interest
(which interest does not cause the net income of such other entity to be
consolidated with the net income of such Person and its Consolidated
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in such period by such other entity to
such Person or to a Consolidated Subsidiary, as the case may be; (ii) the net
income (but not loss) of any Consolidated Subsidiary to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by that Consolidated Subsidiary is not at the time permitted by operation
of the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Subsidiary, or is otherwise
restricted or prohibited in each case determined in accordance with GAAP;
(iii) the net income (or loss) of any entity acquired in a pooling-of-interests
transaction for any period prior to the date of such transaction; and (iv) the
cumulative effect of a change in accounting principles and any gains or losses
attributable to writeups or write downs of assets.


Consolidated Senior Secured Debt shall mean, for any Person and its Consolidated
Subsidiaries, Consolidated Funded Debt (other than Subordinated Debt) that is
secured by a Lien.


Consolidated Subsidiaries shall mean each Subsidiary of a Person (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP, provided, however, that the Consolidated
Subsidiaries of Borrower shall not include the Unrestricted Entities.


Debt shall mean, for any Person the sum of the following (without duplication):
(i) all obligations of such Person for borrowed money or evidenced by bonds,
debentures, notes or other similar instruments (including principal, interest,
fees and charges); (ii) all obligations of such Person (whether contingent or
otherwise) in respect of bankers’ acceptances, letters of credit, surety or
other bonds and similar instruments; (iii) all obligations of such Person to pay
the deferred purchase price of Property or services (other than for borrowed
money); (iv) all obligations under leases which shall have been, or should have
been, in accordance with GAAP, recorded as capital leases in respect of which
such Person is liable (whether contingent or otherwise); (v) all obligations
under operating leases which require such Person or its Affiliate to make
payments over the term of such lease, including payments at termination, based
on the purchase price or appraisal value of the Property subject to such lease
plus a marginal interest rate, and used primarily as a financing vehicle for, or
to monetize, such Property; (vi) all Debt (as described in the other clauses of
this definition) and other obligations of others secured by a Lien on any asset
of such Person, whether or not such Debt is assumed by such Person; (vii) all
Debt (as described in the other clauses of this definition) and other
obligations of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the debtor or obligations of
others; (viii) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (ix) obligations to gather or transport
Hydrocarbons in consideration of advance payments; (x) obligations to pay for
goods or services whether or not such goods or services are actually received or
utilized by such Person; (xi) any capital stock of such Person in which such
Person has a mandatory obligation to redeem such stock; (xii) any Debt of a
Subsidiary for which such Person is liable either by agreement or because of a
Governmental Requirement; and (xiii) all obligations of such Person under
Hedging Agreements.

6

--------------------------------------------------------------------------------



Default shall mean an Event of Default or an event which with notice or lapse of
applicable grace period or both would become an Event of Default.


Defaulting Lender means any Lender that (i) has failed to fund any portion of
the Loans or Letter of Credit reimbursement obligations required to be funded by
it hereunder within one Business Day of the date required to be funded by it
hereunder, (ii) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (iii) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.


Disposition or Dispose means the sale, transfer or other disposition (including
any sale-leaseback transaction) of any property by any Person, other than the
settlement or resolution of a claim that is unrelated to the collateral securing
the Indebtedness. For the avoidance of doubt, “Disposition” includes Equity
Offerings.


Dollars and $ shall mean lawful money of the United States of America.


Effective Amount means (i) with respect to any Revolver Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Revolver Loans and prepayments or repayments thereof occurring on such date
under the Revolver Facility; and (ii) with respect to any outstanding LC
Exposure on any date, the amount of such LC Exposure on such date after giving
effect to any issuances of Letters of Credit occurring on such date and any
other changes in the aggregate amount of the LC Exposure as of such date,
including as a result of any reimbursements of drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.


Eligible Assignee means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than a natural Person) approved
by (a) the Administrative Agent and the Issuing Bank, and (b) unless a Default
or Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided, that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.


Elk City Acquisition means the acquisition by Borrower of the Elk City
Partnership Interests pursuant to the Elk City Acquisition Documents.

7

--------------------------------------------------------------------------------



Elk City Acquisition Documents means the Elk City Purchase and Sale
Agreement and each other agreement, document and instrument executed and
delivered by Borrower or any other Obligor and any counterparty thereto in
connection with the Elk City Acquisition.


Elk City Partnership Interests means the “Interests” as defined in the Elk City
Purchase and Sale Agreement.


Elk City Purchase and Sale Agreement means the Purchase and Sale Agreement dated
as of March 8, 2005, between Borrower and the Elk City Seller, with such
amendments as may be satisfactory to the Administrative Agent.


Elk City Seller means, collectively, LG PL, LLC, a Texas limited liability
company, and La Grange Acquisition, L.P., a Texas limited partnership.


Environmental Laws shall mean any and all Governmental Requirements pertaining
to health or the environment in effect in any and all jurisdictions in which any
Obligor or any Subsidiary is conducting or at any time has conducted business,
or where any Property of any Obligor or any Subsidiary is located, including
without limitation, the Oil Pollution Act of 1990 (“OPA”), the Clean Air Act, as
amended, the Comprehensive Environmental, Response, Compensation, and Liability
Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution Control Act, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, and other environmental
conservation or protection laws. The term “oil” shall have the meaning specified
in OPA, the terms “hazardous substance” and “release” or “threatened release”
have the meanings specified in CERCLA, and the terms “solid waste” and
“disposal” or “disposed” have the meanings specified in RCRA; provided, however,
that (i) in the event either OPA, CERCLA or RCRA is amended so as to broaden the
meaning of any term defined thereby, such broader meaning shall apply subsequent
to the effective date of such amendment and (ii) to the extent the laws of the
state in which any Property of any Obligor or any Subsidiary is located
establish a meaning for “oil,” “hazardous substance,” “release,” “solid waste”
or “disposal” which is broader than that specified in either OPA, CERCLA or
RCRA, such broader meaning shall apply.


Equity Net Cash Proceeds means Net Cash Proceeds received in connection with an
Equity Offering.


Equity Offering means the issuance or sale of equity interests in the Borrower
pursuant to a public or private offering.


ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time and any successor statute.


ERISA Affiliate shall mean each trade or business (whether or not incorporated)
which together with the Borrower or any Subsidiary would be deemed to be a
“single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.


ERISA Event shall mean (i) a “Reportable Event” described in Section 4043 of
ERISA and the regulations issued thereunder, (ii) the withdrawal of the
Borrower, any Subsidiary or any ERISA Affiliate from a Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA, (iii) the filing of a notice of intent to terminate a Plan or the
treatment of a Plan amendment as a termination under Section 4041 of ERISA, (iv)
the institution of proceedings to terminate a Plan by the PBGC or (v) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

8

--------------------------------------------------------------------------------



Event of Default shall have the meaning assigned such term in Section 10.01.


Excepted Liens shall mean: (i) Liens for taxes, assessments or other
governmental charges or levies not yet due or which are being contested in good
faith by appropriate action and for which adequate reserves have been
maintained; (ii) Liens in connection with worker’s compensation, unemployment
insurance or other social security, old age pension or public liability
obligations not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (iii) vendors’, carriers’, warehousemen’s, repairmen's,
mechanics’, workmen’s, materialmen’s, construction or other like Liens arising
by operation of law in the ordinary course of business or incident to the
gathering, transportation, operation and maintenance of the Pipeline Properties
or statutory landlord’s liens, each of which is in respect of obligations that
have not been outstanding more than 90 days or which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP; (iv) encumbrances of third party surface
owners and owners of other estates in lands (other than lands to which any
Obligor has fee simple title) covered by Pipeline right-of-ways, permits and
easements; (v) encumbrances (other than to secure the payment of borrowed money
or the deferred purchase price of Property or services), easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any rights of way or other Property of any Obligor or any
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, or timber,
and other like purposes, or for the joint or common use of real estate, rights
of way, facilities and equipment, and defects, irregularities, zoning
restrictions and deficiencies in title of any rights of way or other Property
which in the aggregate do not materially impair the use of such rights of way or
other Property for the purposes of which such rights of way and other Property
are held by any Obligor or any Subsidiary or materially impair the value of such
Property subject thereto; (vi) that certain Surface Lease Agreement dated as of
February 1, 2000, by and between Texaco Exploration and Production, Inc.,
predecesssor in interest to APL Mid-Continent, as lessor, and Velma Federal
Credit Union, as lessee; (vii) deposits of cash or securities to secure the
performance of bids, trade contracts, leases, statutory obligations and other
obligations of a like nature incurred in the ordinary course of business; and
(viii) Liens which do not materially interfere with the occupation, use, and
enjoyment by Borrower of the Pipeline Properties in the ordinary course of
business as presently conducted or materially impair the value thereof for the
purposes thereof.


Facilities means, collectively, the Revolver Facility and the Term Loan
Facility, and Facility means either of the Revolver Facility or the Term Loan
Facility.


Federal Funds Rate shall mean, for any day, the rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with a member of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such-
day, provided, that (i) if the date for which such rate is to be determined is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.


Fee Letters shall mean, collectively, (i) that certain letter agreement from
Wachovia Bank, National Association, Fleet National Bank, Wachovia Capital
Markets, LLC, and Banc of America Securities LLC to the Borrower dated March 8,
2005, and (ii) that certain letter agreement from Wachovia Bank, National
Association and Wachovia Capital Markets, LLC to the Borrower dated March 8,
2005, each concerning certain fees in connection with this Agreement and any
agreements or instruments executed in connection therewith, as the same may be
amended or replaced from time to time.

9

--------------------------------------------------------------------------------



Financial Statements shall mean the financial statement or statements of the
Borrower and its Consolidated Subsidiaries described or referred to in Section
7.02.


Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.


GAAP shall mean generally accepted accounting principles in the United States of
America in effect from time to time.


General Partner means Atlas Pipeline Partners GP, LLC, a Delaware limited
liability company.


Governmental Authority shall include the country, the state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them including monetary authorities which exercises
valid jurisdiction over any such Person or such Person’s Property. Unless
otherwise specified, all references to Governmental Authority herein shall mean
a Governmental Authority having jurisdiction over, where applicable, any Obligor
or any of their Property or the Administrative Agent, any Lender or any
Applicable Lending Office.


Governmental Requirement shall mean any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.


Guarantor shall mean each Initial Guarantor and each Subsidiary of Borrower
hereafter formed or acquired, except for the Unrestricted Entities (if any).


Guaranty Agreement shall mean, collectively, (i) an agreement executed by a
Guarantor in form and substance satisfactory to the Administrative Agent
guarantying, unconditionally, payment of the Indebtedness, together with (ii)
any related Confirmation of Guaranty Agreement and any other amendment,
modification, supplement, restatement, ratification, or reaffirmation of any
Guaranty Agreement made in accordance with the Loan Documents.


Hedging Agreements shall mean any commodity, interest rate or currency swap,
cap, floor, collar, forward agreement or other exchange or protection agreements
or any option with respect to any such transaction.


Highest Lawful Rate means, as of a particular date, the highest non-usurious
rate of interest, if any, permitted from day to day by applicable law. To the
extent Texas law is applicable, the Lenders hereby notify and disclose to the
Borrower that, for purposes of Texas Finance Code §303.001, as it may from time
to time be amended, the “applicable ceiling” shall be the “weekly ceiling” from
time to time in effect as limited by Texas Finance Code §303.009;
provided however, that to the extent permitted by applicable law, the Lender
reserves the right to change the “applicable ceiling” from time to time by
further notice and disclosure to the Borrower.

10

--------------------------------------------------------------------------------



Hydrocarbons shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.


Indebtedness shall mean any and all amounts owing or to be owing by the Borrower
or any other Obligor to the Administrative Agent, the Issuing Bank and/or the
Lenders or any Affiliates of Lenders in connection with the Loan Documents now
or hereafter arising between the Borrower or any other Obligor and the
Administrative Agent, the Issuing Bank, any Lender or its Affiliate and
permitted by the terms of this Agreement, and all renewals, extensions and/or
rearrangements of any of the foregoing. Indebtedness shall also include any
obligation owing to any Person under Hedging Agreements to the extent such
Person was a Lender or Affiliate thereof when such Hedging Agreement was
executed.


Indemnified Parties shall have the meaning assigned such term in Section
12.03(a)(ii).


Initial Funding shall mean the funding of the initial Loans or issuance of the
initial Letters of Credit upon satisfaction of the conditions set forth in
Sections 6.01 and 6.02.


Intercompany Debt shall mean funded Debt that is owed by an Obligor to the
Borrower or to any other Obligor, or by the Borrower or any other Obligor to
another Obligor.


Intercompany Notes shall mean the promissory notes executed to evidence the
Intercompany Debt.


Interest Period shall mean, with respect to any LIBOR Loan, the period
commencing on the date such LIBOR Loan is made and ending on the numerically
corresponding day in the first, second, third or sixth calendar month
thereafter, as the Borrower may select as provided in Section 2.02, except that
each Interest Period which commences on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) no
Interest Period with respect to Revolver Loans may end after the Termination
Date in respect of the Revolver Facility, and no Interest Period with respect to
Term Loans may end after the Termination Date in respect of the Term Loan
Facility; (ii) no Interest Period for any LIBOR Loan may end after the due date
of any installment, if any, provided for in Section 3.01 to the extent that such
LIBOR Loan would need to be prepaid prior to the end of such Interest Period in
order for such installment to be paid when due; (iii) each Interest Period which
would otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day (or, if such next succeeding Business Day falls in the
next succeeding calendar month, on the next preceding Business Day); and (iv) no
Interest Period shall have a duration of less than one month and, if the
Interest Period for any LIBOR Loans would otherwise be for a shorter period,
such Loans shall not be available hereunder.


Issuing Bank shall have the meaning assigned to such term in the introductory
paragraph to this Agreement, or any other Revolver Lender agreed to between the
Borrower and the Administrative Agent to issue Letters of Credit.


LC Commitment at any time shall mean Ten Million Dollars ($10,000,000).

11

--------------------------------------------------------------------------------



LC Exposure at any time shall mean the sum of (i) the aggregate amount available
to be drawn under all outstanding Letters of Credit plus (ii) the aggregate of
all amounts drawn under all Letters of Credit and not yet reimbursed.


Letter of Credit Agreements shall mean the written agreements with the Issuing
Bank, as issuing lender for any Letter of Credit, executed in connection with
the issuance by the Issuing Bank of the Letters of Credit, such agreements to be
on the Issuing Bank’s customary form for letters of credit of comparable amount
and purpose as from time to time in effect or as otherwise agreed to by the
Borrower and the Issuing Bank.


Letters of Credit shall mean the stand-by letters of credit issued pursuant to
Section 2.01(b) and all reimbursement obligations pertaining to any such letters
of credit, and “Letter of Credit” shall mean any one of the Letters of Credit
and the reimbursement obligations pertaining thereto.


Leverage Ratio has the meaning set forth in Section 9.14.


LIBOR shall mean the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) of interest determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period
commencing on the first day of such Interest Period appearing on Dow Jones
Market Service Page 3750 as of 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period. In the event that such
rate does not appear on Dow Jones Market Service Page 3750, “LIBOR” shall be
determined by the Administrative Agent to be the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) at which deposits in Dollars
are offered by leading reference banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period and in an amount substantially equal to the amount of the
applicable Loan.


LIBOR Loans shall mean Loans the interest rates on which are determined on the
basis of rates referred to in the definition of “Adjusted LIBOR”.


Lien shall mean any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting Property. For the
purposes of this Agreement, each Obligor shall be deemed to be the owner of any
Property which it has acquired or holds subject to a conditional sale agreement,
or leases under a financing lease or other arrangement pursuant to which title
to the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.


Limited Partnership Agreement shall mean that certain Second Amended and
Restated Agreement of Limited Partnership of Borrower dated as of March 9, 2004,
as such agreement may be amended, extended, revised or replaced from time to
time.


Loan Documents shall mean this Agreement, the Notes, the Guaranty Agreements,
all Letters of Credit, all Letter of Credit Agreements, the Fee Letters, the
Security Instruments, Hedging Agreements entered into between Borrower or any
other Obligor and any Lender or Affiliate of any Lender and the Consent to
Assignment.

12

--------------------------------------------------------------------------------



Loans shall mean the loans as provided for by Section 2.01(a) or any
continuations or conversions thereof.


Master Natural Gas Gathering Agreements shall mean those agreements listed as
items 1, 2, 3, 4 and 5 on Schedule 7.23, as such agreements may be amended,
extended, renewed or replaced from time to time.


Material Adverse Change shall mean any change, effect, event, occurrence or
circumstance that (a) prevents the Borrower from performing its obligations
under the Elk City Purchase and Sale Agreement or makes impossible the
consummation of the transactions contemplated by that agreement or (b) results
in, or is reasonably expected to result in, a material adverse change in, or
effect on (including diminution in value), the business, assets, results of
operations or financial condition of the Borrower, in each case taken as a
whole, but excluding, in the case of clause (b), (i) any change or effect in, or
that is attributable to or resulting from general international, national,
regional or local economic, financial or market conditions, or the industry in
which the Borrower and Elk City operate, including market prices for
commodities, goods or services within that industry, (ii) any change in laws,
regulations, rules or accounting standards, principles or interpretations, or
(iii) any change, effect, event, occurrence or circumstance that is attributable
to (A) the announcement or consummation of the transactions contemplated by the
Elk City Purchase and Sale Agreement, (B) events, actions or agreements
contemplated by the Elk City Purchase and Agreement, or (C) actions of the Elk
City Seller or Elk City taken or omitted to be taken at the direction of, or
with the express consent of, the Borrower. For purposes of clause (b) of the
immediately preceding sentence, if the change, effect, event, occurrence or
circumstance has an effect on the Borrower is quantifiable in monetary terms,
then, notwithstanding such clause, (1) it is not a material adverse change to
the Borrower unless its negative effect exceeds, or is reasonably expected to
exceed on a present value basis, $10,000,000 and (2) it is a material adverse
change to the Borrower if its negative effect exceeds, or is reasonably expected
to exceed on a present value basis, $10,000,000.


Material Adverse Effect shall mean any material and adverse effect on (i) the
assets, liabilities, financial condition, business, operations or affairs of the
Borrower, the General Partner, and the Guarantors taken as a whole, or (ii) the
ability of the Borrower, the General Partner, or any Guarantor to carry out its
business as at the Closing Date (excluding the dissolution or liquidation of any
Guarantor pursuant to a merger to the extent permitted under Section 9.09) or
meet its obligations under the Loan Documents on a timely basis, or (iii) the
Administrative Agent’s and the Lenders’ interests in the collateral securing the
Indebtedness, or the Administrative Agents’ or the Lenders’ ability to enforce
their rights and remedies under this Agreement or any other Loan Document, at
law or in equity.


Material Agreements shall have the meaning assigned to such term in Section
7.23.


Maximum Revolver Amount shall mean, as to each Revolver Lender, the dollar
amount of such Revolver Lender’s Percentage Share of the Revolver Facility (as
the same may be reduced pursuant to Section 2.03(a) pro rata to each Revolver
Lender based on its Percentage Share of the Revolver Facility), as modified from
time to time to reflect any assignments permitted by Section 12.06(b).


Maximum Term Loan Amount shall mean, as to each Term Loan Lender, the dollar
amount of such Term Loan Lender’s Percentage Share of the Term Loan Facility.


Moody’s means Moody’s Investor Service, Inc. and any successor thereto.


Mortgaged Property shall mean the Property owned by the Obligors and which is
subject to the Liens existing and to exist under the terms of the Security
Instruments.

13

--------------------------------------------------------------------------------



Multiemployer Plan shall mean a Plan defined as such in Section 3(37) or
4001(a)(3) of ERISA.


Net Cash Proceeds means (i) with respect to any Disposition, cash (including any
cash received by way of deferred payment as and when received and payment of
amounts due under insurance policies) received by the Borrower or any of its
Subsidiaries in connection therewith and as consideration therefor, on or after
the date of consummation of such transaction, after (a) deduction of Taxes
payable in connection with or as a result of such Disposition, and (b) payment
of all usual and customary fees and expenses related to such Disposition
(including, without limitation, reasonable attorneys’ fees and closing costs
incurred in connection with such transaction), and (ii) with respect to issuance
of any Debt (other than Intercompany Debt), proceeds of such Debt after payment
of all reasonable closing costs associated with the issuance thereof.


Notes shall mean, collectively, the Revolver Notes and the Term Loan Notes
provided for by Section 2.06, together with any and all renewals, extensions for
any period, increases, rearrangements, substitutions or modifications thereof.


Obligor shall mean each Initial Obligor and each additional Person party to a
Guaranty.


Oil and Gas Properties shall mean all present and future Hydrocarbon reserves
located in fields and regions accessed by the Pipelines for gathering and
transportation to interstate and intrastate third party pipelines.


Omnibus Agreement shall mean that certain Omnibus Agreement by and among the
Borrower, Atlas, REI, Viking and APL Operating dated as of February 2, 2000, as
such agreement may be amended, extended, renewed or replaced from time to time.


Other Taxes shall have the meaning assigned such term in Section 4.06(b).


Participant has the meaning set forth in Section 12.06.


PBGC shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions.


Percentage Share for each Lender means on any date of determination (i) for
purposes of sharing any amount or fee payable to any Lender in respect of a
specific Facility (or subfacility thereof), the proportion that the portion of
the Principal Debt for the applicable Facility (or subfacility thereof) owed to
such Lender (whether held directly or through a participation in respect of the
Letter of Credit subfacility and determined after giving effect thereto) bears
to the Principal Debt under the applicable Facility (or subfacility thereof)
owed to all Lenders thereunder at the time in question, and (b) for all other
purposes, the proportion that the portion of the Principal Debt owed to such
Lender bears to the Principal Debt owed to all Lenders at the time in question,
or if no Principal Debt is outstanding, then the proportion that the aggregate
of such Lender’s Commitment then in effect under the Facilities bears to the
Total Commitment then in effect.


Permitted Merger shall mean such merger or consolidation as is permitted under
Section 9.09.


Person shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization or government or
any agency, instrumentality or political subdivision thereof, or any other form
of entity.

14

--------------------------------------------------------------------------------



Pipelines shall mean the natural gas gathering system and related processing
facilities now owned and operated as private use gathering systems by the
Obligors located in the states of New York, Ohio, Pennsylvania, Oklahoma and
Texas, and all additions thereto, and such other natural gas gathering systems
and related processing facilities owned and operated by the Obligors hereafter.


Pipeline Properties shall mean all Property now or hereafter acquired related to
the Pipelines and processing facilities including all buildings, structures,
fuel separators, processing plants, treatment, dehydration, and fractionation
facilities, storage and transportation equipment, liquid extraction plants,
compressors, compressor stations, pipeline interconnections, fee lands, pumps,
pumping units, field gathering systems, pipes and pipelines, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, SCADA systems and software, apparatus, equipment, appliances, tools,
implements, surface leases, rights-of-way, permits, licenses, crossing permits,
easements and servitudes; all operating agreements, gathering agreements,
processing agreements, contracts and other agreements which relate to any of the
Pipelines or the gathering, transmission, exchange, processing, hedging and sale
of Hydrocarbons through the Pipelines; all Hydrocarbons used as linefill or pad
gas in the Pipelines, and all tariffs, rents, issues, profits, proceeds,
revenues and other incomes from or attributable to the Pipelines and sale of
Hydrocarbons; all Property, real or personal, now owned or hereinafter acquired
and situated upon, used, held for use or useful in connection with the Pipelines
(excluding automotive equipment or other personal property which may be on such
premises for the purpose of constructing the Pipelines or for other similar
temporary uses), together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.


Plan shall mean any employee pension benefit plan, as defined in Section 3(2) of
ERISA, which (i) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, any Subsidiary or an ERISA Affiliate or (ii) was at any time
during the preceding six calendar years sponsored, maintained or contributed to,
by the Borrower, any Subsidiary or an ERISA Affiliate.


Pledges shall have the meaning assigned to such term in Section 10.03(d).


Post-Default Rate shall mean, in respect of any principal of any Loan or any
other amount payable by the Borrower under this Agreement or any other Loan
Document, a rate per annum equal to three and three-quarters percent (3.75%) per
annum above the Base Rate as in effect from time to time, but in no event to
exceed the Highest Lawful Rate.


Prime Rate shall mean the rate of interest from time to time announced publicly
by the Administrative Agent as its prime commercial lending rate. Such rate is
set by the Administrative Agent as a general reference rate of interest, taking
into account such factors as the Administrative Agent may deem appropriate, it
being understood that many of the Administrative Agent’s commercial or other
loans are priced in relation to such rate, that it is not necessarily the lowest
or best rate actually charged to any customer and that the Administrative Agent
may make various commercial or other loans at rates of interest having no
relationship to such rate.


Principal Debt means the sum of Revolver Principal Debt and Term Loan Principal
Debt.


Principal Office shall mean the principal office of the Administrative Agent,
presently located at 1001 Fannin, Suite 2255, Houston, Texas 77002-6709.


Property shall mean any interest in any kind of property or asset, whether real,
personal or mixed, moveable or immoveable, tangible or intangible.

15

--------------------------------------------------------------------------------



Quarterly Date shall mean the first day of each January, April, July, and
October in each year, the first of which shall be July, 2005; provided, however,
that if any such day is not a Business Day, such Quarterly Date shall be the
next succeeding Business Day.


Quarterly Reports shall have the meaning assigned to such term under Section
8.01(f).


Register has the meaning set forth in Section 12.06.


Regulation D shall mean Regulation D of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be amended or supplemented
from time to time.


Regulatory Change shall mean, with respect to any Lender, any change after the
Closing Date in any Governmental Requirement (including Regulation D) or the
adoption or making after such date of any interpretations, directives or
requests applying to a class of lenders (including such Lender or its Applicable
Lending Office) of or under any Governmental Requirement (whether or not having
the force of law) by any Governmental Authority charged with the interpretation
or administration thereof.


REI shall mean Resource Energy, Inc., a Delaware corporation.


Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.


Required Lenders shall mean Lenders holding (i) at least 66-2/3% of the Total
Commitment, if no Default or Event of Default exists, or (ii) at least 66-2/3%
of the outstanding Principal Debt, if a Default or Event of Default exists.


Required Payment shall have the meaning assigned such term in Section 4.04.


Required Revolver Lenders shall mean Revolver Lenders holding (i) at least
66-2/3% of the aggregate Revolver Commitments, if no Default or Event of Default
exists, or (ii) at least 66-2/3% of the outstanding Revolver Principal Debt, if
a Default or Event of Default exists.


Reserve Report shall mean a report, in form and substance satisfactory to the
Administrative Agent, setting forth, as of each January 1, (i) the oil and gas
reserves attributable to the Oil and Gas Properties connected to the Pipelines
accounting for eighty percent (80%) of the Pipelines’ throughput, together with
a projection of the rate of production and future net income, taxes, operating
expenses and capital expenditures with respect thereto as of such date, based
upon the pricing assumptions consistent with SEC reporting requirements at the
time and (ii) such other information as the Administrative Agent may reasonably
request.


Reserve Requirement shall mean, for any Interest Period for any LIBOR Loan, the
average maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the Federal Reserve System in New York
City with deposits exceeding one billion Dollars against “Eurocurrency
liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks by reason of any Regulatory
Change against (i) any category of liabilities which includes deposits by
reference to which LIBOR is to be determined as provided in the definition of
“LIBOR” or (ii) any category of extensions of credit or other assets which
include a LIBOR Loan.

16

--------------------------------------------------------------------------------



Responsible Officer shall mean, as to any Person, the Chief Executive Officer,
the President or any Vice President of such Person and, with respect to
financial matters, the term “Responsible Officer” shall include the Chief
Financial Officer of such Person. Unless otherwise specified, all references to
a Responsible Officer herein shall mean a Responsible Officer of the General
Partner.


Revolver Commitment shall mean, for any Revolver Lender, its obligation to make
Revolver Loans as provided in Section 2.01(a)(i) and participate in the issuance
of Letters of Credit as provided in Section 2.01(b) up to such Revolver Lender’s
Maximum Revolver Amount (as the same may be decreased pursuant to Section
2.03(a)).


Revolver Facility means the credit facility as described in and subject to the
limitations set forth in Section 2.01(a)(i) hereof (as the same may be decreased
pursuant to Section 2.03(a)).


Revolver Lenders means, collectively, on any date of determination, Lenders
having Commitments under the Revolver Facility or that are owed Revolver
Principal Debt.


Revolver Loan means any Loan made under the Revolver Facility.


Revolver Note means a promissory note in substantially the form of Exhibit A-1,
and all renewals and extensions of all or any part thereof.


Revolver Principal Debt means, on any date of determination, the aggregate
unpaid principal balance of all Revolver Loans, together with the aggregate
unpaid reimbursement obligations of Borrower in respect of drawings under any
Letter of Credit.


S&P means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and any successor thereto.


SEC shall mean the Securities and Exchange Commission or any successor
Governmental Authority.


Security Instruments shall mean the agreements or instruments described or
referred to in Exhibit D, and any and all other agreements or instruments now or
hereafter executed and delivered by the Obligors or any other Person (other than
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Indebtedness pursuant to this Agreement) in
connection with, or as security for the payment or performance of, the Notes,
the Guaranty Agreements, the Hedging Agreements constituting Loan Documents,
this Agreement, or reimbursement obligations under the Letters of Credit, as
such agreements may be amended, supplemented or restated from time to time.


Senior Secured Leverage Ratio has the meaning set forth in Section 9.15.


Special Entity shall mean any joint venture, limited liability company or
partnership, general or limited partnership or any other type of partnership or
company other than a corporation in which the Borrower or one or more of its
other Subsidiaries is a member, owner, partner or joint venturer and owns,
directly or indirectly, at least a majority of the equity of such entity or
controls such entity, but excluding any tax partnerships that are not classified
as partnerships under state law. For purposes of this definition, any Person
which owns directly or indirectly an equity investment in another Person which
allows the first Person to manage or elect managers who manage the normal
activities of such second Person will be deemed to “control” such second Person
(e.g. a sole general partner controls a limited partnership).

17

--------------------------------------------------------------------------------



Spectrum Acquisition means the acquisition by APL Operating of the Spectrum
Shares pursuant to the Spectrum Securities Purchase Agreement and the other
documents delivered in connection therewith.


Spectrum Securities Purchase Agreement means the Securities Purchase Agreement
dated as of June 10, 2004, between APL Operating, as buyer, and Spectrum Field
Services, Inc., a Delaware corporation, Energy Spectrum Partners II LP, a
Delaware limited partnership, Energy Spectrum Partners III LP, a Delaware
limited partnership, and each of the “Management Sellers” defined in and parties
to the Spectrum Securities Purchase Agreement, as sellers.


Spectrum Shares means the “Shares” defined in the Spectrum Securities Purchase
Agreement.


Subordinated Debt means any Indebtedness for borrowed money for which an Obligor
is directly and primarily obligated, so long as such Debt (i) does not have any
stated maturity before the maturity of the Facilities, (ii) has terms that are
no more restrictive upon the Obligor than the terms of the Loan Documents, (iii)
is subordinated, upon terms satisfactory to Administrative Agent, to the payment
and collection of the Indebtedness, and (iv) is unsecured.


Subsidiary shall mean (i) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the Borrower or one or more of its Subsidiaries or by the Borrower and one or
more of its Subsidiaries and (ii) any Special Entity.


Taxes shall have the meaning assigned such term in Section 4.06(a).


Term Loan means any Loan made under the Term Loan Facility.


Term Loan Commitment means, for any Term Loan Lender, its obligation to make
Term Loans as provided in Section 2.01(a)(ii) up to such Term Loan Lender’s
Maximum Term Loan Amount.


Term Loan Facility means the credit facility as described in and subject to the
limitations set forth in Section 2.01(a)(ii) hereof.


Term Loan Lenders means, collectively, on any date of determination, Lenders
having Commitments under the Term Loan Facility or that are owed Term Loan
Principal Debt.


Term Loan Note means a promissory note substantially in the form of Exhibit A-2,
and all renewals and extensions of all or any part thereof.


Term Loan Principal Debt means, on any date of determination, the aggregate
unpaid principal balance of all Loans under the Term Loan Facility.


Termination Date means (i) for purposes of the Revolver Facility, the earlier of
(a) April 13, 2010, and (b) the effective date that Revolver Lenders’ Revolver
Commitments are otherwise canceled or terminated, and (ii) for purposes of the
Term Loan Facility, (a) the earlier of April 13, 2010, and (b) the effective
date of any other termination, cancellation or acceleration of the Term Loan
Facility.

18

--------------------------------------------------------------------------------



Total Commitment means, at any time, the sum of the aggregate Revolver
Commitments and aggregate Term Loan Commitments in effect for all Lenders in
respect of the Revolver Facility and the Term Loan Facility.


Transfer shall mean any sale, assignment, sub-lease, conveyance or other
transfer of any Pipeline Property, or any interest in any Pipeline Property of
any Obligor, except for (i) the sale of firm transportation space or
interruptible transportation space in the Pipelines in the ordinary course of
business on a current basis, or (ii) the sale or transfer of equipment in the
ordinary course of business that is no longer necessary for the business of any
Obligor or is contemporaneously replaced by equipment of at least comparable
value and use.


Type shall mean, with respect to any Loan, a Base Rate Loan or a LIBOR Loan.


Unrestricted Entities shall mean Subsidiaries of the Borrower designated as
Unrestricted Entities by the Borrower and approved by Required Lenders.


Viking shall mean Viking Resources Corporation, a Pennsylvania corporation.


Wachovia means Wachovia Bank, National Association.


Wholly Owned Subsidiary shall mean a Subsidiary for which all of the outstanding
shares of stock or other equity of such entity is owned directly or indirectly
by Borrower.


Section 1.03    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the audited financial statements of the Borrower referred to in Section 7.02
(except for changes concurred with by the Borrower’s independent public
accountants).


ARTICLE II
Commitments



 
Section 2.01
Loans and Letters of Credit.




 
(a)
Loans.



(i)     Subject to and in reliance upon the terms, conditions, representations
and warranties in the Loan Documents, each Revolver Lender severally agrees to
make Revolver Loans to the Borrower during the period from and including (i) the
Closing Date or (ii) such later date that such Revolver Lender becomes a party
to this Agreement as provided in Section 12.06(b), to and up to, but excluding,
the Termination Date in respect of the Revolver Facility in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount of such Revolver Lender’s Revolver Commitment as then in effect;
provided however, that the aggregate principal amount of all such Revolver Loans
by all Revolver Lenders hereunder at any one time outstanding together with the
LC Exposure shall not exceed the Aggregate Maximum Revolver Amount. Subject to
the terms of this Agreement, during the period from the Closing Date to and up
to, but excluding, the Termination Date in respect of the Revolver Facility, the
Borrower may borrow, repay and reborrow the amount described in this
Section 2.01(a).

19

--------------------------------------------------------------------------------



(ii)     Subject to and in reliance upon the terms, conditions, representations
and warranties in the Loan Documents, each Term Loan Lender severally, but not
jointly, agrees to lend to the Borrower in a single advance on the Closing Date
a Term Loan in an amount equal to such Lender’s Term Loan Commitment. The
aggregate principal amount of the the Term Loans of the Lenders shall not exceed
Forty-Five Million Dollars ($45,000,000). If all or any portion of the Term
Loan Principal Debt is paid or prepaid by the Borrower, then the amount so paid
or prepaid may not be reborrowed.


(b)  Letters of Credit. During the period from and including the Closing Date
to, but excluding, five (5) Business Days prior to the Termination Date in
respect of the Revolver Facility, the Issuing Bank, as issuing bank for the
Revolver Lenders, agrees to extend credit for the account of any Obligor at any
time and from time to time by issuing, renewing, extending or reissuing Letters
of Credit; provided however, that the LC Exposure at any one time outstanding
shall not exceed the lesser of (i) the LC Commitment or (ii) the Aggregate
Maximum Revolver Amount, as then in effect, minus the aggregate principal amount
of all Revolver Loans then outstanding. The Revolver Lenders shall participate
in such Letters of Credit according to their respective Percentage Shares of the
Revolver Facility. Each of the Letters of Credit shall (i) be issued by the
Issuing Bank, (ii) contain such terms and provisions as are reasonably required
by the Issuing Bank, (iii) be for the account of such Obligor, and (iv) expire
not later than the earlier of (A) twelve months from the date of issuance of
such Letter of Credit and (B) five (5) Business Days before the Termination Date
in respect of the Revolver Facility.


(c)  Limitation on Types of Loans. Subject to the other terms and provisions of
this Agreement, at the option of the Borrower, the Loans may be Base Rate Loans
or LIBOR Loans; provided that, without the prior written consent of the Required
Lenders, no more than seven LIBOR Loans may be outstanding at any time.



 
Section 2.02
Borrowings, Continuations and Conversions, Letters of Credit.



(a)  Borrowings. The Borrower shall give the Administrative Agent (which shall
promptly notify the Lenders) advance notice as hereinafter provided of each
borrowing hereunder, which shall specify (i) the aggregate amount of such
borrowing, (ii) the Type and (iii) the date (which shall be a Business Day) of
the Loans, and (iv) (in the case of LIBOR Loans) the duration of the Interest
Period therefor.


(b)  Minimum Amounts. If a borrowing consists in whole or in part of LIBOR
Loans, such LIBOR Loans shall be in amounts of at least Five Hundred Thousand
Dollars ($500,000) or any whole multiple of Two Hundred Fifty Thousand Dollars
($250,000) in excess thereof. If a borrowing consists in whole or in part of
Base Rate Loans, such Base Rate Loans shall be in amounts of at least One
Hundred Thousand Dollars ($100,000) or integral multiples of One Hundred
Thousand Dollars ($100,000) in excess thereof.  


(c)  Notices. All borrowings, continuations and conversions shall require
advance written notice to the Administrative Agent (which shall promptly notify
the Lenders) in the form of Exhibit B (or telephonic notice promptly confirmed
by such a written notice), which in each case shall be irrevocable, from the
Borrower to be received by the Administrative Agent not later than 12:00 p.m.
Charlotte, North Carolina time at least one Business Day prior to the date of
each Base Rate Loan borrowing and three Business Days prior to the date of each
LIBOR Loan borrowing, continuation or conversion. Without in any way limiting
the Borrower’s obligation to confirm in writing any telephonic notice, the
Administrative Agent may act without liability upon the basis of telephonic
notice believed by the Administrative Agent in good faith to be from the
Borrower prior to receipt of written confirmation. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice except in the case of gross negligence or
willful misconduct by the Administrative Agent.

20

--------------------------------------------------------------------------------



(d)  Continuation Options. Subject to the provisions made in this
Section 2.02(d), the Borrower may elect to continue all or any part of any LIBOR
Loan beyond the expiration of the then current Interest Period relating thereto
by giving advance notice as provided in Section 2.02(c) to the Administrative
Agent (which shall promptly notify the Lenders) of such election, specifying the
amount of such Loan to be continued and the Interest Period therefor. In the
absence of such a timely and proper election, the Borrower shall be deemed to
have elected to convert such LIBOR Loan to a Base Rate Loan pursuant to
Section 2.02(e). All or any part of any LIBOR Loan may be continued as provided
herein, provided that (i) any continuation of any such Loan shall be (as to each
Loan as continued for an applicable Interest Period) in amounts of at least Five
Hundred Thousand Dollars ($500,000) or any whole multiple of Two Hundred Fifty
Thousand Dollars ($250,000) in excess thereof and (ii) no Default shall have
occurred and be continuing. If a Default shall have occurred and be continuing,
each LIBOR Loan shall be converted to a Base Rate Loan on the last day of the
Interest Period applicable thereto.


(e)  Conversion Options. The Borrower may elect to convert all or any part of
any LIBOR Loan on the last day of the then current Interest Period relating
thereto to a Base Rate Loan by giving advance notice to the Administrative Agent
(which shall promptly notify the Lenders) of such election. Subject to the
provisions made in this Section 2.02(e), the Borrower may elect to convert all
or any part of any Base Rate Loan at any time and from time to time to a LIBOR
Loan by giving advance notice as provided in Section 2.02(c) to the
Administrative Agent (which shall promptly notify the Lenders) of such election.
All or any part of any outstanding Loan may be converted as provided herein,
provided that (i) any conversion of any Base Rate Loan into a LIBOR Loan shall
be (as to each such Loan into which there is a conversion for an applicable
Interest Period) in amounts of at least Five Hundred Thousand Dollars ($500,000)
or any whole multiple of Two Hundred Fifty Thousand Dollars ($250,000) in excess
thereof and (ii) no Default shall have occurred and be continuing. If a Default
shall have occurred and be continuing, no Base Rate Loan may be converted into a
LIBOR Loan.


(f)  Advances. Not later than 12:00 p.m. Charlotte, North Carolina time on the
date specified for each the borrowing hereunder, each Lender shall make
available the amount of the Loan to be made by it on such date to the
Administrative Agent, to an account which the Administrative Agent shall
specify, in immediately available funds, for the account of the Borrower. The
amounts so received by the Administrative Agent shall, subject to the terms and
conditions of this Agreement, be made available to the Borrower by depositing
the same, in immediately available funds, in an account of the Borrower,
designated by the Borrower and maintained at the Principal Office, or in such
other accounts designated by the Borrower.


(g)  Letters of Credit. The Borrower shall give the Issuing Bank (which shall
promptly notify the Lenders of such request and their Percentage Share of such
Letter of Credit) advance notice to be received by the Issuing Bank not later
than 12:00 p.m. Charlotte, North Carolina time not less than three Business Days
prior thereto of each request for the issuance, and at least ten Business Days
prior to the date of the renewal or extension, of a Letter of Credit hereunder
which request shall specify (i) the amount of such Letter of Credit, (ii) the
date (which shall be a Business Day) such Letter of Credit is to be issued,
renewed or extended, (iii) the duration thereof, (iv) the name and address of
the beneficiary thereof, and (v) such other information as the Issuing Bank may
reasonably request, all of which shall be reasonably satisfactory to the Issuing
Bank. Subject to the terms and conditions of this Agreement, on the date
specified for the issuance, renewal or extension of a Letter of Credit, the
Administrative Agent shall issue, renew or extend such Letter of Credit to the
beneficiary thereof.

21

--------------------------------------------------------------------------------



In conjunction with the issuance of each Letter of Credit, the Borrower shall
execute a Letter of Credit Agreement. In the event of any conflict between any
provision of a Letter of Credit Agreement and this Agreement, the Borrower, the
Issuing Bank, the Administrative Agent and the Revolver Lenders hereby agree
that the provisions of this Agreement shall govern.


The Issuing Bank will send to the Borrower and each Revolver Lender, immediately
upon issuance of any Letter of Credit, or an amendment thereto, a true and
complete copy of such Letter of Credit, or such amendment thereto.



 
Section 2.03
Changes of Commitments.



(a)  The Borrower shall have the right to terminate or to reduce the amount of
the Aggregate Maximum Revolver Amounts at any time, or from time to time, upon
not less than thirty (30) days’ prior notice to the Administrative Agent (who
shall promptly notify the Lenders) of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction (which shall not be less than One Million Dollars ($1,000,000) or any
whole multiple of One Million Dollars ($1,000,000) in excess thereof, and no
more than an amount by which the Aggregate Maximum Revolver Amounts would be
less than the aggregate outstanding principal amount of the Revolver Loans plus
the LC Exposure) and shall be irrevocable and effective only upon receipt by the
Administrative Agent.


(b)  The Aggregate Maximum Revolver Amounts, once terminated or reduced, may not
be reinstated.



 
Section 2.04
Fees.

 
(a)  Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolver Lender a commitment fee on the daily average unused
amount of the aggregate Revolver Commitments, up to, but excluding, the
Termination Date in respect of the Revolver Facility at a rate per annum equal
to (i) 0.375% during any period in which the Leverage Ratio is less than or
equal to 3.00 to 1.00, or (ii) 0.50% during any period in which the Leverage
Ratio is greater than 3.00 to 1.00. Accrued commitment fees shall be payable
quarterly in arrears on each Quarterly Date and on the Termination Date in
respect of the Revolver Facility. Each change in the commitment fee resulting
from a change in the Leverage Ratio shall take effect on the date of delivery by
the Borrower to the Administrative Agent of notice thereof pursuant to Section
8.01(j). If the Borrower fails to deliver a compliance certificate when required
pursuant to Section 8.01(j), then the commitment fee shall equal 0.50% until
such date as the Borrower delivers such compliance certificate to the
Administrative Agent.



 
(b)
Letter of Credit Fees.



(i)     The Borrower agrees to pay the Administrative Agent, for the account of
each Revolver Lender, commissions for issuing the Letters of Credit on the daily
average outstanding of the maximum liability of the Issuing Bank existing from
time to time under such Letter of Credit (calculated separately for each Letter
of Credit) at the rate per annum equal to the Applicable Margin in effect from
time to time for LIBOR Loans, provided, that each Letter of Credit shall bear a
minimum commission of Five Hundred Dollars ($500) and further provided, during
any period commencing on the date of an Event of Default until the same is paid
in full or all Events of Default are cured and waived, equal to the Post-Default
Rate. Each Letter of Credit shall be deemed to be outstanding up to the full
face amount of the Letter of Credit until the Issuing Bank has received the
canceled Letter of Credit or a written cancellation of the Letter of Credit from
the beneficiary of such Letter of Credit in form and substance acceptable to the
Issuing Bank, or for any reductions in the amount of the Letter of Credit (other
than from a drawing), written notification from the beneficiary of such Letter
of Credit. Such commissions are payable in advance at issuance of the Letter of
Credit for the first year thereof and thereafter, quarterly in arrears on each
Quarterly Date and upon cancellation or expiration of each such Letter of
Credit.

22

--------------------------------------------------------------------------------



(ii)     The Borrower agrees to pay the Administrative Agent, for the account of
the Issuing Bank, commissions for issuing the Letters of Credit (calculated
separately for each Letter of Credit) equal to 0.125% of the face amount of each
Letter of Credit, payable upon issuance of such Letter of Credit.


(iii)    The Borrower shall pay to the Administrative Agent, for the account of
the Issuing Bank, other customery fees assessed by the Issuing Bank in
connection with the administration of its Letters of Credit.


(c)  Fee Letters. The Borrower shall pay to Administrative Agent and the Co-Lead
Arrangers for their respective accounts such other fees as are set forth in the
Fee Letters on the dates specified therein to the extent not paid prior to the
Closing Date.


Section 2.05   Several Obligations. The failure of any Lender to make any Loan
to be made by it or to provide funds for disbursements or reimbursements under
Letters of Credit on the date specified therefor shall not relieve any other
Lender of its obligation to make its Loan or provide funds on such date, but no
Lender shall be responsible for the failure of any other Lender to make a Loan
to be made by such other Lender or to provide funds to be provided by such other
Lender.


Section 2.06    Notes. The Revolver Loans made by each Revolver Lender shall be
evidenced by a Revolver Note dated as of (i) the Closing Date or (ii) the
effective date of an Assignment and Assumption, payable to the order of such
Revolver Lender in a principal amount equal to its Maximum Revolver Amount as
originally in effect and otherwise duly completed and such substitute Notes as
required by Section 12.06. The Term Loan made by each Term Loan Lender shall be
evidenced by a Term Loan Note dated as of (x) the Closing Date or (y) the
effective date of an Assignment and Assumption, payable to the order of such
Term Loan Lender in a principal amount equal to its Maximum Term Loan Amount as
originally in effect and otherwise duly completed and such substitute Term Loan
Notes as required by Section 12.06. The date, amount, Type, interest rate and
Interest Period of each Loan made by each Lender, and all payments made on
account of the principal thereof, shall be recorded by such Lender on its books
for its Note, and, prior to any transfer may be endorsed by such Lender on the
schedule attached to such Note or any continuation thereof or on any separate
record maintained by such Lender. Failure to make any such notation or to attach
a schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.



 
Section 2.07
Prepayments. 


23

--------------------------------------------------------------------------------



(a)  Voluntary Prepayments. The Borrower may prepay the Base Rate Loans upon not
less than one (1) Business Day’s prior notice to the Administrative Agent (which
shall promptly notify the Lenders), which notice shall specify the prepayment
date (which shall be a Business Day) and the amount of the prepayment (which
shall be at least One Hundred Thousand Dollars ($100,000) or the remaining
aggregate principal balance outstanding on the Notes) and shall be irrevocable
and effective only upon receipt by the Administrative Agent, provided that
interest on the principal prepaid, accrued to the prepayment date, shall be paid
on the prepayment date. The Borrower may prepay LIBOR Loans on the same
conditions as for Base Rate Loans (except that prior notice to the
Administrative Agent shall be not less than three (3) Business Days for LIBOR
Loans) and in addition such prepayments of LIBOR Loans shall be subject to the
terms of Section 5.05 and shall be in an amount equal to all of the LIBOR Loans
for the Interest Period prepaid. In the event of a voluntary prepayment of any
Revolver Loans pursuant to this Section 2.07(a), Borrower shall be entitled to
reborrow such amounts pursuant to Section 2.01(a)(i).



 
(b)
Mandatory Prepayments.  



(i)     The Borrower shall prepay the Principal Debt in an amount equal to the
portion of Net Cash Proceeds (other than Equity Net Cash Proceeds) in excess of
Five Hundred Thousand Dollars ($500,000) on the first Business Day following the
receipt thereof.


(ii)     The Borrower shall prepay the Principal Debt in an amount equal to
Equity Net Cash Proceeds required to reduce the Borrower’s Senior Secured
Leverage Ratio to or below 3.50 to 1.00 on the first Business Day following
receipt of such Equity Net Cash Proceeds.



(c)  Generally. Prepayments permitted under this Section 2.07 shall be without
premium or penalty, except as required under Section 5.05 for prepayment of
LIBOR Loans. Any voluntary prepayment of the Principal Debt shall be applied to
the Revolver Principal Debt and the Term Loan Principal Debt at the Borrower’s
discretion; provided, that upon any Default or Event of Default, any such
prepayment shall be allocated pro rata to each Revolver Lender and each Term
Loan Lender in accordance with its Percentage Share of the Principal Debt. Any
mandatory prepayment of the Principal Debt under clause (b) above shall be
applied first against the Term Loan Principal Debt, and the balance, if any,
shall be applied against the Revolver Principal Debt. With respect to the
Revolver Loans, any mandatory prepayments made pursuant to clause (b)(ii) above
and any voluntary prepayments may be reborrowed subject to the then effective
Aggregate Maximum Revolver Amount.


Section 2.08    Assumption of Risks. The Borrower assumes all risks of the acts
or omissions of any beneficiary of any Letter of Credit or any transferee
thereof with respect to its use of such Letter of Credit. Neither the Issuing
Bank (except in the case of gross negligence or willful misconduct on the part
of the Issuing Bank or any of its employees), its correspondents nor any
Revolver Lender shall be responsible for the validity, sufficiency or
genuineness of certificates or other documents or any endorsements thereon, even
if such certificates or other documents should in fact prove to be invalid,
insufficient, fraudulent or forged; for errors, omissions, interruptions or
delays in transmissions or delivery of any messages by mail, telex, or
otherwise, whether or not they be in code; for errors in translation or for
errors in interpretation of technical terms; the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
the failure of any beneficiary or any transferee of any Letter of Credit to
comply fully with conditions required in order to draw upon any Letter of
Credit; or for any other consequences arising from causes beyond the Issuing
Bank’s control or the control of the Issuing Bank’s correspondents. In addition,
neither the Issuing Bank, the Administrative Agent nor any Revolver Lender shall
be responsible for any error, neglect, or default of any of the Issuing Bank’s
correspondents; and none of the above shall affect, impair or prevent the
vesting of any of the Issuing Bank’s, the Administrative Agent’s or any Revolver
Lender’s rights or powers hereunder or under the Letter of Credit Agreements,
all of which rights shall be cumulative. The Issuing Bank and its correspondents
may accept certificates or other documents that appear on their face to be in
order, without responsibility for further investigation of any matter contained
therein regardless of any notice or information to the contrary. In furtherance
and not in limitation of the foregoing provisions, the Borrower agrees that any
action, inaction or omission taken or not taken by the Issuing Bank or by any
correspondent for the Issuing Bank in good faith in connection with any Letter
of Credit, or any related drafts, certificates, documents or instruments, shall
be binding on the Borrower and shall not put the Issuing Bank or its
correspondents under any resulting liability to the Borrower.

24

--------------------------------------------------------------------------------




 
Section 2.09
Obligation to Reimburse and to Prepay. 



(a)  If a disbursement by the Issuing Bank is made under any Letter of Credit,
the Borrower shall pay to the Administrative Agent within two (2) Business Days
after notice of any such disbursement is received by the Borrower, the amount of
each such disbursement made by the Issuing Bank under the Letter of Credit (if
such payment is not sooner effected as may be required under this Section 2.09
or under other provisions of the Letter of Credit), together with interest on
the amount disbursed from and including the date of disbursement until payment
in full of such disbursed amount at a varying rate per annum equal to (i) the
then applicable interest rate for Base Rate Loans through the second Business
Day after notice of such disbursement is received by the Borrower and (ii)
thereafter, the Post-Default Rate for Base Rate Loans (but in no event to exceed
the Highest Lawful Rate) for the period from and including the third Business
Day following the date of such disbursement to and including the date of
repayment in full of such disbursed amount. The obligations of the Borrower
under this Agreement with respect to each Letter of Credit shall be absolute,
unconditional and irrevocable and shall be paid or performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever,
including, without limitation, but only to the fullest extent permitted by
applicable law, the following circumstances: (i) any lack of validity or
enforceability of this Agreement, any Letter of Credit or any of the Security
Instruments; (ii) any amendment or waiver of (including any default), or any
consent to departure from this Agreement (except to the extent permitted by any
amendment or waiver), any Letter of Credit or any of the Security Instruments;
(iii) the existence of any claim, set-off, defense or other rights which the
Borrower may have at any time against the beneficiary of any Letter of Credit or
any transferee of any Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), the Issuing Bank, the
Administrative Agent, any Revolver Lender or any other Person, whether in
connection with this Agreement, any Letter of Credit, the Security Instruments,
the transactions contemplated hereby or any unrelated transaction; (iv) any
statement, certificate, draft, notice or any other document presented under any
Letter of Credit proves to have been forged, fraudulent, insufficient or invalid
in any respect or any statement therein proves to have been untrue or inaccurate
in any respect whatsoever; (v) payment by the Issuing Bank under any Letter of
Credit against presentation of a draft certificate which appears on its face to
comply, but does not comply, with the terms of such Letter of Credit; and (vi)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing.


Notwithstanding anything in this Agreement to the contrary, the Borrower will
not be liable for payment or performance that results from the gross negligence
or willful misconduct of the Issuing Bank, except (i) where the Borrower or any
Subsidiary actually recovers the proceeds for itself or the Issuing Bank of any
payment made by the Issuing Bank in connection with such gross negligence or
willful misconduct or (ii) in cases where the Administrative Agent makes payment
to the named beneficiary of a Letter of Credit.

25

--------------------------------------------------------------------------------



(b)  In the event of the occurrence of any Event of Default or the maturity of
the Revolver Notes, whether by acceleration or otherwise, an amount equal to the
LC Exposure shall be deemed to be forthwith due and owing by the Borrower to the
Issuing Bank, the Administrative Agent and the Revolver Lenders as of the date
of any such occurrence; and the Borrower’s obligation to pay such amount shall
be absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit, and, to the fullest extent permitted by
applicable law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Borrower may now or hereafter have
against any such beneficiary, the Issuing Bank, the Administrative Agent, the
Revolver Lenders or any other Person for any reason whatsoever. Such payments
shall be held by the Issuing Bank on behalf of the Revolver Lenders as cash
collateral securing the LC Exposure in an account or accounts at the Principal
Office; and the Borrower hereby grants to and by its deposit with the
Administrative Agent grants to the Administrative Agent a security interest in
such cash collateral. In the event of any such payment by the Borrower of
amounts contingently owing under outstanding Letters of Credit and in the event
that thereafter drafts or other demands for payment complying with the terms of
such Letters of Credit are not made prior to the respective expiration dates
thereof, the Administrative Agent agrees, if no Event of Default has occurred
and is continuing or if no other amounts are outstanding under this Agreement,
the Notes or the Security Instruments, to remit to the Borrower amounts for
which the contingent obligations evidenced by the Letters of Credit have ceased.


(c)  Each Revolver Lender severally and unconditionally agrees that it shall
promptly reimburse the Issuing Bank an amount equal to such Revolver Lender’s
Percentage Share of any disbursement made by the Issuing Bank under any Letter
of Credit that is not reimbursed according to this Section 2.09.


(d)  Notwithstanding anything to the contrary contained herein, if no Event of
Default has occurred and is continuing, and subject to Availability under the
Revolver Facility, to the extent the Borrower has not reimbursed the Issuing
Bank for any drawn upon Letter of Credit within one (1) Business Day after
notice of such disbursement has been received by the Borrower, the amount of
such Letter of Credit reimbursement obligation shall automatically be funded by
the Revolver Lenders as a Revolver Loan hereunder and used by the Revolver
Lenders to pay such Letter of Credit reimbursement obligation. If an Event of
Default has occurred and is continuing, or if the funding of such Letter of
Credit reimbursement obligation as a Revolver Loan would cause the aggregate
amount of all Revolver Loans outstanding to exceed the Aggregate Maximum
Revolver Amount (after reduction for LC Exposure), such Letter of Credit
reimbursement obligation shall not be funded as a Revolver Loan, but instead
shall accrue interest as provided in Section 2.09(a).


Section 2.10    Lending Offices. The Loans of each Type made by each Lender
shall be made and maintained at such Lender’s Applicable Lending Office for
Loans of such Type.


ARTICLE III
Payments of Principal and Interest



 
Section 3.01
Repayment of Loans.


26

--------------------------------------------------------------------------------




 
(a)
Loans.



(i)     The Revolver Principal Debt is due and payable on the Termination Date
in respect of the Revolver Facility.


(ii)     The Term Loan Principal Debt is due and payable in quarterly
installments in the amounts set forth on Schedule 3.01 hereto (each, an
“Amortization Payment”), commencing on October 1, 2005, and continuing
thereafter on each Quarterly Date, with a final payment due on the Termination
Date in respect of the Term Loan Facility in an amount equal to all Term Loan
Principal Debt then outstanding; provided, that each prepayment by the Borrower
of outstanding Term Loan Principal Debt in accordance with the provisions set
forth in Sections 2.07(b)(i) and 2.07(b)(ii) hereof shall ratably reduce the
remaining Amortization Payments due under this Agreement by an amount that, in
the aggregate, equals the amount of such prepayments.


(b)  Generally. The Borrower will pay to the Administrative Agent, for the
account of each Lender, the principal payments required by this Section 3.01.



 
Section 3.02
Interest.



(a)  Interest Rates. The Borrower will pay to the Administrative Agent, for the
account of each Lender, interest on the unpaid principal amount of each Loan
made by such Lender for the period commencing on the date such Loan is made to,
but excluding, the date such Loan shall be paid in full, at the following rates
per annum:


(i)     if such a Loan is a Base Rate Loan, the Base Rate (as in effect from
time to time) plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate; and


(ii)     if such a Loan is a LIBOR Loan, for each Interest Period relating
thereto, the Adjusted LIBOR for such Loan plus the Applicable Margin (as in
effect from time to time), but in no event to exceed the Highest Lawful Rate.


(b)  Post-Default Rate. Notwithstanding the foregoing, the Borrower will pay to
the Administrative Agent, for the account of each Lender, interest at the
applicable Post-Default Rate on any Loan made by such Lender, and (to the
fullest extent permitted by law) on any other amount payable by the Borrower
hereunder, under any Loan Document or under any Note held by such Lender to or
for account of such Lender, for the period commencing on the date of an Event of
Default until the same is paid in full or all Events of Default are cured or
waived.


(c)  Due Dates. Accrued interest on Base Rate Loans shall be payable on each
Quarterly Date commencing on July 1, 2005, and accrued interest on each LIBOR
Loan shall be payable on the last day of the Interest Period therefor and, if
such Interest Period is longer than three months, at three-month intervals
following the first day of such Interest Period, except that interest payable at
the Post-Default Rate shall be payable from time to time on demand and interest
on any LIBOR Loan that is converted into a Base Rate Loan (pursuant to Section
5.04) shall be payable on the date of conversion (but only to the extent so
converted). Any accrued and unpaid interest on the Revolver Loans on the
Termination Date in respect of the Revolver Facility shall be paid on such date
and any accrued and unpaid interest on the Term Loans on the Termination Date in
respect of the Term Loan Facility shall be paid on such date.

27

--------------------------------------------------------------------------------



(d)  Determination of Rates. Promptly after the determination of any interest
rate provided for herein or any change therein, the Administrative Agent shall
notify the Lenders to which such interest is payable and the Borrower thereof.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall, except in cases of manifest error, be final, conclusive and
binding on the parties.


ARTICLE IV
Payments; Pro Rata Treatment; Computations; Etc.


Section 4.01    Payments. Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrower
under this Agreement, the Notes, Letters of Credit, and the Letter of Credit
Agreements shall be made in Dollars, in immediately available funds, to the
Administrative Agent at such account as the Administrative Agent shall specify
by notice to the Borrower from time to time, not later than 12:00 p.m.
Charlotte, North Carolina time on the date on which such payments shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Such payments shall be made
without (to the fullest extent permitted by applicable law) defense, set-off or
counterclaim. Each payment received by the Administrative Agent under this
Agreement or any Note for account of a Lender shall be paid promptly to such
Lender in immediately available funds. Except as otherwise provided in the
definition of “Interest Period”, if the due date of any payment under this
Agreement or any Note would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall be payable for any principal so extended for the period of such extension.
At the time of each payment to the Administrative Agent of any principal of or
interest on any borrowing, the Borrower shall notify the Administrative Agent of
the Loans to which such payment shall apply. In the absence of such notice the
Administrative Agent may specify the Loans to which such payment shall apply,
but to the extent possible such payment or prepayment will be applied first to
the Loans comprised of Base Rate Loans.


Section 4.02    Pro Rata Treatment. Except to the extent otherwise provided
herein, each Lender agrees that: (i) each borrowing from the Lenders under
Section 2.01 and each continuation and conversion under Section 2.02 shall be
made from the Lenders pro rata in accordance with their Percentage Share of the
aggregate Revolver Commitments or aggregate Term Loan Commitments, as the case
may be, each payment of fees under Sections 2.04(a)and2.04(b)(i), shall be made
for account of the Revolver Lenders pro rata in accordance with their Percentage
Share of the aggregate Revolver Commitments, and each termination or reduction
of the amount of the Aggregate Maximum Revolver Amount under Section 2.03(a)
shall be applied to the Revolver Commitment of each Revolver Lender, pro rata
according to the amounts of its respective Revolver Commitment; (ii) each
payment of principal of Revolver Loans by the Borrower shall be made for account
of the Revolver Lenders pro rata in accordance with the respective unpaid
principal amount of the Revolver Loans held by the Revolver Lenders; (iii) each
payment of interest on Revolver Loans by the Borrower shall be made for account
of the Revolver Lenders pro rata in accordance with the amounts of interest due
and payable to the respective Revolver Lenders; (iv) each payment of principal
of Term Loans by the Borrower shall be made for account of the Term Loan Lenders
pro rata in accordance with the respective unpaid principal amount of the Term
Loans held by the Term Loan Lenders; (v) each payment of interest on Term Loans
by the Borrower shall be made for account of the Term Loan Lenders pro rata in
accordance with the amounts of interest due and payable to the respective Term
Loan Lenders; and (vi) each reimbursement by the Borrower of disbursements under
Letters of Credit shall be made for account of the Issuing Bank or, if funded by
the Revolver Lenders, pro rata for the account of the Revolver Lenders in
accordance with the amounts of reimbursement obligations due and payable to each
respective Revolver Lender.

28

--------------------------------------------------------------------------------



Section 4.03    Computations. Interest on LIBOR Loans and fees shall be computed
on the basis of a year of 360 days and actual days elapsed (including the first
day but excluding the last day) occurring in the period for which such interest
is payable, unless such calculation would exceed the Highest Lawful Rate, in
which case interest shall be calculated on the per annum basis of a year of 365
or 366 days, as the case may be. Interest on Base Rate Loans shall be computed
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed (including the first day but excluding the last day) occurring in the
period for which such interest is payable.


Section 4.04    Non-receipt of Funds by the Administrative Agent. Unless the
Administrative Agent shall have been notified by a Lender or the Borrower prior
to the date on which such notifying party is scheduled to make payment to the
Administrative Agent (in the case of a Lender) of the proceeds of a Loan or a
payment under a Letter of Credit to be made by it hereunder or (in the case of
the Borrower) a payment to the Administrative Agent for account of one or more
of the Lenders hereunder (such payment being herein called the “Required
Payment”), which notice shall be effective upon receipt, that it does not intend
to make the Required Payment to the Administrative Agent, the Administrative
Agent may assume that the Required Payment has been made and may, in reliance
upon such assumption (but shall not be required to), make the amount thereof
available to the intended recipient(s) on such date and, if such Lender or the
Borrower (as the case may be) has not in fact made the Required Payment to the
Administrative Agent, the recipient(s) of such payment shall, on demand, repay
to the Administrative Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Administrative Agent until, but excluding,
the date the Administrative Agent recovers such amount at a rate per annum
which, for any Lender as recipient, will be equal to the Federal Funds Rate, and
for the Borrower as recipient, will be equal to the Base Rate plus the
Applicable Margin.



 
Section 4.05
Set-off, Sharing of Payments, Etc.



(a)  The Borrower agrees that, in addition to (and without limitation of) any
right of set-off, bankers’ lien or counterclaim a Lender may otherwise have,
each Lender shall have the right and be entitled (after consultation with the
Administrative Agent), at its option, to offset balances held by it or by any of
its Affiliates for account of the Borrower or any Subsidiary at any of its
offices, in Dollars or in any other currency, against any principal of or
interest on any of such Lender’s Loans, or any other amount payable to such
Lender hereunder, which is not paid when due (regardless of whether such
balances are then due to the Borrower), in which case it shall promptly notify
the Borrower and the Administrative Agent thereof, provided that such Lender’s
failure to give such notice shall not affect the validity thereof.


(b)  If any Lender shall obtain payment of any principal of or interest on any
Loan made by it to the Borrower under this Agreement (or reimbursement as to any
Letter of Credit) through the exercise of any right of set-off, banker’s lien or
counterclaim or similar right or otherwise, and, as a result of such payment,
such Lender shall have received a greater percentage of the principal or
interest (or reimbursement) then due hereunder by the Borrower to such Lender
than the percentage received by any other Lenders, it shall promptly (i) notify
the Administrative Agent and each other Lender thereof and (ii) purchase from
such other Lenders participations in (or, if and to the extent specified by such
Lender, direct interests in) the Loans (or participations in Letters of Credit)
made by such other Lenders (or in interest due thereon, as the case may be) in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
excess payment (net of any expenses which may be incurred by such Lender in
obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal and/or interest on the Loans held by each of the Lenders (or
reimbursements of Letters of Credit). To such end all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans made by other Lenders (or in interest due thereon, as the
case may be) may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans (or Letters of Credit) in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower. If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section 4.05 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 4.05 to share the benefits
of any recovery on such secured claim.

29

--------------------------------------------------------------------------------




 
Section 4.06
Taxes.



(a)  Payments Free and Clear.  Any and all payments by the Borrower hereunder
shall be made, in accordance with Section 4.01, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender, the Issuing Bank and the Administrative Agent, taxes
imposed on its income, and franchise or similar taxes imposed on it, by (i) any
jurisdiction (or political subdivision thereof) of which the Administrative
Agent, the Issuing Bank or such Lender, as the case may be, is a citizen or
resident or in which such Lender has an Applicable Lending Office, (ii) the
jurisdiction (or any political subdivision thereof) in which the Administrative
Agent, the Issuing Bank or such Lender is organized, or (iii) any jurisdiction
(or political subdivision thereof) in which such Lender, the Issuing Bank or the
Administrative Agent is presently doing business which taxes are imposed solely
as a result of doing business in such jurisdiction (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to the Lenders,
the Issuing Bank or the Administrative Agent (i) the sum payable shall be
increased by the amount necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
4.06) such Lender, the Issuing Bank or the Administrative Agent (as the case may
be) shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxing authority or
other Governmental Authority in accordance with applicable law.


(b)  Other Taxes.  In addition, to the fullest extent permitted by applicable
law, the Borrower agrees to pay any present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement, any Assignment and Assumption or
any Security Instrument (hereinafter referred to as “Other Taxes”).


(c)  Indemnification.  To the fullest extent permitted by applicable law, the
Borrower will indemnify each Lender, the Issuing Bank and the Administrative
Agent for the full amount of Taxes and Other Taxes (including, but not limited
to, any Taxes or Other Taxes imposed by any Governmental Authority on amounts
payable under this Section 4.06) paid by such Lender, the Issuing Bank or the
Administrative Agent (on their behalf or on behalf of any Lender), as the case
may be, and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted unless the payment of such Taxes was not correctly
or legally asserted and such Lender’s payment of such Taxes or Other Taxes was
the result of its gross negligence or willful misconduct. Any payment pursuant
to such indemnification shall be made within thirty (30) days after the date any
Lender, the Issuing Bank or the Administrative Agent, as the case may be, makes
written demand therefor. If any Lender, Issuing Bank or the Administrative Agent
receives a refund or credit in respect of any Taxes or Other Taxes for which
such Lender, Issuing Bank or the Administrative Agent has received payment from
the Borrower, it shall promptly notify the Borrower of such refund or credit and
shall, if no Default has occurred and is continuing, within thirty (30) days
after receipt of a request by the Borrower (or promptly upon receipt, if the
Borrower has requested application for such refund or credit pursuant hereto),
pay an amount equal to such refund or credit to the Borrower without interest
(but with any interest so refunded or credited), provided, that the Borrower,
upon the request of such Lender, the Issuing Bank or the Administrative Agent,
agrees to return such refund or credit (plus penalties, interest or other
charges) to such Lender or the Administrative Agent in the event such Lender or
the Administrative Agent is required to repay such refund or credit.

30

--------------------------------------------------------------------------------




 
(d)
Lender Representations.



(i)     Each Lender represents that it is either (1) a banking association or
corporation organized under the laws of the United States of America or any
state thereof or (2) it is entitled to complete exemption from United States
withholding tax imposed on or with respect to any payments, including fees, to
be made to it pursuant to this Agreement (A) under an applicable provision of a
tax convention to which the United States of America is a party or (B) because
it is acting through a branch, agency or office in the United States of America
and any payment to be received by it hereunder is effectively connected with a
trade or business in the United States of America. Each Lender that is not a
banking association or corporation organized under the laws of the United States
of America or any state thereof agrees to provide to the Borrower and the
Administrative Agent on the Closing Date, or on the date of its delivery of the
Assignment and Assumption pursuant to which it becomes a Lender, and at such
other times as required by United States law or as the Borrower or the
Administrative Agent shall reasonably request, two accurate and complete
original signed copies of either (1) Internal Revenue Service Form W-8ECI (or
successor form) certifying that all payments to be made to it hereunder will be
effectively connected to a United States trade or business (the “Form W-8ECI
Certification”) or (2) Internal Revenue Service Form W-8BEN (or successor form)
certifying that it is entitled to the benefit of a provision of a tax convention
to which the United States of America is a party which completely exempts from
United States withholding tax all payments to be made to it hereunder (the “Form
W-8BEN Certification”). In addition, each Lender agrees that if it previously
filed a Form W-8ECI Certification, it will deliver to the Borrower and the
Administrative Agent a new Form W-8ECI Certification prior to the first payment
date occurring in each of its subsequent taxable years; and if it previously
filed a Form W-8BEN Certification, it will deliver to the Borrower and the
Administrative Agent a new certification prior to the first payment date falling
in the third year following the previous filing of such certification. Each
Lender also agrees to deliver to the Borrower and the Administrative Agent such
other or supplemental forms as may at any time be required as a result of
changes in applicable law or regulation in order to confirm or maintain in
effect its entitlement to exemption from United States withholding tax on any
payments hereunder, provided that the circumstances of such Lender at the
relevant time and applicable laws permit it to do so. If a Lender determines, as
a result of any change in either (i) a Governmental Requirement or (ii) its
circumstances, that it is unable to submit any form or certificate that it is
obligated to submit pursuant to this Section 4.06, or that it is required to
withdraw or cancel any such form or certificate previously submitted, it shall
promptly notify the Borrower and the Administrative Agent of such fact. If a
Lender is organized under the laws of a jurisdiction outside the United States
of America, unless the Borrower and the Administrative Agent have received a
Form W-8BEN Certification or Form W-8ECI Certification satisfactory to them
indicating that all payments to be made to such Lender hereunder are not subject
to United States withholding tax, the Borrower shall withhold taxes from such
payments at the applicable statutory rate. Each Lender agrees to indemnify and
hold harmless the Borrower or Administrative Agent, as applicable, from any
United States taxes, penalties, interest and other expenses, costs and losses
incurred or payable by (i) the Administrative Agent as a result of such Lender’s
failure to submit any form or certificate that it is required to provide
pursuant to this Section 4.06 or (ii) the Borrower or the Administrative Agent
as a result of their reliance on any such form or certificate which such Lender
has provided to them pursuant to this Section 4.06.

31

--------------------------------------------------------------------------------



(ii)     For any period with respect to which a Lender has failed to provide the
Borrower with the form required pursuant to this Section 4.06, if any (other
than if such failure is due to a change in a Governmental Requirement occurring
subsequent to the date on which a form originally was required to be provided),
such Lender shall not be entitled to indemnification under this Section 4.06
with respect to taxes imposed by the United States which taxes would not have
been imposed but for such failure to provide such forms; provided, however, that
if a Lender, which is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such taxes.


(iii)     Any Lender claiming any additional amounts payable pursuant to this
Section 4.06 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested by the Borrower or
the Administrative Agent or to change the jurisdiction of its Applicable Lending
Office or to contest any tax imposed if the making of such a filing or change or
contesting such tax would avoid the need for or reduce the amount of any such
additional amounts that may thereafter accrue and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.


ARTICLE V
Capital Adequacy



 
Section 5.01
Additional Costs.



(a)  LIBOR Regulations, etc.  The Borrower shall pay directly to each Lender
from time to time such amounts as such Lender may determine to be necessary to
compensate such Lender for any costs which it determines are attributable to its
making or maintaining of any LIBOR Loans or issuing or participating in Letters
of Credit hereunder or its obligation to make any LIBOR Loans or issue or
participate in any Letters of Credit hereunder, or any reduction in any amount
receivable by such Lender hereunder in respect of any of such LIBOR Loans,
Letters of Credit (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
which: (i) changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any Note in respect of any of such LIBOR Loans or
Letters of Credit (other than taxes imposed on the overall net income of such
Lender or of its Applicable Lending Office for any of such LIBOR Loans by the
jurisdiction in which such Lender has its principal office or Applicable Lending
Office); or (ii) imposes or modifies any reserve, special deposit, minimum
capital, capital ratio or similar requirements relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of such
Lender, or the Commitment or Loans of such Lender or the London interbank
market; or (iii) imposes any other condition affecting this Agreement or any
Note (or any of such extensions of credit or liabilities) or such Lender’s
Commitment or Loans. Each Lender will notify the Administrative Agent and the
Borrower of any event occurring after the Closing Date which will entitle such
Lender to compensation pursuant to this Section 5.01(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation, and will designate a different Applicable Lending Office for the
Loans of such Lender affected by such event if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the sole
opinion of such Lender, be disadvantageous to such Lender, provided that such
Lender shall have no obligation to so designate an Applicable Lending Office
located in the United States. If any Lender requests compensation from the
Borrower under this Section 5.01(a), the Borrower may, by notice to such Lender,
suspend the obligation of such Lender to make additional Loans of the Type with
respect to which such compensation is requested until the Regulatory Change
giving rise to such request ceases to be in effect (in which case the provisions
of Section 5.04 shall be applicable).

32

--------------------------------------------------------------------------------



(b)  Regulatory Change.     Without limiting the effect of the provisions of
Section 5.01(a), in the event that at any time (by reason of any Regulatory
Change or any other circumstances arising after the Closing Date affecting (i)
any Lender, (ii) the London interbank market or (iii) such Lender’s position in
such market), the Adjusted LIBOR, as determined in good faith by such Lender,
will not adequately and fairly reflect the cost to such Lender of funding its
LIBOR Loans, then, if such Lender so elects, by notice to the Borrower and the
Administrative Agent, the obligation of such Lender to make additional LIBOR
Loans shall be suspended until such Regulatory Change or other circumstances
ceases to be in effect (in which case the provisions of Section 5.04 shall be
applicable).


(c)  Capital Adequacy.   Without limiting the effect of the foregoing provisions
of this Section 5.01 (but without duplication), the Borrower shall pay directly
to any Lender from time to time on request such amounts as such Lender may
reasonably determine to be necessary to compensate such Lender or its parent or
holding company for any costs which it determines are attributable to the
maintenance by such Lender or its parent or holding company (or any Applicable
Lending Office), pursuant to any Governmental Requirement following any
Regulatory Change, of capital in respect of its Commitment, its Note, or its
Loans or any interest held by it in any Letter of Credit, such compensation to
include, without limitation, an amount equal to any reduction of the rate of
return on assets or equity of such Lender or its parent or holding company (or
any Applicable Lending Office) to a level below that which such Lender or its
parent or holding company (or any Applicable Lending Office) could have achieved
but for such Governmental Requirement. Such Lender will notify the Borrower that
it is entitled to compensation pursuant to this Section 5.01(c) as promptly as
practicable after it determines to request such compensation.


(d)  Compensation Procedure.   Any Lender notifying the Borrower of the
incurrence of Additional Costs under this Section 5.01 shall in such notice to
the Borrower and the Administrative Agent set forth in reasonable detail the
basis and amount of its request for compensation. Determinations and allocations
by each Lender for purposes of this Section 5.01 of the effect of any Regulatory
Change pursuant to Section 5.01(a) or (b), or of the effect of capital
maintained pursuant to Section 5.01(c), on its costs or rate of return of
maintaining Loans or its obligation to make Loans or issue Letters of Credit, or
on amounts receivable by it in respect of Loans or Letters of Credit, and of the
amounts required to compensate such Lender under this Section 5.01, shall be
conclusive and binding for all purposes, provided that such determinations and
allocations are made on a reasonable basis. Any request for additional
compensation under this Section 5.01 shall be paid by the Borrower within thirty
(30) days of the receipt by the Borrower of the notice described in this Section
5.01(d).

33

--------------------------------------------------------------------------------


 
Section 5.02    Limitation on LIBOR Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any Adjusted LIBOR for
any Interest Period:


(a)  the Administrative Agent determines (which determination shall be
conclusive, absent manifest error) that quotations of interest rates for the
relevant deposits referred to in the definition of “Adjusted LIBOR” in Section
1.02 are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBOR Loans as
provided herein; or


(b)  the Administrative Agent determines (which determination shall be
conclusive, absent manifest error) that the relevant rates of interest referred
to in the definition of “Adjusted LIBOR” in Section 1.02 upon the basis of which
the rate of interest for LIBOR Loans for such Interest Period is to be
determined are not sufficient to adequately cover the cost to the Lenders of
making or maintaining LIBOR Loans; then the Administrative Agent shall give the
Borrower prompt notice thereof, and so long as such condition remains in effect,
the Lenders shall be under no obligation to make additional LIBOR Loans.


Section 5.03    Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to honor its obligation to make or maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower thereof and
such Lender’s obligation to make LIBOR Loans shall be suspended until such time
as such Lender may again make and maintain LIBOR Loans (in which case the
provisions of Section 5.04 shall be applicable).


Section 5.04    Base Rate Loans Pursuant to Sections 5.01, 5.02 and 5.03. If the
obligation of any Lender to make LIBOR Loans shall be suspended pursuant to
Sections 5.01, 5.02 or 5.03 (“Affected Loans”), all Affected Loans which would
otherwise be made by such Lender shall be made instead as Base Rate Loans (and,
if an event referred to in Section 5.01(b) or Section 5.03 has occurred and such
Lender so requests by notice to the Borrower, all Affected Loans of such Lender
then outstanding shall be automatically converted into Base Rate Loans on the
date specified by such Lender in such notice) and, to the extent that Affected
Loans are so made as (or converted into) Base Rate Loans, all payments of
principal which would otherwise be applied to such Lender’s Affected Loans shall
be applied instead to its Base Rate Loans.


Section 5.05    Compensation. The Borrower shall pay to each Lender within
thirty (30) days of receipt of written request of such Lender (which request
shall set forth, in reasonable detail, the basis for requesting such amounts and
which shall be conclusive and binding for all purposes provided that such
determinations are made on a reasonable basis), such amount or amounts as shall
compensate it for any loss, cost, expense or liability which such Lender
determines are attributable to:


(a)  any payment, prepayment or conversion of a LIBOR Loan properly made by such
Lender or the Borrower for any reason (including, without limitation, the
acceleration of the Loans pursuant to Section 10.02) on a date other than the
last day of the Interest Period for such Loan; or

34

--------------------------------------------------------------------------------



(b)  any failure by the Borrower for any reason (including but not limited to,
the failure of any of the conditions precedent specified in Article VI to be
satisfied) to borrow, continue or convert a LIBOR Loan from such Lender on the
date for such borrowing, continuation or conversion specified in the relevant
notice given pursuant to Section 2.02(c).


Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the principal amount so paid, prepaid or converted
or not borrowed for the period from the date of such payment, prepayment or
conversion or failure to borrow to the last day of the Interest Period for such
Loan (or, in the case of a failure to borrow, the Interest Period for such Loan
which would have commenced on the date specified for such borrowing) at the
applicable rate of interest for such Loan provided for herein over (ii) the
interest component of the amount such Lender would have bid in the London
interbank market for Dollar deposits of leading banks in amounts comparable to
such principal amount and with maturities comparable to such period (as
reasonably determined by such Lender).


ARTICLE VI
Conditions Precedent


Section 6.01    Initial Funding. The obligation of the Lenders to make the
Initial Funding is subject to the receipt by the Administrative Agent and the
Lenders of all fees then due and payable pursuant to Section 2.04 on or before
the Closing Date and the receipt by the Administrative Agent of the following
documents and satisfaction of the other conditions provided in this Section
6.01, each of which shall be satisfactory to the Co-Lead Arrangers in form and
substance (other than each item, if any, listed on Schedule 6.01, which items
are hereby permitted to be delivered after the Closing Date but not later than
the date for delivery of each such item specified on Schedule 6.01, or such
later date as the Administrative Agent may agree):


(a)  A certificate of the Secretary or an Assistant Secretary of the General
Partner setting forth (i) resolutions of its board of managers with respect to
the authorization of the General Partner to execute and deliver on behalf of
itself and each Obligor the Loan Documents to which each is a party and to enter
into the transactions contemplated in those documents, (ii) the officers of the
General Partner who are authorized to sign the Loan Documents to which each
Obligor is a party and who will, until replaced by another officer or officers
duly authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of such authorized officers, and (iv) the agreement of limited
partnership for Borrower, APL Operating and Elk City, as amended, certified as
being true and complete and (v) the articles of organization of the General
Partner, APL New York, APL Ohio, APL Pennsylvania, APL Mid-Continent and Elk
City GP, as amended, certified as being true and complete. The Administrative
Agent and the Lenders may conclusively rely on such certificate until the
Administrative Agent receives notice in writing from the Borrower to the
contrary.


(b)  Certificates of the appropriate state agencies with respect to the
existence, qualification and good standing of the Obligors.


(c)  The Notes, duly completed and executed for each Lender.

35

--------------------------------------------------------------------------------



(d)  The Security Instruments, duly completed and executed in sufficient number
of counterparts for recording, if necessary, including delivery of any requisite
mortgage tax affidavit and payment for applicable mortgage tax, if any due; all
original certificates of partnership units or members’ equity, blank stock
powers, and Intercompany Notes duly endorsed as required under such Security
Instruments.


(e)  Receipt of statement of Obligors setting forth pro forma Consolidated
EBITDA of at least Forty-Six Million Dollars ($46,000,000), in a form
substantially similar to Schedule 6.01(e).


(f)  An opinion of counsel to the Obligors (including local counsel) acceptable
to the Co-Lead Arrangers, with respect to the existence of the Obligors, due
authorization and execution of the Loan Documents and the Elk City Acquisition
Documents, enforceability of the Loan Documents and the Elk City Acquisition
Documents, including without limitation the Security Instruments, under the laws
of the states wherein the Pipeline Properties are located, and other matters
incident to the transactions herein contemplated as the Co-Lead Arrangers may
reasonably request, each in form and substance satisfactory to the Co-Lead
Arrangers.


(g)  A certificate of insurance coverage of the Obligors evidencing that the
Obligors are carrying insurance in accordance with Section 7.20 and Section
8.03(b).


(h)  Title information as the Co-Lead Arrangers may require setting forth the
status of title to the Properties (including, without limitation, the Pipeline
Properties (including title to the Pipelines acquired in connection with the Elk
City Acquisition, which shall not reflect more than Ten Million Dollars
($10,000,000) in “Title Defects” (as defined in the Elk City Purchase and Sale
Agreement) as identified by Borrower, for which Borrower shall receive a
reduction in the purchase price or a direct payment from or cure of such Title
Defects by the Elk City Seller (in excess of a Two Hundred Fifty Thousand Dollar
($250,000) threshold amount under the Elk City Purchase and Sale Agreement)))
acceptable to the Co-Lead Arrangers, including delivery of mortgagee’s policies
of title insurance for such Properties as the Co-Lead Arrangers shall request,
to the extent any Obligor obtains an owner’s title policy thereon.


(i)  Appropriate UCC search certificates and other evidence satisfactory to the
Co-Lead Arrangers with respect to the Obligors’ Properties reflecting no prior
Liens, other than Excepted Liens.


(j)  Environmental assessments and other reports to the extent maintained by the
Obligors covering the Obligors’ Properties reporting on the current
environmental condition of such Properties satisfactory to the Co-Lead Arrangers
and the Lenders.


(k)  A certificate of a Responsible Officer certifying that (i) no Default or
Event of Default exists or would result from the Initial Funding, and (ii) since
December 31, 2004, there has occurred no Material Adverse Change.


(l)  Satisfactory review by Co-Lead Arrangers of all Material Agreements.


(m)  The Consent to Assignment duly completed and executed.


(n)  All authorizations, approvals or consents as may be necessary for the
execution, delivery and performance by any Obligor under this Agreement.

36

--------------------------------------------------------------------------------



(o)  From any Obligor (other than Borrower) (i) that has not previously executed
a Guaranty Agreement, a Guaranty Agreement executed by such Obligor, or (ii)
that executed a Guaranty Agreement under the Existing Credit Agreement, a
Confirmation of Guaranty Agreement executed by such Obligor.


(p)  A letter from CT Corporation System, Inc., or other agent acceptable to the
Administrative Agent, accepting service of process in the State of New York on
behalf of the Obligors not otherwise qualified to transact business in New York.


(q)  A certificate of a Responsible Officer certifying that (i) Borrower has
received all governmental, shareholder, partnership and third party consents and
approvals necessary to consummate the Elk City Acquisition, which consents and
approvals are in full force and effect, (ii) all waiting periods have expired
without any action being taken by any Governmental Authority that could
restrain, prevent or impose any material adverse condition on the Elk City
Acquisition or that could seek to threaten the consummation of the Elk City
Acquisition, and no law or regulation is applicable that could have such effect,
(iii) no order, decree, judgment, ruling or injunction exists which restrains
the consummation of the Elk City Acquisition or the transactions contemplated by
this Agreement, and (iv) no pending or threatened action, suit, investigation or
proceeding exists which seeks to restrain or affect the Elk City Acquisition, or
which, if adversely determined, could materially and adversely affect the
Borrower, any of its Subsidiaries, the Elk City Partnership Interests, any
transaction contemplated hereby or the ability of Borrower to consummate the Elk
City Acquisition or perform its obligations under this Agreement and the other
Loan Documents, or the ability of the Lenders to exercise their rights hereunder
or thereunder.


(r)  A certificate of a Responsible Officer certifying that Borrower is,
concurrently with the funding of the initial Loans on the Closing Date,
consummating the Elk City Acquisition in accordance with the terms of the Elk
City Purchase and Sale Agreement, with all material conditions precedent thereto
having been satisfied in all material respects by the parties thereto.


(s)  Copies of the fully executed Elk City Purchase and Sale Agreement and all
other material Elk City Acquisition Documents, certified as true and correct by
a Responsible Officer.


(t)  Such other documents as the Co-Lead Arrangers, any Lender or counsel to the
Co-Lead Arrangers may reasonably request.


(u)  Review satisfactory to the Co-Lead Arrangers of a Reserve Report covering
gas available for the Elk City gathering system.


Section 6.02    Initial and Subsequent Loans and Letters of Credit. The
obligation of the Lenders to make Loans to the Borrower upon the occasion of
each borrowing hereunder and to issue, renew, extend or reissue Letters of
Credit (including the Initial Funding) is subject to the further conditions
precedent that, as of the date of such Loans and after giving effect thereto:


(a)  no Default shall have occurred and be continuing;


(b)  no Material Adverse Effect shall have occurred; and


(c)  the representations and warranties made by the Borrower in Article VII and
in the Security Instruments shall be true on and as of the date of the making of
such Loans or issuance, renewal, extension or reissuance of a Letter of Credit
with the same force and effect as if made on and as of such date and following
such new borrowing, except to the extent such representations and warranties are
expressly limited to an earlier date.

37

--------------------------------------------------------------------------------



Each request for a borrowing or issuance, renewal, extension or reissuance of a
Letter of Credit by the Borrower hereunder shall constitute a certification by
the Borrower to the effect set forth in Section 6.02(c) (both as of the date of
such notice and, unless the Borrower otherwise notifies the Administrative Agent
prior to the date of and immediately following such borrowing or issuance,
renewal, extension or reissuance of a Letter of Credit as of the date thereof).


Section 6.03    Conditions Precedent for the Benefit of Lender. All conditions
precedent to the obligations of the Lenders to make any Loan are imposed hereby
solely for the benefit of the Lenders, and no other Person may require
satisfaction of any such condition precedent or be entitled to assume that the
Lenders will refuse to make any Loan in the absence of strict compliance with
such conditions precedent.


Section 6.04    No Waiver. No waiver of any condition precedent shall preclude
the Administrative Agent or the Lenders from requiring such condition to be met
prior to making any subsequent Loan or preclude the Lenders from thereafter
declaring that the failure of the Borrower to satisfy such condition precedent
constitutes a Default.


ARTICLE VII
Representations and Warranties


Each of the Obligors represents and warrants to the Administrative Agent and the
Lenders that (each representation and warranty herein is given as of the Closing
Date and shall be deemed repeated and reaffirmed on the dates of each borrowing
and issuance, renewal, extension or reissuance of a Letter of Credit as provided
in Section 6.02):


Section 7.01    Corporate Existence. Each of the Obligors: (i) is a limited
liability company or limited partnership duly organized, formed, legally
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as applicable; (ii) has all requisite organizational
power, and has all material governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted; and (iii) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect.



 
Section 7.02
Financial Condition.



(a)    The audited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at December 31, 2004, the related consolidated
statement of income, partners’ equity and cash flow of the Borrower and its
Consolidated Subsidiaries for the fiscal year ended on said date, heretofore
furnished to each of the Lenders, are complete and correct and fairly present
the consolidated financial condition of the Borrower and its Consolidated
Subsidiaries as at said date and the results of its operations for the fiscal
year on said date, all in accordance with GAAP, as applied on a consistent
basis. Except as reflected or referred to in such Financial Statements, neither
the Borrower nor any Subsidiary has on the Closing Date any material Debt,
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments. Since the date of the Financial Statements, neither the business
nor the Properties of the Borrower or any Subsidiary have been materially and
adversely affected.

38

--------------------------------------------------------------------------------



(b)    The financial information for Elk City for the year ended December 31,
2004, heretofore furnished to each of the Lenders, is complete and correct and
fairly presents the financial condition of Elk City as at said date. Except as
reflected or referred to in such financial information, Elk City has on the
Closing Date no material Debt, contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments. Since the date of the financial information
for Elk City, neither the business nor the Properties of Elk City have been
materially and adversely affected.


Section 7.03    Litigation. Except as disclosed to the Lenders in Schedule 7.03
hereto, there is no litigation, legal, administrative or arbitral proceeding,
investigation or other action of any nature pending or, to the knowledge of the
Obligors, threatened against or affecting the Obligors or any Subsidiary which
involves the possibility of any judgment or liability against any Obligor or any
Subsidiary not fully covered by insurance (except for normal deductibles), and
which would have a Material Adverse Effect.


Section 7.04    No Breach. Neither the execution and delivery of the Loan
Documents, nor compliance with the terms and provisions hereof, will conflict
with or result in a breach of, or require any consent which has not been
obtained as of the Closing Date under, the respective charter, limited
partnership agreement, articles of organization or by-laws of the Obligors or
any Subsidiary, or any Governmental Requirement, or any agreement or instrument
to which any Obligor or any Subsidiary is a party or by which it is bound or to
which it or its Properties are subject, or constitute a default under any such
agreement or instrument, or result in the creation or imposition of any Lien
upon any of the revenues or assets of the Obligor or any Subsidiary pursuant to
the terms of any such agreement or instrument, other than the Liens created by
the Loan Documents.


Section 7.05    Authority. Each Obligor and each Subsidiary thereof has all
necessary organizational power and authority to execute, deliver and perform its
obligations under the Loan Documents to which it is a party; and the execution,
delivery and performance by each Obligor of the Loan Documents to which it is a
party have been duly authorized by all necessary organizational action on its
part; and the Loan Documents constitute the legal, valid and binding obligations
of each Obligor, enforceable in accordance with their terms.


Section 7.06    Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any other Person
are necessary for the execution, delivery or performance by any Obligor of the
Loan Documents to which it is a party or for the validity or enforceability
thereof, except for the recording and filing of the Security Instruments as
required by this Agreement.


Section 7.07    Use of Loans. The proceeds of the Loans shall be used (i) to
refinance the Existing Debt and amounts required to be paid under Section
3.01(a)(ii), (ii) to finance the costs and expenses associated with the Elk City
Acquisition, (iii) for the development of the Obligors’ Pipeline Properties and
the acquisition of Pipeline Properties and related assets by the Obligors, (iv)
for Obligors’ working capital, (v) for Letters of Credit to support the
obligations of the Obligors, and (vi) for general company purposes. Neither the
Borrower nor any other Obligor is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board of Governors of the
Federal Reserve System) and no part of the proceeds of any Loan hereunder will
be used to buy or carry any margin stock.



 
Section 7.08
ERISA.


39

--------------------------------------------------------------------------------



(a)  Each Obligor, each Subsidiary and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.


(b)  Each Plan is, and has been, maintained in substantial compliance with ERISA
and, where applicable, the Code.


(c)  No act, omission or transaction has occurred which could result in
imposition on any Obligor, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
section 502(c), (i) or (1) of ERISA or a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
section 409 of ERISA.


(d)  No contingent obligations remain due to the termination of any Plan (other
than a defined contribution plan) or any trust created under any such Plan since
September 2, 1974. The only Plan that has been terminated was for The Atlas
Group, Inc. No liability to the PBGC (other than for the payment of current
premiums which are not past due) by any Obligor, any Subsidiary or any ERISA
Affiliate has been or is expected by any Obligor, any Subsidiary or any ERISA
Affiliate to be incurred with respect to any Plan. No ERISA Event with respect
to any Plan has occurred.


(e)  Full payment when due has been made of all amounts which any Obligor, any
Subsidiary or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan, and no accumulated
funding deficiency (as defined in section 302 of ERISA and section 412 of the
Code), whether or not waived, exists with respect to any Plan.


(f)  The actuarial present value of the benefit liabilities under each Plan
which is subject to Title IV of ERISA does not, as of the end of each Obligor’s
most recently ended fiscal year, exceed the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities. The term “actuarial present
value of the benefit liabilities” shall have the meaning specified in section
4041 of ERISA.


(g)  None of the Obligors, any Subsidiary or any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(l) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by an Obligor, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any material liability.


(h)  None of the Obligors, any Subsidiary or any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the preceding six calendar
years, sponsored, maintained or contributed to, any Multiemployer Plan.


(i)  None of the Obligors, any Subsidiary or any ERISA Affiliate is required to
provide security under section 401 (a)(29) of the Code due to a Plan amendment
that results in an increase in current liability for the Plan.


Section 7.09    Taxes.   Except as set forth on Schedule 7.09, each Obligor and
its Subsidiaries have filed all United States federal income tax returns and all
other tax returns which are required to be filed by them, or otherwise obtained
appropriate extensions to file, and have paid all material taxes due pursuant to
such returns or pursuant to any assessment received by any Obligor or any
Subsidiary, except such taxes that are being contested in good faith by
appropriate proceedings and for which such Obligor or Subsidiary, as applicable,
has set aside on its books adequate reserves in accordance with GAAP. The
charges, accruals and reserves on the books of each Obligor and its Subsidiaries
in respect of taxes and other governmental charges are, in the opinion of the
Borrower, adequate. No tax lien has been filed and, to the knowledge of the
Obligors, no claim is being asserted with respect to any such tax, fee or other
charge.

40

--------------------------------------------------------------------------------




 
Section 7.10
Titles, etc. Except as otherwise set forth on Schedule 7.10:



(a)  Each of the Obligors and its Subsidiaries has good, sufficient and clear
title to its Pipeline Properties, free and clear of all adverse possession or
abandonment claims and Liens, except Excepted Liens.


(b)  The “Mortgaged Property” descriptions under the Mortgages describe
substantially all of the Pipeline Properties presently owned by Obligors.


(c)  All leases, rights of way, permits, licenses and agreements necessary for
the conduct of the business of each Obligor are valid and subsisting, in full
force and effect and there exists no default or event or circumstance which with
the giving of notice or the passage of time or both would give rise to a default
under any such lease rights of way, permits, licenses, which would affect in any
material respect the conduct of the business of any Obligor.


(d)  The rights, Properties and other assets presently owned, leased or licensed
by each Obligor, including, without limitation, all easements and rights of way,
include all rights, Properties and other assets necessary to permit each Obligor
to conduct its business in all material respects in the same manner as its
business has been conducted prior to the Closing Date.


(e)  All of the assets and Properties of each Obligor which are reasonably
necessary for the operation of its business are in good working condition and
are maintained in accordance with prudent business standards.


Section 7.11    No Material Misstatements. To the Borrower’s knowledge, no
written information, statement, exhibit, certificate, document or report
furnished to the Administrative Agent and the Lenders (or any of them) by any
Obligor in connection with the negotiation of this Agreement contains any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statement contained therein not materially misleading in
the light of the circumstances in which made. There is no fact peculiar to any
Obligor which has a Material Adverse Effect or in the future is reasonably
likely to have a Material Adverse Effect and which has not been set forth in
this Agreement or the other documents, certificates and statements furnished to
the Administrative Agent by or on behalf of the Obligors prior to, or on, the
Closing Date in connection with the transactions contemplated hereby.


Section 7.12    Investment Company Act. None of the Obligors is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.


Section 7.13    Public Utility Holding Company Act. None of the Obligors is a
“holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” or a “public utility” within the meaning of the Public Utility Holding
Company Act of 1935, as amended.


Section 7.14    Operation of the Pipelines. The statements relating to the
transportation of gas through the Pipelines for the period from September 30,
2004, through December 31, 2004, furnished by the Borrower to the Administrative
Agent, are accurate; since December 31, 2004, there has been no damage,
destruction or loss to the Pipelines; the Pipelines are currently in operation
and the monthly transportation of Hydrocarbons through the Pipelines has not
materially diminished.

41

--------------------------------------------------------------------------------




 
Section 7.15
Capitalization of General Partner and Subsidiaries.



(a)  The issued and outstanding securities of the Borrower consist of seven
million, two hundred four thousand, six hundred eighty-five (7,204,790) common
units of limited partnership interest, all of which have been validly issued and
fully paid and nonassessable.


(b)  To the Borrower’s knowledge, all issued and outstanding membership units of
the General Partner have been validly issued and are fully paid and
nonassessable and are owned by and issued to the Persons shown on Schedule 7.15
attached hereto.


(c)  Neither the Borrower nor any Subsidiary of the Borrower owns directly or
indirectly any capital stock, membership interest or partnership interest of any
other Person, other than Borrower’s ownership of the Subsidiaries described on
Schedule 7.15. The Borrower and each Subsidiary of the Borrower has good and
marketable title to all securities of the Subsidiaries issued to it, free and
clear of all liens and encumbrances, and all such securities have been duly and
validly issued and are fully paid and nonassessable. The authorized securities
and ownership of the Subsidiaries of the Borrower is as shown on Schedule 7.15
attached hereto and made a part hereof. There are no Subsidiaries of the
Borrower other than as disclosed on Schedule 7.15.


Section 7.16   Location of Business and Offices. Each Obligor’s principal place
of business and chief executive offices are located at the address stated on the
signature page of this Agreement.


Section 7.17    Defaults under Material Agreements. None of the Obligors is in
default nor has any event or circumstance occurred which, but for the expiration
of any applicable grace period or the giving of notice, or both, would
constitute a default under any Material Agreement to which any Obligor or any
Subsidiary is a party or by which any Obligor or any Subsidiary is bound. No
Default hereunder has occurred and is continuing.


Section 7.18    Environmental Matters. Except as would not have a Material
Adverse Effect (or with respect to clauses (c), (d) and (e) below, where the
failure to take such actions would not have a Material Adverse Effect):


(a)  Neither any Property of any Obligor nor the operations conducted thereon
violate any order or requirement of any court or Governmental Authority or any
Environmental Laws;


(b)  Without limitation of clause (a) above, no Property of any Obligor nor the
operations currently conducted thereon or, to the best knowledge of the
Obligors, by any prior owner or operator of such Property or operation, are in
violation of or subject to any existing, pending or threatened action, suit,
investigation, inquiry or proceeding by or before any court or Governmental
Authority or to any remedial obligations under Environmental Laws;


(c)  All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of the Obligors, including without limitation past or present
treatment, storage, disposal or release of a hazardous substance or solid waste
into the environment, have been duly obtained or filed, and the Obligors are in
compliance with the terms and conditions of all such notices, permits, licenses
and similar authorizations;

42

--------------------------------------------------------------------------------



(d)  All hazardous substances, solid waste, and oil and gas exploration and
production wastes, if any, generated at any and all Property of any Obligor have
in the past been transported, treated and disposed of in accordance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and, to the best
knowledge of the Obligors, all such transport carriers and treatment and
disposal facilities have been and are operating in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and are not the subject of any existing,
pending or threatened action, investigation or inquiry by any Governmental
Authority in connection with any Environmental Laws;


(e)  The Obligors have taken all steps reasonably necessary to determine and
have determined that no hazardous substances, solid waste, or oil and gas
exploration and production wastes, have been disposed of or otherwise released
and there has been no threatened release of any hazardous substances on or to
any Property of any Obligor except in compliance with Environmental Laws and so
as not to pose an imminent and substantial endangerment to public health or
welfare or the environment;


(f)  To the extent applicable, all Property of the Obligors currently satisfies
all design, operation, and equipment requirements imposed by the Oil Pollution
Act of 1990 (“OPA”) or scheduled as of the Closing Date to be imposed by OPA
during the term of this Agreement, and the Obligors do not have any reason to
believe that such Property, to the extent subject to OPA, will not be able to
maintain compliance with the OPA requirements during the term of this Agreement;
and


(g)  None of the Obligors has any known contingent liability in connection with
any release or threatened release of any oil, hazardous substance or solid waste
into the environment.


Section 7.19    Compliance with Laws. None of the Obligors has violated any
Governmental Requirement or failed to obtain any license, permit, franchise or
other governmental authorization necessary for the ownership of any of its
Properties or the conduct of its business, which violation or failure would have
(in the event such violation or failure were asserted by any Person through
appropriate action) a Material Adverse Effect. Except for such acts or failures
to act as would not have a Material Adverse Effect, the Pipeline Properties of
the Obligors and their Subsidiaries (and properties unitized therewith) have
been maintained, operated and developed in a good and workmanlike manner and in
conformity with all applicable laws and all rules, regulations and orders of all
duly constituted authorities having jurisdiction and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of and
forming a part of the Pipeline Properties.


Section 7.20    Insurance. Schedule 7.20 attached hereto contains an accurate
and complete description of all material policies of fire, liability, workers’
compensation and other forms of insurance owned or held by the Obligors. All
such policies are in full force and effect, all premiums with respect thereto
covering all periods up to and including the date of the closing have been paid,
and no notice of cancellation or termination has been received with respect to
any such policy. Such policies are sufficient for compliance with all
requirements of law and of all agreements to which any Obligor is a party; are
valid, outstanding and enforceable policies; provide adequate insurance coverage
in at least such amounts and against at least such risks (but including in any
event public liability) as are usually insured against in the same general area
by companies engaged in the same or a similar business for the assets and
operations of the Obligors; will remain in full force and effect through the
respective dates set forth in Schedule 7.20 without the payment of additional
premiums; and will not in any way be affected by, or terminate or lapse by
reason of, the transactions contemplated by this Agreement. Schedule 7.20
identifies all material risks, if any, which each Obligor and their respective
general partner or sole member have designated as being self-insured. None of
the Obligors has been refused any insurance with respect to its assets or
operations, nor has its coverage been limited below usual and customary policy
limits, by an insurance carrier to which it has applied for any such insurance
or with which it has carried insurance during the last three years.

43

--------------------------------------------------------------------------------



Section 7.21    Hedging Agreements. Schedule 7.21 sets forth, as of the Closing
Date, a true and complete list of all Hedging Agreements (including commodity
price swap agreements, forward agreements or contracts of sale which provide for
prepayment for deferred shipment or delivery of oil, gas or other commodities)
of the Obligors, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value thereof, all credit support agreements relating thereto (including any
margin required or supplied), and the counter party to each such agreement.


Section 7.22    Restriction on Liens. None of the Obligors is a party to any
agreement or arrangement (other than this Agreement and the Security
Instruments), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to other Persons on
or in respect of their respective assets or Properties.


Section 7.23    Material Agreements. Set forth on Schedule 7.23 is a complete
list of all (a) agreements, indentures, purchase agreements, obligations in
respect of letters of credit, guarantees, partnership agreements, limited
liability company agreements, other organizational documents, joint venture
agreements, and other instruments that (i) are material to the Obligors’
business, activities, and operation or ownership of such Obligors’ Property in
effect or to be in effect as of the Closing Date (other than the Hedging
Agreements set forth on Schedule 7.21) or (ii) provide for, evidence, secure or
otherwise relate to any Debt of any such Obligor and all obligations of any
Obligor to issuers of surety or appeal bonds issued for account of any such
Obligor, and (b) agreements and instruments (excluding any such agreements and
other instruments that are cancelable upon 60 or less days notice) of the
Obligors relating to the purchase, gathering, transportation by pipeline, gas
processing, marketing, sale and supply of natural gas and other Hydrocarbons
accounting for at least 75% of the volumes transported by such Obligors, in the
aggregate, during the Borrower’s current fiscal year (the agreements referenced
in clauses (i) and (ii) hereto, collectively, the “Material Agreements”). Upon
request by Administrative Agent, the Borrower shall deliver, or caused to be
delivered, to the Administrative Agent and the Lenders a complete and correct
copy of all such Material Agreements.


Section 7.24    Imbalances. Except as set forth on Schedule 7.24¸ as of the
Closing Date, there are no gas imbalances, take or pay or other prepayments with
respect to any of the Obligors’ Pipeline Properties which would require any such
Obligor to transport or purchase any volumes of Hydrocarbons without receiving
delivery thereof or for gathering and transportation through their Pipeline
Properties at some future time without then or thereafter receiving full payment
of Obligor’s tariffs therefor.


Section 7.25    Relationship of Obligors. The Obligors are engaged in related
businesses and each Obligor is directly and indirectly dependent upon each other
Obligor for and in connection with their business activities and their financial
resources; and each Obligor has determined, reasonably and in good faith, that
such Obligor will receive substantial direct and indirect economic and financial
benefits from the extensions of credit made under this Agreement, and such
extensions of credit are in the best interests of such Obligor, having regard to
all relevant facts and circumstances.


Section 7.26    Solvency. The Borrower and its Subsidiaries individually and on
a consolidated basis are not insolvent as such term is used and defined in the
United States Bankruptcy Code.

44

--------------------------------------------------------------------------------



ARTICLE VIII
Affirmative Covenants


Each of the Obligors covenants and agrees that, so long as any of the
Commitments are in effect and until payment in full of all Loans hereunder, all
interest thereon and all other amounts payable by the Obligors hereunder:


Section 8.01    Reporting Requirements. The Obligors shall deliver, or shall
cause to be delivered, to the Administrative Agent with sufficient copies of
each for the Lenders:


(a)  Annual Financial Statements. As soon as available and in any event within
ten (10) days after the Borrower is required to file the same with the SEC, the
audited consolidated and consolidating statements of income, partners’ equity,
changes in financial position and cash flow for each of the Borrower and its
Consolidated Subsidiaries for such fiscal year, and the related consolidated and
consolidating balance sheets of the Borrower and its Consolidated Subsidiaries
as at the end of such fiscal year, and setting forth in each case in comparative
form the corresponding figures for the preceding fiscal year, and accompanied by
the related opinion of independent public accountants of recognized national
standing acceptable to the Administrative Agent which opinion shall state that
said financial statements fairly present the consolidated and consolidating
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries as at the end of, and for, such fiscal year and that
such financial statements have been prepared in accordance with GAAP, except for
such changes in such principles with which the independent public accountants
shall have concurred and such opinion shall not contain a “going concern” or
like qualification or exception, but shall contain a certification stating that,
in making the examination necessary for their opinion, they obtained no
knowledge, except as specifically stated, of any Default.


(b)  Quarterly Financial Statements. As soon as available and in any event
within twenty-five (25) days after any the Borrower is required to file the same
with the SEC, for of each of the first three fiscal quarterly periods of each of
its fiscal year for the Borrower and its Consolidated Subsidiaries, consolidated
and consolidating statements of income, partners’ equity, changes in financial
position and cash flow of the Borrower and its Consolidated Subsidiaries for
such period and for the period from the beginning of the respective fiscal year
to the end of such period, and the related consolidated and consolidating
balance sheets as at the end of such period, and setting forth in each case in
comparative form the corresponding figures for the corresponding period in the
preceding fiscal year, accompanied by the certificate of a Responsible Officer,
which certificate shall state that said financial statements fairly present the
consolidated and consolidating financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries in accordance with GAAP, as at
the end of, and for, such period (subject to normal year-end audit adjustments).


(c)  Notice of Default, Etc. Promptly after any Obligor knows that any Default
or Event of Default has occurred, a notice of such Default or Event of Default,
describing the same in reasonable detail and the action the Borrower or any
Guarantor proposes to take with respect thereto.


(d)  Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to any Obligor by independent accountants in
connection with any annual, interim or special audit made by them of the books
of such Obligor and its Subsidiaries, and a copy of any response by such
Obligor, or the general partner or sole member of such Obligor, to such letter
or report.

45

--------------------------------------------------------------------------------



(e)  SEC Filings, Etc. Promptly upon its becoming available, each financial
statement, report, notice or proxy statement sent by the Borrower to its
unitholders generally and each regular or periodic report and any registration
statement, prospectus or written communication (other than transmittal letters)
in respect thereof filed by the Borrower with or received by the Borrower in
connection therewith from any securities exchange or the SEC or any successor
agency.


(f)  Quarterly Reports. As soon as available and in any event within sixty (60)
days after the end of each fiscal quarter (and if a Default shall have occurred
and be continuing, within thirty (30) days after the end of each calendar
month), a report of operating, management and administration fees paid by the
Borrower or any Subsidiary during such quarter or month, together with
statements setting forth the quantity of Hydrocarbons transported through the
Pipelines during such quarter or month, the price paid or to be paid for the
transportation and compression of gas, and such other information as the
Administrative Agent and the Lenders may reasonably request.


(g)  Hedging Agreements. As soon as available and in any event within fifteen
Business Days after the last day of each fiscal quarter, a report, in form and
substance satisfactory to the Administrative Agent, setting forth as of the last
Business Day of such fiscal quarter a true and complete list of all Hedging
Agreements (including commodity price swap agreements, forward agreements or
contracts of sale which provide for prepayment for deferred shipment or delivery
of oil, gas or other commodities) of the Obligors, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value therefor, any new credit support
agreements relating thereto not listed on Schedule 7.21, any margin required or
supplied under any credit support document, and the counter party to each such
agreement.


(h)  Post-Closing Requirements. All agreements, documents, instruments, or other
items listed on Schedule 6.01 on or prior to the date specified for delivery
thereof, or such later date as the Administrative Agent may agree.


(i)  Other Matters. From time to time such other information regarding the
business, affairs or financial condition of any Obligor (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA) as any Lender or the Administrative Agent may
reasonably request.


(j)  Compliance Certificate. The Borrower will furnish to the Administrative
Agent, at the time it furnishes each set of financial statements pursuant to
paragraph (a) or (b) above, a certificate substantially in the form of Exhibit C
executed by a Responsible Officer (i) certifying as to the matters set forth
therein and stating that no Default has occurred and is continuing (or, if any
Default has occurred and is continuing, describing the same in reasonable
detail), and (ii) setting forth in reasonable detail the computations necessary
to determine whether the Borrower is in compliance with Sections 9.13, 9.14, and
9.15, as of the end of the respective fiscal quarter or fiscal year.


Section 8.02    Litigation. The Obligors shall promptly give to the
Administrative Agent notice of any litigation or proceeding against or adversely
affecting any such Obligor in which the amount claimed exceeds Five Hundred
Thousand Dollars ($500,000) or an aggregate of claims in excess of One Million
Dollars ($1,000,000) and is not otherwise covered in full by insurance (subject
to normal and customary deductibles and for which the insurer has not assumed
the defense), or in which injunctive or similar relief is sought. Each Obligor
will promptly notify the Administrative Agent and each of the Lenders of any
claim, judgment, Lien or other encumbrance affecting any Property of such
Obligor or any Subsidiary if the value of the claim, judgment, Lien, or other
encumbrance affecting such Property shall exceed Five Hundred Thousand Dollars
($500,000) or an aggregate of such claims in excess of One Million Dollars
($1,000,000).

46

--------------------------------------------------------------------------------




 
Section 8.03
Maintenance, Etc.



(a)  Generally.   Except as permitted under Section 9.09, each Obligor shall
preserve and maintain its organization existence and all of its material rights,
privileges and franchises; keep books of record and account in which full, true
and correct entries will be made of all dealings or transactions in relation to
its business and activities; comply with all Governmental Requirements if
failure to comply with such requirements will have a Material Adverse Effect;
pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained;
upon reasonable notice, permit representatives of the Administrative Agent or
any Lender, during normal business hours, to examine, copy and make extracts
from its books and records, to inspect its Properties, and to discuss its
business and affairs with its officers, all to the extent reasonably requested
by such Lender or the Administrative Agent (as the case may be); and keep, or
cause to be kept, insured by financially sound and reputable insurers all
Property of a character usually insured by Persons engaged in the same or
similar business similarly situated against loss or damage of the kinds and in
the amounts customarily insured against by such Persons and carry such other
insurance as is usually carried by such Persons including, without limitation,
environmental risk insurance to the extent reasonably available.


(b)  Proof of Insurance.   Contemporaneously with the delivery of the financial
statements required by Section 8.01(a) to be delivered for each year, the
Borrower will furnish or cause to be furnished to the Administrative Agent and
the Lenders a certificate of insurance coverage from the insurer in form and
substance satisfactory to the Administrative Agent listing Administrative Agent
as “loss payee” and “additional insured” and, if requested, will furnish the
Administrative Agent and the Lenders copies of the applicable policies.


(c)  Pipeline Properties.   Each Obligor will cause to be done all things
reasonably necessary to preserve and keep in good repair, working order and
efficiency all of its Pipeline Properties and other material Properties
including, without limitation, all equipment, machinery and facilities, and from
time to time will make all the reasonably necessary repairs, renewals and
replacements so that at all times the state and condition of its Pipeline
Properties and other material Properties will be fully preserved and maintained,
(x) except to the extent that the wells and field to which such portions of the
Pipelines are connected are no longer producing Hydrocarbons in economically
reasonable amounts, and (y) except that the foregoing shall not apply to
Pipeline Properties that are not gathering Hydrocarbons on a regular basis as of
the Closing Date. Each Obligor will promptly: (i) pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all
rentals, royalties, expenses and indebtedness accruing under the rights of way,
licenses, leases or other agreements affecting or pertaining to its Pipeline
Properties, (ii) perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the rights of way, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Pipeline Properties and other material
Properties, (iii) will do all other things necessary to keep unimpaired, except
for Liens described in Section 9.02, its rights with respect to its Pipeline
Properties and other material Properties and prevent any forfeiture thereof or a
default thereunder, except to the extent that the wells and field to which such
portions of the Pipelines are connected are no longer producing Hydrocarbons in
economically reasonable amounts and except for Transfers permitted by
Section 9.16. Each Obligor will operate its Pipeline Properties and other
material Properties to be operated in a careful and efficient manner in
accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance in all material respects
with all Governmental Requirements.
 
47

--------------------------------------------------------------------------------





 
Section 8.04
Environmental Matters.

 
(a)  Establishment of Procedures. The Obligors will establish and implement such
procedures as may be reasonably necessary to continuously determine and assure
that any failure of the following does not have a Material Adverse Effect: (i)
all Property of the Obligors and the operations conducted thereon and other
activities of the Obligors are in compliance with and do not violate the
requirements of any Environmental Laws, (ii) no Hydrocarbons, hazardous
substances or solid wastes are disposed of or otherwise released on or to any
Property owned by any such party except in compliance with Environmental Laws,
(iii) no hazardous substance will be released on or to any such Property in a
quantity equal to or exceeding that quantity which requires reporting pursuant
to Section 103 of CERCLA, and (iv) no oil, oil and gas exploration and
production wastes or hazardous substance is released on or to any such Property
so as to pose an imminent and substantial endangerment to public health or
welfare or the environment.


(b)  Notice of Action. The Obligors will promptly notify the Administrative
Agent and the Lenders in writing of any threatened action, investigation or
inquiry by any Governmental Authority of which any Obligor has knowledge in
connection with any Environmental Laws, excluding routine testing and corrective
action which might result in the Borrower or any Subsidiary being liable for the
payment or performance of obligations in excess of Ten Thousand Dollars
($10,000) with respect to any such event or in excess of One Hundred Thousand
Dollars ($100,000) in the aggregate with respect to all such events.


(c)  Future Acquisitions. In the event environmental remediation costs in excess
of Five Hundred Thousand Dollars ($500,000) are identified in respect of any
acquisition of Pipeline Properties or other material Properties, the Obligors
will provide environmental audits and tests in form and scope as may be
reasonably requested by the Administrative Agent and the Lenders (or as
otherwise required to be obtained by the Administrative Agent or the Lenders by
any Governmental Authority) in connection with such future acquisitions of
Pipeline Properties or other material Properties.
 
Section 8.05      Further Assurances. The Obligors will cure promptly any
defects in the creation and issuance of the Notes and the execution and delivery
of the Security Instruments and this Agreement. The Obligors at their expense
will promptly execute and deliver to the Administrative Agent upon request all
such other documents, agreements and instruments to comply with or accomplish
the covenants and agreements of the Obligors in any Loan Document, or to further
evidence and more fully describe the collateral intended as security for the
Notes, or to correct any omissions in any Loan Document, or to state more fully
the security obligations set out herein or in any Loan Document, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith.
 
Section 8.06      Performance of Obligations. The Borrower will pay the Notes
according to the reading, tenor and effect thereof; the Guarantors will pay
under the Guarantees according to the terms thereof, and the Obligors will
perform every act and discharge all of the obligations to be performed and
discharged by them under this Agreement and any other Loan Document, at the time
or times and in the manner specified.


 
48

--------------------------------------------------------------------------------





 
Section 8.07
Reserve Reports.

 
(a)  The Borrower shall furnish to the Administrative Agent and the Lenders a
Reserve Report each March 15 during the term of this Agreement commencing March
15, 2006. Each Reserve Report shall be prepared by certified independent
petroleum engineers or other independent petroleum consultant(s) acceptable to
the Administrative Agent.
 
(b)  With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer
certifying that, to the best of his knowledge and in all material respects:
(i) the information contained in the Reserve Report and any other information
delivered in connection therewith is true and correct, (ii) the producers owning
the Oil and Gas Properties evaluated in such Reserve Report have contracted with
Obligors to transport their Hydrocarbons in the Pipelines, (iii) except as set
forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments with respect to the Oil and Gas
Properties evaluated in such Reserve Report which would require any Obligor to
transport Hydrocarbons produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (iv) attached
to the certificate is a list of Oil and Gas Properties added to and deleted from
the immediately prior Reserve Report and a list showing any change in gas
gathering tariffs or gathering fees for gathering Hydrocarbons from such Oil and
Gas Properties occurring and the reason for such change, (vi) attached to the
certificate is a list of all producers transporting Hydrocarbons in the
Pipelines from their Oil and Gas Properties, and (vii) all of the Pipelines
gathering Hydrocarbons from the Oil and Gas Properties evaluated by such Reserve
Report are Mortgaged Property except as set forth on a schedule attached to the
certificate.
 
Section 8.08       Title Curative. The Obligors shall cure, or cause to be
cured, any title defects or exceptions which are not Excepted Liens.


Section 8.09       Additional Collateral.
 
(a)  Lien on Pipeline Properties. At all times hereunder that the Indebtedness
remains unpaid, including whenever any Obligor acquires any additional Pipeline
Properties, Obligors shall grant to the Administrative Agent for the benefit of
the Lenders as security for the Indebtedness a first-priority Lien interest
(subject only to Excepted Liens) covering such Properties under the Security
Instruments. Such Lien will be created and perfected by and in accordance with
the provisions of mortgages, deeds of trust, security agreements and financing
statements, or other Security Instruments, all in form and substance
satisfactory to the Administrative Agent in its sole discretion and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes.
 
(b)  Title Information. Concurrently with the granting of the Lien or other
action referred to in Section 8.09(a) above, the Borrower or such Obligor will
provide to the Administrative Agent title information in form and substance
satisfactory to the Administrative Agent in its sole discretion with respect to
such Obligor’s interests in such Pipeline Properties.


49

--------------------------------------------------------------------------------




(c)  Legal Opinions. Promptly after the filing of any new Security Instru-ment
in any state, upon the request of the Administrative Agent, the Obligors will
provide, or cause to be provided, to the Administrative Agent an opinion
addressed to the Administrative Agent for the benefit of the Lenders in form and
substance satisfactory to the Administrative Agent in its sole discretion from
counsel acceptable to Administrative Agent, stating that the Security Instrument
is valid, binding and enforceable in accordance with its terms and in legally
sufficient form for such jurisdiction.
 
(d)  Subordination of Obligor’s Liens.
 
(i)    Each Obligor hereby subordinates and assigns in favor of Administrative
Agent for the benefit of the Lenders any and all liens, statutory or otherwise,
and any rights of offset contractual or otherwise it has or may have in the
future against such Obligors' interests in the Mortgaged Properties or in the
Pipeline Properties and revenues attributable to its interest therein, including
the Contracts and Records (defined below).
 
(ii)    Any officer or employee of Administrative Agent is expressly granted the
right at its option upon not less than one (1) Business Day’s notice, to visit
and inspect (a) each Obligors’ offices, including all books and records, area of
mutual interest agreements, gathering agreements, pipeline operating agreements,
contracts and other agreements that relate to the Pipeline Properties,
geological and geophysical, production data and records, accounting records, and
land files referring to the gathering, transportation, sale, purchase, exchange
or processing of Hydrocarbons whether such data, information or agreements are
in written form or electronic format (the "Contracts and Records"), and to
examine, take copies and extracts therefrom, and (b) any of the Pipeline
Properties.
 
(iii)   Following the occurrence and during the continuance of an Event of
Default, each Obligor acknowledges that the Administrative Agent is expressly
granted the right to exercise any and all liens, statutory or otherwise, rights
of offset or recoupment it has and to receive the monies, income, proceeds, or
benefits attributable to the gathering, transportation of Hydrocarbons through
the Pipeline Properties, to hold the same as security for the Indebtedness and
to apply it on the principal and interest or other amounts owing on any of the
Indebtedness, whether or not then due, in such order or manner as Administrative
Agent may elect.
 
(iv)   In the event of a foreclosure, deed in lieu, or other transfer of record
or beneficial ownership or operations of the Mortgaged Properties, each Obligor,
as bailee, agrees to cooperate and assist Administrative Agent and its officers,
agents and counsel in the peaceful transfer and delivery of such Contracts and
Records to such party or parties as Administrative Agent may in writing direct.
 
(v)    Following the occurrence and during the continuance of an Event of
Default and within thirty (30) days after receipt of notice from Administrative
Agent, Obligors will relinquish their respective rights to operate the Pipelines
to the Administrative Agent or its designee.
 
(e)  Subordination of Intercompany Debt. Any Intercompany Notes or advances of
any Obligor howsoever evidenced by journal entries or otherwise now or hereafter
owed to or held by any other Obligor are hereby subordinated to the Indebtedness
of such other Obligor to the Lenders, and any document or instrument evidencing
such loans or advances shall contain a legend giving notice of such
subordination. Any such Intercompany Notes or advances of any other Obligor due
to such Obligor, if the Administrative Agent so requests, shall be collected,
enforced and received by such Obligor as trustee for the Lenders and be paid
over to the Administrative Agent for the account of the Lenders on account of
the Indebtedness but without affecting in any manner the liability of such
Obligor under the other provisions of this Agreement or any other Loan Document.
Any Lien, claim, right or other encumbrance on any property of any Obligor in
favor of any other Obligor is hereby subordinated in all respects to the Liens
granted to the Administrative Agent for the benefit of the Lenders.


50

--------------------------------------------------------------------------------




Section 8.10      Corporate Identity. The Borrower shall do or cause to be done
(or refrain from doing or causing to be done, as the case may be) all things
necessary to ensure that the separate legal identity of the Borrower and General
Partner will at all times be respected and that neither the Borrower, General
Partner nor any of Borrower’s Subsidiaries will be liable for any obligations,
contractual or otherwise, of Atlas or any of the Atlas Direct Subsidiaries or
other entity in which Atlas or any Atlas Direct Subsidiaries owns any equity
interest (other than the Borrower, General Partner and Borrower’s Subsidiaries).
Without limiting the foregoing, the Borrower will (i) observe, and cause the
General Partner to observe, all requirements, procedures and formalities
necessary or advisable in order that the Borrower will for all purposes be
considered a validly existing entity separate and distinct from the General
Partner, (ii) not permit any commingling of the assets of the General Partner,
Atlas, or the Atlas Direct Subsidiaries with assets of the Borrower or any of
its Subsidiaries which would prevent such assets of such persons from being
readily distinguished from the assets of the Borrower and its Subsidiaries and
(iii) take reasonable and customary actions to ensure that creditors of the
General Partner, Atlas or the Atlas Direct Subsidiaries are aware that each such
Person is an entity separate and distinct from the Borrower and its
Subsidiaries.
 
Section 8.11         ERISA Information and Compliance. The Obligors will
promptly furnish and will cause the Subsidiaries and any ERISA Affiliate to
promptly furnish to the Administrative Agent with sufficient copies to the
Lenders (i) promptly after the filing thereof with the United States Secretary
of Labor, the Internal Revenue Service or the PBGC, copies of each annual and
other report with respect to each Plan or any trust created thereunder,
(ii) immediately upon becoming aware of the occurrence of any ERISA Event or of
any “prohibited transaction,” as described in section 406 of ERISA or in
section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by a Responsible Officer specifying the
nature thereof, what action the Obligors, the Subsidiary or the ERISA Affiliate
is taking or proposes to take with respect thereto, and, when known, any action
taken or proposed by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto, and (iii) immediately upon receipt thereof,
copies of any notice of the PBGCs intention to terminate or to have a trustee
appointed to administer any Plan. With respect to each Plan (other than a
Multiemployer Plan), the Obligors will, and will cause each Subsidiary and ERISA
Affiliate to, (i) satisfy in full and in a timely manner, without incurring any
late payment or underpayment charge or penalty and without giving rise to any
lien, all of the contribution and funding requirements of section 412 of the
Code (determined without regard to subsections (d), (e), (f) and (k) thereof)
and of section 302 of ERISA (determined without regard to sections 303, 304 and
306 of ERISA), and (ii) pay, or cause to be paid, to the PBGC in a timely
manner, without incurring any late payment or underpayment charge or penalty,
all premiums required pursuant to sections 4006 and 4007 of ERISA.
 
Section 8.12      Material Agreements . The Obligors will enforce the
obligations of Affiliates that are parties to the Material Agreements to the
same extent as they would enforce similar obligations of unrelated third
parties.


51

--------------------------------------------------------------------------------




Section 8.13      Guaranties. As an inducement to the Administrative Agent and
the Lenders to enter into this Agreement, each Obligor (other than the Borrower)
shall execute and deliver to Administrative Agent a Guaranty Agreement
substantially in the form and upon the terms of Exhibit G-1, providing for the
guaranty of payment and performance of the Indebtedness, or in the case of an
Obligor that has already executed and delivered a Guaranty Agreement pursuant to
the Existing Credit Agreement, a Confirmation of Guaranty Agreement
substantially in the form of Exhibit G-2. In addition, at the time of the
formation or acquisition of any Subsidiary (other than the Unrestricted
Entities), the Borrower shall cause such Subsidiary to execute and deliver to
the Administrative Agent (i) a Guaranty Agreement substantially in the form and
upon the terms of Exhibit G-1, providing for the guaranty of payment and
performance of the Indebtedness, (ii) Security Instruments in form and substance
satisfactory to the Administrative Agent creating liens and security interests
in all assets and properties of such Subsidiary and in the equity interest in
such Subsidiary except for any equity interests in Unrestricted Entities, and
(iii) such other documents and instruments as may be required with respect to
such Subsidiary pursuant to Section 8.05. At the time of the formation or
acquisition of any Subsidiary or any Unrestricted Entity, Borrower shall cause
such Subsidiary or Unrestricted Entity to execute and deliver to Administrative
Agent certified copies of such Subsidiary’s, or Unrestricted Entity’s, as the
case may be, organizational documents.
 
Section 8.14       Proceeds of Equity Offerings. The Borrower shall apply Equity
Net Cash Proceeds as required pursuant to Sections 2.07(b)(ii) and (c).
 
ARTICLE IX
Negative Covenants


The Obligors covenant and agree that, so long as any of the Commitments are in
effect and until payment in full of Loans hereunder, all interest thereon and
all other amounts payable by the Obligors hereunder, without the prior written
consent of the Required Lenders:


Section 9.01   Debt. None of the Obligors will incur, create, assume or permit
to exist any Debt, except:
 
(a)  the Notes or other Indebtedness or any guaranty of or suretyship
arrangement for the Notes or other Indebtedness;
 
(b)  Debt of the Borrower disclosed in Schedule 9.01, and any renewals or
extensions (but not increases) thereof;
 
(c)  accounts payable (for the deferred purchase price of Property or services)
from time to time incurred in the ordinary course of business which, if greater
than 90 days past the invoice or billing date, are being contested in good faith
by appropriate proceedings if reserves adequate under GAAP shall have been
established therefor;
 
(d)  Debt under leases permitted under Section 9.08;
 
(e)  Debt associated with bonds or surety obligations pursuant to Governmental
Requirements in connection with the operation of any Obligor’s Pipeline
Properties;
 
(f)  Debt of the Obligors under Hedging Agreements permitted under Section 9.07;
 
(g)  Intercompany Debt, provided, that any such Intercompany Debt is (i) if in
excess of Five Hundred Thousand Dollars ($500,000), evidenced by an Intercompany
Note which has been pledged to secure the Indebtedness and is in the possession
of the Administrative Agent, and (ii) subordinated to the Indebtedness upon
terms and conditions satisfactory to the Administrative Agent;


52

--------------------------------------------------------------------------------




(h)  Debt of the Borrower to the General Partner to enable the General Partner
to pay general and administrative costs and expenses of the Borrower in
accordance with past practices;
 
(i)   Debt in an amount not to exceed Two Hundred Fifty Million Dollars
($250,000,000) incurred in connection with a senior or subordinated unsecured
note offering with a maturity date at least one year beyond the maturity of the
Facilities, the documentation for which contains covenants no more restrictive
than those set forth in this Agreement; and
 
(j)   Debt of the Borrower not otherwise described under subparagraphs (a)
through (i) above not to exceed Five Hundred Thousand Dollars ($500,000) in the
aggregate.

 
Section 9.02       Liens. None of the Obligors will create, incur, assume or
permit to exist any Lien on any of its Properties (now owned or hereafter
acquired), except:
 
(a)  Liens in favor of the Administrative Agent for the benefit of the Lenders
securing the payment of any Indebtedness;
 
(b)  Excepted Liens;
 
(c)  Liens securing leases allowed under Section 9.08, but only on the Property
under lease;
 
(d)  Liens on cash or securities of an Obligor securing the Debt described in
Section 9.01(e);
 
(e)  Liens in existence on the date hereof securing Debt of the Borrower
disclosed in Schedule 9.01, provided, that no such Liens shall be extended to
cover any additional Property after the date hereof and the amount of Debt
secured thereby is not increased;
 
(f)  purchase money Liens upon or in any Property acquired by the Borrower or
any of its Subsidiaries to secure the deferred portion of the purchase price of
Property or to secure Debt incurred to finance the acquisition of such Property,
provided, that (i) no such Lien shall be extended to cover property other than
the property being acquired, and (ii) the Debt thereby secured is permitted by
Section 9.01(j); and
 
(g)  Liens on equity interests in any Unrestricted Entities securing Debt of
such Unrestricted Entities.
 
Section 9.03       Investments, Loans and Advances. No Obligors will make or
permit to remain outstanding any loans or advances to or investments in any
Person, except that the foregoing restriction shall not apply to:

 
(a)  accounts receivable arising in the ordinary course of business;
 
(b)  direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;
 
(c)  commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s;


 
53

--------------------------------------------------------------------------------




(d)  deposits maturing within one year from the date of creation thereof with,
in-cluding certificates of deposit issued by, any Lender or any office located
in the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least One Hundred Million Dollars
($100,000,000.00) (as of the date of such Lender’s or bank or trust company’s
most recent financial reports) and has a short term deposit rating of no lower
than A2 or P2, as such rating is set forth from time to time, by S&P or Moody’s,
respectively;
 
(e)  deposits in money market funds investing exclusively in investments
described in Section 9.03(c), or 9.03(d);
 
(f)   investments, loans or advances in or to the Borrower or any Subsidiary
permitted under Section 9.01(g);
 
(g)  Loans and advances by Borrower to General Partner to pay general and
administrative expenses of the Borrower pursuant to the Limited Partnership
Agreement;
 
(h)  Other loans or advances not otherwise described under subparagraphs (a)
through (g) above not to exceed in the aggregate Fifty Thousand Dollars
($50,000);
 
(i)   Non-hostile acquisitions of equity securities, or assets constituting a
business unit, of any Person, provided that (i) immediately prior to and after
giving effect to such acquisition, no Default or Event of Default exists or
would result therefrom, (ii) if such acquisition is of equity securities of a
Person (other than an Unrestricted Entity), such person becomes a Guarantor,
(iii) such Person is principally engaged in the same business as the Obligors,
(iv) the Borrower shall be in pro forma compliance with the covenants set forth
in Sections 9.13, 9.14 and 9.15 based on the trailing 12 quarters and as
adjusted for such acquisition, (v) such acquired Person (other than an
Unrestricted Entity) or assets shall not be subject to any material liabilities
except as permitted by this Agreement, (vi) a first priority perfected lien and
security interest shall be granted to the Administrative Agent for the benefit
of the Lenders in such acquired assets; provided however, that (I) nothing
herein shall require any Unrestricted Entity to grant a first priority lien in
its assets; (II) such acquisition shall be limited to Persons primarily involved
in the business of, and/or assets primarily involving, natural gas gathering and
processing operations; and (III) each such acquisition shall be limited to an
aggregate purchase price of Fifteen Million Dollars ($15,000,000).
 
Section 9.04      Dividends, Distributions and Redemptions. The Borrower will
not declare or pay any dividend, purchase, redeem or otherwise acquire for value
any of its stock now or hereafter outstanding, return any capital to its
unitholders or make any distribution of its assets to its unitholders if an
Event of Default has occurred and is continuing or would occur as a result of
such distribution.
 
Section 9.05      Sales and Leasebacks. No Obligors will enter into any
arrangement, directly or indirectly, with any Person whereby any such Obligor
shall sell or transfer any of its Property, whether now owned or hereafter
acquired, and whereby such Obligor shall then or thereafter rent or lease as
lessee such Property or any part thereof or other Property which such Obligor
intends to use for substantially the same purpose or purposes as the Property
sold or transferred.


54

--------------------------------------------------------------------------------




Section 9.06      Nature of Business. No Obligor will allow any material change
to be made in the character of its business as an owner or operator of a private
natural gas gathering systems company and as an owner of Unrestricted Entities.
None of the Obligors shall materially amend, waive or modify any of their
Material Agreements in any manner that could reasonably be expected to cause any
material and adverse effect on the Administrative Agent’s and the Lenders’
interests in the collateral securing the Indebtedness, or the Administrative
Agents’ or the Lenders’ ability to enforce their rights and remedies under this
Agreement or any other Loan Document, at law or in equity.
 
Section 9.07       Hedging Agreements. Obligors shall not enter into or in any
manner be liable on any Hedging Agreement, except:
 
(a)  Hedging Agreements entered into with the purpose and effect of fixing
prices on oil and/or gas; provided, that at all times: (1) no such contract
shall be for speculative purposes; (2) such contracts shall be on terms
satisfactory to Administrative Agent and the Lenders; (3) the agreements
documenting such Hedging Agreements do not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party; (4) no such Hedging Agreement, when
aggregated with all Hedging Agreements permitted under this Section 9.07(a),
requires any Obligor party thereto to deliver more than eighty percent (80%) of
the total estimated throughput of Hydrocarbon volumes owned by any Obligor for
its own account on such Obligor’s Pipeline Properties and associated processing
facilities; and (5) each such contract shall be with a Lender or an Affiliate of
a Lender, or with a counterparty or have a guarantor of the obligation of the
counterparty who, at the time the contract is made, has long-term obligations
rated AA or Aa2 or better, respectively, by S&P or Moody’s.
 
(b)  Hedging Agreements entered into with the purpose and effect of fixing
interest rates on a principal amount of the Notes of the Borrower that is
accruing interest at a variable rate; provided, that (1) no such contract shall
be for speculative purposes; (2) the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding Indebtedness of the Borrower to be hedged by such contract;
(3) the aggregate notional amount of such Hedging Agreements shall not exceed
one hundred percent (100%) of the principal outstanding under the Notes; and (4)
each such contract shall be with a Lender or an Affiliate of a Lender, or with a
counterparty or have a guarantor of the obligation of the counterparty who, at
the time the contract is made, has long-term obligations rated AA or Aa2 or
better, respectively, by S&P or Moody’s (or a successor credit rating agency).
 
(c)  Hedging Agreements entered into with the purpose and effect of floating
interest rates on a principal amount of Indebtedness of the Borrower that is
accruing interest at a fixed rate; provided, that (1) no such contract shall be
for speculative purposes; (2) the aggregate notional amount of such Hedging
Agreements shall not exceed one hundred percent (100%) of the principal
outstanding of such Indebtedness; and (3) each such contract shall be with a
Lender or an Affiliate of a Lender, or with a counterparty or have a guarantor
of the obligation of the counterparty who, at the time the contract is made, has
long-term obligations rated AA or Aa2 or better, respectively, by S&P or Moody’s
(or a successor credit rating agency).
 
(d)  In the event any Obligor enters into a Hedging Agreement with any of the
Lenders, the contingent obligation evidenced under such Hedging Agreement shall
not be applied against such Lender’s Commitment. Any Indebtedness incurred under
any Hedging Agreement with any Lender shall be treated as Indebtedness pari
passu with all Indebtedness otherwise incurred hereunder or under the other Loan
Documents and shall be secured under the Security Instruments.


 
55

--------------------------------------------------------------------------------




Section 9.08   Limitation on Leases. None of the Obligors will create, incur,
assume or permit to exist any obligation for the payment of rent or hire of
Property of any kind whatsoever real or personal including capital leases which
would cause the aggregate amount of all payments made by such Obligors pursuant
to all such leases or lease agreements to exceed One Million Five Hundred
Thousand Dollars ($1,500,000) in any period of twelve consecutive calendar
months during the life of such leases, excluding however (i) oil and gas leases
or rights of way acquired in the ordinary course of business solely with respect
to the right to maintain flow lines or gathering lines or sales lines across the
lands subject thereto, and (ii) equipment leases in the ordinary course of
business for compression of Hydrocarbons gathered and transported through the
Pipelines under leases or lease agreements.
 
Section 9.09   Mergers, Etc. None of the Obligors will merge into or with or
consolidate with any other Person, or liquidate, sell, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its Property or assets (whether now owned or hereafter
acquired) to or in favor of any other Person, except, so long as no Default
exists or would result therefrom, (i) any Subsidiary may merge with (a) the
Borrower, provided, that the Borrower shall be the continuing or surviving
Person, or (b) any one or more other Subsidiaries, provided, that that if a
wholly-owned Subsidiary is merging with another Subsidiary, a wholly-owned
Subsidiary shall be the continuing or surviving Person, and (ii) any Subsidiary
may dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or to another Subsidiary; provided,
that if the transferor in such a transaction is a Guarantor, then the transferee
must either be the Borrower or a Guarantor.
 
Section 9.10   Proceeds of Notes and Letters of Credit. The Borrower will not
permit the proceeds of the Notes or Letters of Credit to be used for any purpose
other than those permitted by Section 7.07. Neither the Borrower nor any Person
acting on behalf of the Borrower has taken or will take any action which might
cause any of the Loan Documents to violate Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect.
 
Section 9.11   ERISA Compliance. The Obligors will not at any time engage in a
transaction which could be subject to Section 4069 or 4212(c) of ERISA, or
permit any Plan maintained by a Company to (i) engage in any non-exempt
“prohibited transaction” (as defined in Section 4975 of the Code); (ii) fail to
comply with ERISA or any other applicable Laws; or (iii) incur any material
“accumulated funding deficiency” (as defined in Section 302 of ERISA), which,
with respect to each event listed above, could be reasonably expected to have a
Material Adverse Effect.
 
Section 9.12   Sale or Discount of Receivables. None of the Obligors nor any
Subsidiary will discount or sell (with or without recourse) any of its notes
receivable or accounts receivable.
 
Section 9.13      Consolidated EBITDA to Consolidated Interest Expense. The
Borrower will not permit the ratio of its Consolidated EBITDA to Consolidated
Interest Expense as of the end of any fiscal quarter of the Borrower (calculated
quarterly based upon the four most recently completed quarters) to be less than
3.00 to 1.00.
 
Section 9.14      Consolidated Funded Debt to Consolidated EBITDA. The Borrower
will not permit the ratio of its Consolidated Funded Debt to Consolidated EBITDA
(the “Leverage Ratio”) as of the end of any fiscal quarter of the Borrower
(calculated quarterly based upon the four most recently completed quarters, and
including pro forma adjustments acceptable to the Administrative Agent following
any material acquisition) set forth below to be more than the ratio
corresponding to such periods:
 

 
Closing Date through September 29, 2005
5.50 to 1.00

 
September 30, 2005 and thereafter
4.50 to 1.00



56

--------------------------------------------------------------------------------




Section 9.15      Consolidated Senior Secured Debt to Consolidated EBITDA. The
Borrower will not permit the ratio of its Consolidated Senior Secured Debt to
Consolidated EBITDA (the “Senior Secured Leverage Ratio”) as of the end of any
fiscal quarter of the Borrower (calculated quarterly based upon the four most
recently completed quarters, and including pro forma adjustments acceptable to
the Administrative Agent following any material acquisition) set forth below to
be more than the ratio corresponding to such periods:
 

 
Closing Date through September 29, 2005
5.50 to 1.00

 
September 30, 2005 through March 30, 2006
4.50 to 1.00

 
March 31, 2006 and thereafter
3.50 to 1.00



Section 9.16      Disposition of Pipeline Properties. The Obligors will not
Transfer any Pipeline Property or any interest in any Pipeline Property to any
Person other than Obligors except (i) the sale, lease, transfer or other
disposition or alienation for fair consideration in the ordinary course of
business of any Pipeline Property having a fair market value not to exceed Five
Hundred Thousand Dollars ($500,000) in the aggregate in any twelve month period,
and (ii) the abandonment of any section of the Pipelines as the wells connected
to that section cease to produce in economic quantities; provided, no Event of
Default exists or would be caused thereby.
 
Section 9.17      Environmental Matters. None of the Obligors will cause or
permit any of its Property to be in violation of, or do anything or permit
anything to be done which will subject any such Property to any remedial
obligations under any Environmental Laws, assuming disclosure to the applicable
Governmental Authority of all relevant facts, conditions and circumstances, if
any, pertaining to such Property where such violations or remedial obligations
would have a Material Adverse Effect.
 
Section 9.18      Transactions with Affiliates. None of the Obligors will enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of Property or the rendering of any service, with any Affiliate
unless such transactions are otherwise permitted under this Agreement, are in
the ordinary course of its business and are upon fair and reasonable terms no
less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate; provided, that for purposes of this
Section the agreements numbered 1, 2, 3, 4 and 5 on Schedule 7.23 shall be
deemed to be arm’s length transactions.
 
Section 9.19      Subsidiaries. The Obligors shall not create any additional
Subsidiaries (other than Unrestricted Entities) that do not become Guarantors
hereunder. The Borrower shall not sell or issue any stock or ownership interest
of a Subsidiary, except in compliance with Section 9.04.
 
Section 9.20      Negative Pledge Agreements. None of the Obligors will create,
incur, assume or permit to exist any contract, agreement or understanding (other
than this Agreement and the Security Instruments) which in any way prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property or restricts it or any other Subsidiary from paying dividends to
the Borrower, or which requires the consent of or notice to other Persons in
connection therewith.

 
Section 9.21      Imbalances or Other Prepayments. The Obligors will not allow
gas imbalances, take-or-pay or other prepayments with respect to the Pipeline
Properties of the Obligors which would require the Obligors to gather in the
aggregate five percent (5%) or more of the Hydrocarbons throughput on a monthly
basis from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor.


 
57

--------------------------------------------------------------------------------




Section 9.22      Amendments to Material Agreements. The Obligors shall not
permit any assignment, transfer or amendment to any Material Agreement, if such
assignment, transfer of amendment could reasonably be expected to have a
Material Adverse Effect. Without limiting the foregoing, no amendment shall be
made to the Omnibus Agreement or the Limited Partnership Agreement that shall
increase the annual administrative fee paid to Atlas (other than (i) adjustments
approved by the Conflicts Committee (as defined in the Limited Partnership
Agreement) to account for adjustments in the nature of the services provided by
Atlas and/or the Atlas Direct Subsidiaries as a result of acquisitions by the
Obligors or other expansions of the business of the Obligors and (ii) inflation
adjustments made pursuant to the terms of the Omnibus Agreement as in effect on
the Closing Date). Without limiting the foregoing, no amendment shall be made to
the Master Natural Gas Gathering Agreements that shall decrease the tariff
received by Obligors for gathering Hydrocarbons, or that shall change the term
of such agreements or quantities to be delivered to the Pipelines under such
agreements.
 
Section 9.23      Accounting Changes. Borrower shall not and shall not permit
any Subsidiary to make any significant change in accounting treatment or
reporting practices except as required by GAAP, or change the fiscal year of the
Borrower or any Subsidiary.
 
ARTICLE X
Events of Default; Remedies


Section 10.01     Events of Default. One or more of the following events shall
constitute an “Event of Default”:
 
(a)  the Borrower shall default in the payment or prepayment when due of any
principal of or interest on any Loan, or any reimbursement obligation for a
disbursement made under any Letter of Credit, or any fees or other amount
payable by it hereunder or under any Security Instrument; or
 
(b)   (i) any Obligor shall default in the payment when due of any principal of
or interest on any of its other Debt aggregating One Hundred Fifty Thousand
Dollars ($150,000) or more, or any event specified in any note, agreement,
indenture or other document evidencing or relating to any such Debt shall occur
if the effect of such event is to cause, or (with the giving of any notice or
the lapse of time or both) to permit the holder or holders of such Debt (or a
trustee or agent on behalf of such holder or holders) to cause, such Debt to
become due prior to its stated maturity; or (ii) Atlas shall default in the
payment when due of any principal of or interest on any Debt in excess of
Twenty-Five Million Dollars ($25,000,000), or any event specified in any note,
agreement, indenture or other document evidencing or relating to any such Debt
shall occur if the effect of such event is to cause, or (with the giving of any
notice or the lapse of time or both) to permit the holder or holders of such
Debt (or a trustee or agent on behalf of such holder or holders) to cause, such
Debt to become due prior to its stated maturity; or
 
(c)  any representation, warranty or certification made or deemed made herein or
in any Loan Document by any Obligor or any Subsidiary, or any certificate
furnished to any Lender or the Administrative Agent pursuant to the provisions
hereof or any Security Instrument, shall prove to have been false or misleading
as of the time made or furnished in any material respect; or
 
(d)  any Obligor shall default in the performance of any of its obligations
under Article IX or any other Article of this Agreement other than under
Article VIII; or any Obligor shall default in the performance of any of its
obligations under Article VIII or under any Loan Document to which it is a party
(other than the payment of amounts due which shall be governed by Section
10.01(a)) and such default shall continue unremedied for a period of thirty (30)
days following the occurrence thereof; or


 
58

--------------------------------------------------------------------------------




(e)  any Obligor shall admit in writing its inability to, or be generally unable
to, pay its debts as such debts become due; or
 
(f)  any Obligor shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, (ii) make a general assignment
for the benefit of its creditors, (iii) commence a voluntary case under the
Federal Bankruptcy Code (as now or hereafter in effect), (iv) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, liquidation or composition or readjustment of debts,
(v) fail to controvert in a timely and appropriate manner, or acquiesce in
writing to, any petition filed against it in an involuntary case under the
Federal Bankruptcy Code, or (vi) take any corporate action for the purpose of
effecting any of the foregoing; or
 
(g)  a proceeding or case shall be commenced, without the application or consent
of any Obligor, in any court of competent jurisdiction, seeking (i) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Obligor of all or any substantial part
of its assets, or (iii) similar relief in respect of such Obligor under any law
relating to bankruptcy, insolvency, reorganization, winding-up, or composi-tion
or adjustment of debts, and such proceeding or case shall continue undismissed,
or an order, judgment or decree approving or ordering any of the foregoing shall
be entered and continue unstayed and in effect, for a period of 60 days; or
(iv) an order for relief against any Obligor shall be entered in an involuntary
case under the Federal Bankruptcy Code; or
 
(h)  a judgment or judgments for the payment of money in excess of Three Hundred
Thousand Dollars ($300,000) in the aggregate shall be rendered by a court
against any Obligor and the same shall not be discharged (or provision shall not
be made for such discharge), or a stay of execution thereof shall not be
procured, within the period of time prescribed by applicable rules of civil
procedure in which to perfect an appeal thereof and such Obligor shall not,
within said period, or such longer period during which execution of the same
shall have been stayed, or an appeal therefrom shall cause the execution thereof
to be stayed during such appeal; or
 
(i)   the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms, or, with
respect to the Security Instruments, cease to create a valid and perfected Lien
of the priority required thereby on any of the collateral purported to be
covered thereby, except to the extent permitted by the terms of this Agreement,
or any Obligor shall so state in writing; or
 
(j)   a Change in Control with respect to Atlas, the General Partner or any
Obligor occurs; provided, that any Change in Control that occurs as a result of
a Permitted Merger shall not constitute a Default; or
 
(k)  termination of any Material Agreement or any material provision of any
Material Agreement if such termination could reasonably be expected to have a
Material Adverse Effect and such agreement or provision is not replaced (prior
to such termination) in a manner that will prevent such Material Adverse Effect;
or default by any Person in the performance or observance of any material term
of any Material Agreement which is not cured within the applicable cure period
specified in such Material Agreement, if such default could reasonably be
expected to have a Material Adverse Effect; or


59

--------------------------------------------------------------------------------




(l)   any Obligor conceals any of its Property with the intent to hinder, delay
or defraud any Lender, the Issuing Bank, or the Administrative Agent with
respect to their rights in the Mortgaged Property or any other Property of the
Obligors; or
 
(m)  a Material Adverse Effect occurs.
 

Section 10.02
Remedies.

 
(a)  In the case of an Event of Default other than one referred to in clauses
(e), (f) or (g) of Section 10.01, the Administrative Agent, upon request of the
Required Revolver Lenders, shall, by notice to the Borrower, cancel the Revolver
Commitments (in whole or part) and upon request of Required Lenders, declare the
principal amount then outstanding of, and the accrued interest on, the Loans and
all other amounts payable by the Borrower hereunder and under the Notes
(including, without limitation, upon request of the Required Revolver Lenders,
the payment of cash collateral to secure the LC Exposure as provided in Section
2.09(b)) to be forthwith due and payable, whereupon such amounts shall be
immediately due and payable without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other formalities of any kind,
all of which are hereby expressly waived by the Borrower.
 
(b)  In the case of the occurrence of an Event of Default referred to in clauses
(e), (f) or (g) of Section 10.01, the Commitments shall be automatically
canceled and the principal amount then outstanding of, and the accrued interest
on, the Loans and all other amounts payable by the Borrower hereunder and under
the Notes (including without limitation the payment of cash collateral to secure
the LC Exposure as provided in Section 2.09(b)) shall become automatically
immediately due and payable without presentment, demand, protest, notice of
intent to accel-erate, notice of acceleration or other formalities of any kind,
all of which are hereby expressly waived by the Borrower.
 
(c)  All proceeds received after maturity of the Notes, whether by acceleration
or otherwise shall be applied first to reimbursement of expenses and indemnities
provided for in this Agreement and the Security Instruments; second to accrued
interest on the Notes; third to fees; fourth pro rata to principal outstanding
on the Notes and other Indebtedness; fifth to serve as cash collateral to be
held by the Administrative Agent to secure the LC Exposure; and any excess shall
be paid to the Borrower or as otherwise required by any Governmental
Requirement.
 

Section 10.03 
Gathering Fees; Distributions.

 
(a)  Obligors shall be entitled to receive from the producers all gathering
fees, subject however to the liens created under the Security Instruments, which
liens are hereby affirmed and ratified. Automatically upon an Event of Default
under Section 10.01(e), (f) or (g) and upon the occurrence and during the
continuance of any other Event of Default, Administrative Agent may exercise all
rights and remedies granted under the Mortgages, including the right to obtain
possession of all gathering fees then held by Obligors or to receive directly
from the producers all other gathering fees.


 
60

--------------------------------------------------------------------------------




(b)  In no case shall any failure, whether purposed or inadvertent, by
Administrative Agent to collect directly any such gathering fees constitute in
any way a waiver, remission or release of any of its rights under the Mortgages,
nor shall any release of any other proceeds of runs or of any rights of
Administrative Agent to collect other gathering fees.
 
(c)  Borrower will upon the instruction of Administrative Agent join with
Administrative Agent in notifying, in writing and accompanied (if necessary) by
certified copies of the Security Instruments, producers of Hydrocarbons in the
Oil and Gas Properties transporting natural gas through the Pipelines of the
existence of the Security Instruments and instructing that all gathering fees be
paid directly to Administrative Agent for the ratable benefit of the Lenders.
 
(d)  Notwithstanding that, under Article VIII of the Pledge, Assignment and
Security Agreement executed by each of the Obligors, as “Debtor” thereto (herein
collectively the “Pledges”), such parties have unconditionally assigned to
Administrative Agent for the ratable benefit of the Lenders all of the
dividends, interest, or other Distributions (as defined therein) paid or payable
in respect of the collateral covered thereby:
 
(i)    Until such time as Administrative Agent shall notify such Obligors to the
contrary, Obligors shall be entitled to receive and retain all such
Distributions, subject however to the security interests created under the
Pledges, which liens are hereby affirmed and ratified. Automatically upon an
Event of Default under Section 10.01(e), (f) or (g) and upon the occurrence and
during the continuance of any other Event of Default, Administrative Agent may
exercise all rights and remedies granted under the Pledges, including the right
to obtain possession of all Distributions then held by Obligors or to receive
directly from the Subsidiaries and Partnerships making such payments all future
Distributions attributable to the collateral.
 
(ii)    In no case shall any failure, whether purposed or inadvertent, by
Administrative Agent to collect directly any such Distributions constitute in
any way a waiver, remission or release of any of its rights under the Pledges,
nor shall any release of any other Distributions or of any rights of
Administrative Agent to collect other Distributions thereafter.
 
(iii)   Borrower will upon the instruction of Administrative Agent join with
Administrative Agent in notifying in writing to the entities responsible for
making such Distributions of the existence of the Pledges, and instructing that
all Distributions be paid directly to Administrative Agent for the ratable
benefit of the Lenders.
 
ARTICLE XI
The Administrative Agent


61

--------------------------------------------------------------------------------


 
Section 11.01     Appointment, Powers and Immunities. Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as its agent
hereunder and under the Security Instruments with such powers as are
specifically delegated to the Administrative Agent by the terms of this
Agreement and the Security Instruments, together with such other powers as are
reasonably incidental thereto. The Administrative Agent (which term as used in
this sentence and in Section 11.05 and the first sentence of Section 11.06 shall
include reference to its Affiliates and its and its Affiliates’ officers,
directors, employees, attorneys, accountants, experts and agents): (i) shall
have no duties or responsibilities except those expressly set forth in the Loan
Documents, and shall not by reason of the Loan Documents be a trustee or
fiduciary for any Lender; (ii) makes no representation or warranty to any Lender
and shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement, or in any certificate
or other document referred to or provided for in, or received by any of them
under, this Agreement, or for the value, validity, effectiveness, genuineness,
execution, effectiveness, legality, enforceability or sufficiency of this
Agreement, any Note or any other document referred to or provided for herein or
for any failure by any of the Obligors or any other Person (other than the
Administrative Agent) to perform any of its obligations hereunder or thereunder
or for the existence, value, perfection or priority of any collateral security
or the financial or other condition of the Borrower, its Subsidiaries or any
other obligor or guarantor; (iii) except pursuant to Section 11.07 shall not be
required to initiate or conduct any litigation of collection proceedings
hereunder; and (iv) shall not be responsible for any action taken or omitted to
be taken by it hereunder or under any other document or instrument referred to
or provided for herein or in connection herewith including its own ordinary
negligence, except for its own gross negligence or willful misconduct. The
Administrative Agent may employ agents, accountants, attorneys and experts and
shall not be responsible for the negligence or misconduct of any such agents,
accountants, attorneys or experts selected by it in good faith or any action
taken or omitted to be taken in good faith by it in accordance with the advice
of such agents, accountants, attorneys or experts. The Administrative Agent may
deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.
 
Section 11.02     Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telecopier, telegram or cable)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Administrative Agent.
 
Section 11.03     Defaults. The Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default (other than the non-payment of
principal of or interest on Loans or of fees or failure to reimburse for Letter
of Credit drawings) unless the Administrative Agent has received notice from a
Lender or the Borrower specifying such Default and stating that such notice is a
“Notice of Default”. In the event that the Administrative Agent receives such a
notice of the occurrence of a Default, the Administrative Agent shall give
prompt notice thereof to the Lenders. In the event of a payment Default, the
Administrative Agent shall give each Lender prompt notice of each such payment
Default.
 
Section 11.04     Rights as a Lender. With respect to its Commitments and the
Loans made by it and its participation in the issuance of Letters of Credit,
Wachovia Bank, National Association (and any successor acting as Administrative
Agent) in its capacity as a Lender hereunder shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not acting as the Administrative Agent, and the term “Lender” or “Lenders”
shall, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity. Wachovia Bank, National Association (and any
successor acting as Administrative Agent) and its Affiliates may (without having
to account therefor to any Lender) accept deposits from, lend money to and
generally engage in any kind of banking, trust or other business with the
Obligors (and any of their Affiliates) as if it were not acting as the
Administrative Agent, and Wachovia Bank, National Association and its Affiliates
may accept fees and other consideration from the Obligors for services in
connection with this Agreement or otherwise without having to account for the
same to the Lenders.


62

--------------------------------------------------------------------------------




Section 11.05     Indemnification. The Lenders agree to indemnify the
Administrative Agent and the Issuing Bank ratably in accordance with their
percentage shares for the indemnity matters as described in Section 12.03 to the
extent not indemnified or reimbursed by the Obligors under Section 12.03, but
without limiting the obligations of the Obligors under said Section 12.03 and
for any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent or the Issuing Bank in any way relating to or arising out
of: (i) this Agreement, the Security Instruments or any other documents
contemplated by or referred to herein or the transactions contemplated hereby,
but excluding, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder or (ii) the enforcement of any of the terms of this Agreement,
any Security Instrument or of any such other documents; WHETHER OR NOT ANY OF
THE FOREGOING SPECIFIED IN THIS SECTION 11.05 ARISES FROM THE SOLE OR CONCURRENT
NEGLIGENCE OF THE ADMINISTRATIVE AGENT OR THE ISSUING BANK, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct of the Administrative Agent or the
Issuing Bank.
 
Section 11.06     Non-Reliance on Administrative Agent and other Lenders. Each
Lender acknowledges and agrees that it has, independently and without reliance
on the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Obligors and its decision to enter into this Agreement, and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement. The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Obligors of this Agreement, the Notes, the Security Instruments or any other
document referred to or provided for herein or to inspect the properties or
books of the Obligors. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder (including, without limitation, those materials
delivered to the Administrative Agent pursuant to Section 8.01), the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Obligors (or any of their Affiliates) which may
come into the possession of the Administrative Agent or any of its Affiliates.
In this regard, each Lender acknowledges that Haynes and Boone, LLP is acting in
this transaction as special counsel to the Administrative Agent only, except to
the extent otherwise expressly stated in any legal opinion or any Loan Document.
Each Lender will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.
 
Section 11.07     Action by Administrative Agent. Except for action or other
matters expressly required of the Administrative Agent hereunder, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall (i) receive written instructions from
the Required Lenders or Required Revolver Lenders, as applicable (or all of the
Lenders as expressly required by Section 12.04), specifying the action to be
taken, and (ii) be indemnified to its satisfaction by the Lenders against any
and all liability and expenses which may be incurred by it by reason of taking
or continuing to take any such action. The instructions of the Required Lenders
or Required Revolver Lenders, as applicable (or all of the Lenders as expressly
required by Section 12.04), and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, the Administrative Agent shall take such
action with respect to such Default as shall be directed by the Required Lenders
or Required Revolver Lenders, as applicable (or all of the Lenders as required
by Section 12.04), in the written instructions (with indemnities) described in
this Section 11.07, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interests of the
Lenders. In no event, however, shall the Administrative Agent be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement and the Security Instruments or applicable
law.


 
63

--------------------------------------------------------------------------------




Section 11.08     Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower, and the Administrative Agent may be removed at
any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent. Upon the acceptance of
such appointment hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article XI and
Section 12.03 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent.
 
Section 11.09     No Other Duties. Notwithstanding anything to the contrary set
forth herein, none of “syndication agent,” “co-lead arrangers” or “sole book
runner” listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Co-Lead Arranger,
a Lender or the Issuing Bank hereunder.
 
Section 11.10     Collateral and Guaranty Matters. The Lenders and the Issuing
Bank irrevocably authorize and direct the Administrative Agent:
 
(a)  to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments, payment in full of all Indebtedness (other than contingent
indemnification obligations), the expiration or termination of all Letters of
Credit, and, if any Hedging Agreement remain outstanding, confirmation from each
counterparty thereto known to the Administrative Agent to be party to such
Hedging Agreement that such Person consents to such release, (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) subject to Section 12.04, if approved,
authorized or ratified in writing by the Required Lenders;


(b)  to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.02(f); and


(c)  to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Sections
11.10.


 
64

--------------------------------------------------------------------------------




ARTICLE XII
Miscellaneous


Section 12.01     Waiver. No failure on the part of the Administrative Agent or
any Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The remedies provided herein are cumulative and not exclusive of any remedies
provided by law.
 
Section 12.02     Notices. All notices and other communications provided for
herein and in the other Loan Documents (including, without limitation, any
modifications of, or waivers or consents under, this Agreement or the other Loan
Documents) shall be given or made by telex, telecopy, courier or U.S. Mail or in
writing and telexed, telecopied, mailed or delivered to the intended recipient
at the “Address for Notices” specified below its name on the signature pages
hereof or in the Loan Documents or, as to any party, at such other address as
shall be designated by such party in a notice to each other party. Except as
otherwise provided in this Agreement or in the other Loan Documents, all such
communications shall be deemed to have been duly given when transmitted, if
transmitted before 1:00 p.m. local time on a Business Day (otherwise on the next
succeeding Business Day) by telex or telecopier and evidence or confirmation of
receipt is obtained, or personally delivered or, in the case of a mailed notice,
three (3) Business Days after the date deposited in the mails, postage prepaid,
in each case given or addressed as aforesaid.
 
Section 12.03     Payment of Expenses, Indemnities, etc.
 
(a)  The Obligors agree:
 
(i)    whether or not the transactions hereby contemplated are consummated, to
pay all reasonable expenses of the Administrative Agent in the administration
(both before and after the execution hereof and including advice of counsel as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of, and in connection with the negotiation, syndication,
investigation, preparation, execution and delivery of, recording or filing of,
preservation of rights under, enforcement of, and refinancing, renegotiation or
restructuring of, the Loan Documents and any amendment, waiver or consent
relating thereto (including, without limitation, travel, photocopy, mailing,
courier, telephone and other similar expenses of the Administrative Agent, the
cost of environmental audits, surveys and appraisals at reasonable intervals,
the reasonable fees and disbursements of counsel and other outside consultants
for the Administrative Agent and, in the case of preservation or enforcement of
rights (including restructurings and workouts), the reasonable fees and
disbursements of counsel for the Administrative Agent and any of the Lenders);
and promptly reimburse the Administrative Agent for all amounts expended,
advanced or incurred by the Administrative Agent or the Lenders to satisfy any
obligation of the Obligors under this Agreement or any Security Instrument,
including without limitation, all costs and expenses of foreclosure;
 
65

--------------------------------------------------------------------------------




(ii)    To indemnify the Administrative Agent and each Lender and each of their
affiliates and each of their officers, directors, employees, representatives,
agents, attorneys, accountants and experts (“Indemnified Parties”) from, hold
each of them harmless against and promptly upon demand pay or reimburse each of
them for, the indemnity matters which may be incurred by or asserted against or
involve any of them (whether or not any of them is designated a party thereto)
as a result of, arising out of or in any way related to (i) any actual or
proposed use by the Borrower or any Guarantor of the proceeds of any of the
loans or letters of credit, (ii) the execution, delivery and performance of the
loan documents, (iii) the operations of the business of the Obligors and their
Subsidiaries, (iv) the failure of the Obligors or any Subsidiary to comply with
the terms of any loan document, or with any governmental requirement, (v) any
inaccuracy of any representation or any breach of any warranty of the Obligors
set forth in any of the loan documents, (vi) the issuance, execution and
delivery or transfer of or payment or failure to pay under any letter of credit,
or (vii) the payment of a drawing under any letter of credit notwithstanding the
non-compliance, non-delivery or other improper presentation of the manually
executed draft(s) and certification(s), (viii) any assertion that the Lenders
were not entitled to receive the proceeds received pursuant to the Security
Instruments, or (ix) any other aspect of the loan documents, including, without
limitation, the reasonable fees and disbursements of counsel and all other
expenses incurred in connection with investigating, defending or preparing to
defend any such action, suit, proceeding (including any investigations,
litigation or inquiries) or claim and INCLUDING ALL INDEMNITY MATTERS ARISING BY
REASON OF THE ORDINARY NEGLIGENCE OF ANY INDEMNIFIED PARTY, but excluding all
indemnity matters arising solely by reason of claims between the Lenders or any
Lender and the Administrative Agent or a Lender’s shareholders against the
Administrative Agent or Lender or by reason of the gross negligence or willful
misconduct on the part of the Indemnified Party; and
 
(iii)   To indemnify and hold harmless from time to time the Indemnified Parties
from and against any and all losses, claims, cost recovery actions,
administrative orders or proceedings, damages and liabilities to which any such
Person may become subject (i) under any Environmental Law applicable to the
Obligors or any Subsidiary or any of their Properties, including without
limitation, the treatment or disposal of hazardous substances on any of their
Properties, (ii) as a result of the breach or non-compliance by any Obligor or
any Subsidiary with any Environmental Law applicable to any Obligor or any
Subsidiary, (iii) due to past ownership by any Obligor or any Subsidiary of any
of their Properties or past activity on any of their Properties which, though
lawful and fully permissible at the time, could result in present liability,
(iv) the presence, use, release, storage, treatment or disposal of hazardous
substances on or at any of the Properties owned or operated by any Obligor or
any Subsidiary, or (v) any other environmental, health or safety condition in
connection with the Loan Documents. 
 
(b)  No Indemnified Party may settle any claim to be indemnified without the
consent of the indemnitor, such consent not to be unreasonably withheld;
provided, that the indemnitor may not reasonably withhold consent to any
settlement that an Indemnified Party proposes, if the indemnitor does not have
the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 12.03.
 
(c)  In the case of any indemnification hereunder, the Administrative Agent or
Lender, as appropriate shall give notice to the Obligors of any such claim or
demand being made against the Indemnified Party and the Obligors shall have the
non-exclusive right to join in the defense against any such claim or demand
provided that if any Obligor provides a defense, the Indemnified Party shall
bear its own cost of defense unless there is a conflict between the Obligors and
such Indemnified Party.


 
66

--------------------------------------------------------------------------------




(d)  The foregoing indemnities shall extend to the Indemnified Parties
notwithstanding the sole or concurrent negligence of every kind or character
whatsoever, whether active or passive, whether an affirmative act or an
omission, including without limitation, all types of negligent conduct
identified in the Restatement (Second) of Torts of one or more of the
Indemnified Parties or by reason of strict liability imposed without fault on
any one or more of the Indemnified Parties. To the extent that an Indemnified
Party is found to have committed an act of gross negligence or willful
misconduct, this contractual obligation of indemnification shall continue but
shall only extend to the portion of the claim that is deemed to have occurred by
reason of events other than the gross negligence or willful misconduct of the
Indemnified Party.
 
(e)  The Obligors’ obligations under this Section 12.03 shall survive any
termination of this Agreement and the payment of the Notes and shall continue
thereafter in full force and effect.
 
(f)   The Obligors shall pay any amounts due under this Section 12.03 within
thirty (30) days of the receipt by the Obligors of notice of the amount due.
 
Section 12.04         Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes or any other Loan Document (excluding Hedging
Agreements), nor consent to any departure by the Borrower or any other Obligor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders (or by the Administrative Agent on their
behalf upon its receipt of the consent thereof) and the Borrower or the
applicable Obligor, as the case may be, and acknowledged by the Administrative
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:
 
(a)  waive any of the conditions specified in Section 6.01 or, in the case of
the Initial Funding, Section 6.02, without the written consent of each Lender
(other than any Lender that is, at such time, a Defaulting Lender);
 
(b)  (i) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Article X) without the written consent of such
Lender, or (ii) extend or increase the amount of the aggregate Commitments under
the Revolver Facility without the consent of 66 2/3% of the Revolver Lenders, or
(iii) extend or increase the amount of the aggregate Commitments under the Term
Loan Facility without the consent of 66 2/3% of the Term Loan Lenders;
 
(c)  postpone any date scheduled for any payment of principal or interest under
this Agreement (including any principal due pursuant to a mandatory prepayment
required pursuant to Section 2.07(b)), or any date fixed by the Administrative
Agent for the payment of fees or other amounts due to the Lenders (or any of
them) hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby;
 
(d)  reduce or forgive the principal of (including any principal due pursuant to
a mandatory prepayment required pursuant to Section 2.07(b)), or the rate of
interest specified herein on, any Loan or unreimbursed amounts under Letters of
Credit, or (subject to clause (iii) of the second proviso to this Section 12.04)
any fees or other amounts payable hereunder (except as set forth in
subsection (1) of this Section 12.04 or under any other Loan Document, or change
the manner of computation of any financial ratio (including any change in any
applicable defined term) used in determining the Applicable Margin that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that only the written consent of the Required Lenders shall
be necessary (i) to amend the definition of “Post-Default Rate” or to waive any
obligation of the Borrower to pay interest at the Post-Default Rate or (ii) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or advance under any Letter of Credit or to reduce any fee payable
hereunder;


 
67

--------------------------------------------------------------------------------


 
(e)  change the order of application of any reduction in the Commitments or any
prepayment of Loans between the Facilities from the application thereof set
forth in the applicable provisions of Section 2.07(a) and (b) respectively, in
any manner that materially and adversely affects the Lenders under such
Facilities or require the permanent reduction of the Revolver Facility at any
time when all or a portion of the Term Loan Facility remains in effect without
the written consent of each such Lender directly affected thereby;
 
(f)   change (i) any provision of Section 4.05(b) that would alter the pro rata
sharing of payments required thereby or this Section 12.04 without the written
consent of each Lender, (ii) the definition of “Required Lenders” without the
written consent of each Lender, (iii) the definition of “Percentage Share” or
“Required Revolver Lenders” without the written consent of each Revolver Lender,
or (iv) any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

 
(g)  amend the definition of “Indebtedness” without the written consent of each
Lender or Affiliate thereof party to a Hedging Agreement with the Borrower or
any other Obligor;

 
(h)  amend Section 9.07(d) without the written consent of each Lender or
Affiliate thereof party to Hedging Agreements with the Borrower or any other
Obligor;
 
(i)    release any Guarantor from the Guaranty Agreement executed by such
Guarantor without the written consent of each Lender; or

 
(j)    release any material portion of the collateral covered by any of the Loan
Documents, except as otherwise provided in Section 11.10, without the written
consent of each Lender.

 
Section 12.05         Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

Section 12.06
Assignments and Participations.

 
(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Obligor may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


 
68

--------------------------------------------------------------------------------




(b)  Any Lender may at any time assign to one or more Eligible Assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in Letters of Credit) at the time owing to it);
provided, that:
 
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than One Million Dollars
($1,000,000) unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);
 
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
 
(iii)   any assignment of a Commitment must be approved by the Administrative
Agent and the Issuing Bank unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); and
 
(iv)   the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of Three Thousand Five Hundred Dollars ($3,500), and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.06, 5.01, 5.04, and 12.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


 
69

--------------------------------------------------------------------------------




(c)  The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its Principal Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and LC Exposure owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each of the Borrower
and the Issuing Bank at any reasonable time and from time to time upon
reasonable prior notice.
 
(d)  Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in
Letters of Credit, if applicable) owing to it); provided, that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the Issuing Bank shall continue to deal solely and directly with such Lender
in connection with such Lender's rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.04 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.06, 5.01 and 5.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 4.05 as though it were a Lender, provided,
that such Participant agrees to be subject to Section 4.01 as though it were a
Lender.


(e)  A Participant shall not be entitled to receive any greater payment under
Section 4.06, 5.01 or 5.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower's
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 4.06 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 4.06 as though
it were a Lender.
 
(f)   Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


 
70

--------------------------------------------------------------------------------


 
(g)  The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
 
(h)  Notwithstanding anything to the contrary contained herein, if at any time
Wachovia assigns all of its Commitment and Loans pursuant to subsection (b)
above, Wachovia may, upon 30 days’ notice to the Borrower and the Lenders,
resign as Issuing Bank. In the event of any such resignation as Issuing Bank,
the Borrower shall be entitled to appoint from among the Lenders a successor
Issuing Bank hereunder; provided however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Wachovia as Issuing
Bank. If Wachovia resigns as Issuing Bank, it shall retain all the rights and
obligations of the Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Bank and all
LC Exposure with respect thereto (including the right to require the Revolver
Lenders to make Base Rate Loans or fund risk participations in unreimbursed
amounts pursuant to Section 2.09(c)).
 
Section 12.07     Invalidity. In the event that any one or more of the
provisions contained in any of the Loan Documents shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of the Notes, this
Agreement or any other Loan Document.
 
Section 12.08         Counterparts. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.
 
Section 12.09         References, Use of Word “Including”. The words “herein,”
“hereof,” “hereunder” and other words of similar import when used in this
Agreement refer to this Agreement as a whole, and not to any particular article,
section or subsection. Any reference herein to a Section or Article shall be
deemed to refer to the applicable Section or Article of this Agreement unless
otherwise stated herein. Any reference herein to an exhibit, schedule, or other
attachment shall be deemed to refer to the applicable exhibit, schedule, or
other attachment attached hereto unless otherwise stated herein. The words
“including,” “includes” and words of similar import mean “including, without
limitation.”
 
Section 12.10         Survival. The obligations of the parties under
Section 4.06, Article V, and Sections 11.05 and 12.03 shall survive the
repayment of the Loans and the termination of the Commitments. To the extent
that any payments on the Indebtedness or proceeds of any collateral are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver or other
Person under any bankruptcy law, common law or equitable cause, then to such
extent, the Indebtedness so satisfied shall be revived and continue as if such
payment or proceeds had not been received and the Administrative Agent’s and the
Lenders’ Liens, security interests, rights, powers and remedies under this
Agreement and each Security Instrument shall continue in full force and effect.
In such event, each Security Instrument shall be automatically reinstated and
the Obligors shall take such action as may be reasonably requested by the
Administrative Agent and the Lenders to effect such reinstatement.


71

--------------------------------------------------------------------------------




Section 12.11         Captions. Captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.
 
Section 12.12         NO ORAL AGREEMENTS. The Loan Documents embody the entire
agreement and understanding between the parties and supersede all other
agreements and understandings between such parties relating to the subject
matter hereof and thereof. The Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contempo-raneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
 
Section 12.13     GOVERNING LAW, SUBMISSION TO JURISDICTION.
 
(a)  This Agreement and the Notes shall be governed by, and construed in
accordance with, the Law of the State of New York (without giving effect to its
conflicts of law rules other than Section 5-1401 of the New York General
Obligation Law) and applicable federal law; and the Administrative Agent and the
Lenders shall retain all rights arising under federal law.
 
(b)  Any legal action or proceeding with respect to the Loan Documents shall be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this Agreement, the Borrower and each Guarantor hereby accepts for itself and
(to the extent permitted by Law) in respect of its Property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each of the Borrower
and each Guarantor hereby irrevocably waives any objection, including, without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions. This submission to
jurisdiction is non-exclusive and does not preclude the Administrative Agent or
any Lender from obtaining jurisdiction over the Borrower or any Guarantor in any
court otherwise having jurisdiction.
 
(c)  The Borrower and each Guarantor hereby irrevocably designates CT
Corporation System located at 111 Eighth Avenue, 13th Floor, New York, New York,
10011, or other agent acceptable to the Administrative Agent, as the designee,
appointee and agent of the Borrower and each Guarantor to receive, for and on
behalf of the Borrower and each Guarantor, service of process in such respective
jurisdictions in any legal action or proceeding with respect to the Loan
Documents. It is understood that a copy of such process served on such
Administrative Agent will be promptly forwarded by overnight courier to the
Borrower and the relevant Guarantor at their addresses set forth under its
signature below, but the failure of the Borrower or such Guarantor to receive
such copy shall not affect in any way the service of such process. The Borrower
and each Guarantor further irrevocably consents to the service of process of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to each of the
Borrower and any Guarantor at its said address, such service to become effective
thirty (30) days after such mailing.
 
(d)  Nothing herein shall affect the right of the Administrative Agent or any
Lender or any holder of a Note to serve process in any other manner permitted by
law or to commence legal proceedings or otherwise proceed against the Borrower
or any Guarantor in any other jurisdiction.


72

--------------------------------------------------------------------------------




(e)  The Borrower, each Guarantor and each Lender hereby (i) irrevocably and
unconditionally waive, to the fullest extent permitted by law, trial by jury in
any legal action or proceeding relating to this Agreement or any Security
Instrument and for any counterclaim therein; (ii) irrevocably waive, to the
maximum extent not prohibited by law, any right it may have to claim or recover
in any such litigation any special, exemplary, punitive or consequential
damages, or damages other than, or in addition to, actual damages; (iii) certify
that no party hereto nor any representative of the Administrative Agent or
counsel for any party hereto has represented, expressly or otherwise, or implied
that such party would not, in the event of litigation, seek to enforce the
foregoing waivers, and (iv) acknowledge that it has been induced to enter into
this agreement, the security instruments and the transactions contemplated
hereby and thereby by, among other things, the mutual waivers and certifications
contained in this Section 12.13.
 
Section 12.14         USA PATRIOT Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.
 
Section 12.15         Interest. It is the intention of the parties hereto to
conform strictly to applicable usury laws regarding the use, forbearance or
detention of the indebtedness evidenced by this Agreement, the Notes and the
other Loan Documents, whether such laws are now or hereafter in effect,
including the laws of the United States of America or any other jurisdiction
whose laws are applicable, and including any subsequent revisions to or judicial
interpretations of those laws, in each case to the extent they are applicable to
this Agreement, the Notes and the other Loan Documents (the “Applicable Usury
Laws”). Accordingly, if any acceleration of the maturity of the Notes or any
payment by Borrower or any other Person produces a rate in excess of the Highest
Lawful Rate or otherwise results in Borrower or such other Person being deemed
to have paid any interest in excess of the Maximum Amount, as hereinafter
defined, or if any Lender shall for any reason receive any unearned interest in
violation of any Applicable Usury Laws, or if any transaction contemplated
hereby would otherwise be usurious under any Applicable Usury Laws, then, in
that event, regardless of any provision contained in this Agreement or any other
Loan Document or other agreement or instrument executed or delivered in
connection herewith, the provisions of this Section 12.14 shall govern and
control, and neither Borrower nor any other Person shall be obligated to pay, or
apply in any manner to, any amount that would be excessive interest. No Lender
shall ever be deemed to have contracted for or be entitled to receive, collect,
charge, reserve or apply as interest on any Loan (whether termed interest
therein or deemed to be interest by judicial determination or operation of law),
any amount in excess of the Highest Lawful Rate, and, in the event that such
Lender ever receives, collects, or applies as interest any such excess, such
amount which would be excessive interest shall be applied as a partial
prepayment of principal and treated hereunder as such, and, if the principal
amount of the applicable Loans are paid in full, any remaining excess shall
forthwith be paid to Borrower. In determining whether or not the interest
contracted for, received, collected, charged reserved, paid or payable,
including under any specific contingency, exceeds the Highest Lawful Rate,
Borrower and each Lender shall, to the maximum extent permitted under applicable
law, (i) characterize any non-principal payment (other than payments which are
expressly designated as interest payments hereunder) as an expense or fee rather
than as interest, (ii) exclude voluntary pre-payments and the effect thereof,
and (iii) amortize and spread the total amount of interest throughout the entire
stated term of the Loans so that the interest rate is uniform throughout such
term; provided that if the Loans are paid in full prior to the end of the full
contemplated term hereof, and if the interest received for the actual period of
existence thereof exceeds the Highest Lawful Rate, if any, then the Lenders
shall refund to Borrower the amount of such excess, or credit the amount of such
excess against the aggregate unpaid principal balance of all Loans made by
Lender. As used herein, the term “Maximum Amount” means the maximum nonusurious
amount of interest which may be lawfully contracted for, reserved, charged,
collected or received by Lender in connection with the indebtedness evidenced by
this Agreement, the Notes and other Loan Documents under all Applicable Usury
Laws. Texas Finance Code, Chapter 346, which regulates certain revolving loan
accounts and revolving tri-party accounts, shall not apply to any revolving loan
accounts created under, or apply in any manner to, the Note, this Agreement or
the other Loan Documents.
 
73

--------------------------------------------------------------------------------


 
Section 12.16         Confidentiality. In the event that the Borrower provides
to the Administrative Agent or the Lenders written confidential information
belonging to the Borrower, if the Borrower shall denominate such information in
writing as “confidential,” the Administrative Agent and the Lenders shall
thereafter maintain such information in confidence in accordance with the
standards of care and diligence that each utilizes in maintaining its own
confidential information. This obligation of confidence shall not apply to such
portions of the information which (i) are in the public domain, (ii) hereafter
become part of the public domain without the Administrative Agent or the Lenders
breaching their obligation of confidence to the Borrower, (iii) are previously
known by the Administrative Agent or the Lenders from some source other than the
Borrower, (iv) are hereafter developed by the Administrative Agent or the
Lenders without using the Borrower’s information, (v) are hereafter obtained by
or available to the Administrative Agent or the Lenders from a third party who
owes no obligation of confidence to the Borrower with respect to such
information or through any other means other than through disclosure by the
Borrower, (vi) are disclosed with the Borrower’s consent, (vii) must be
disclosed either pursuant to any Governmental Requirement or to Persons
regulating the activities of the Administrative Agent or the Lenders, provided
Administrative Agent and Lenders shall endeavor to provide notice to the
Borrower as soon as practicable in the event Borrower desires to enjoin the
disclosure of such information, however, failure of Administrative Agent or
Lenders to provide such prior notice to Borrower shall not give rise to any
claim or cause of action by Borrower or any Obligor against Administrative Agent
or such Lenders, or (viii) as may be required by law or regulation or order of
any Governmental Authority in any judicial, arbitration or governmental
proceeding. Further, the Administrative Agent or a Lender may disclose any such
information to any other Lender, any independent petroleum engineers or
consultants, any independent certified public accountants, any legal counsel
employed by such Person in connection with this Agreement or any Security
Instrument, including without limitation, the enforcement or exercise of all
rights and remedies thereunder, or any assignee or participant (including
prospective assignees and participants) in the Loans; provided, however, that
the Administrative Agent or the Lenders shall receive a confidentiality
agreement from the Person to whom such information is disclosed such that said
Person shall have the same obligation to maintain the confidentiality of such
information as is imposed upon the Administrative Agent or the Lenders
hereunder. Notwithstanding anything to the contrary provided herein, this
obligation of confidence shall cease three (3) years from the date the
information was furnished, unless the Borrower requests in writing at least
thirty (30) days prior to the expiration of such three year period, to maintain
the confidentiality of such information for an additional three year period. The
Borrower waives any and all other rights it may have to confidentiality as
against the Administrative Agent and the Lenders arising by contract, agreement,
statute or law except as expressly stated in this Section 12.15.
 
The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
 
74

--------------------------------------------------------------------------------




Section 12.17         Restatement of Existing Credit Agreement. The parties
hereto agree that, on the Closing Date, after all conditions precedent set forth
in Section 6.01 have been satisfied or waived: (i) the Indebtedness (as defined
in this Agreement) represents, among other things, the restatement, renewal,
amendment, extension, and modification of the “Indebtedness” (as defined in the
Existing Credit Agreement); (ii) this Agreement is intended to, and does hereby,
restate, renew, extend, amend, modify, supersede, and replace the Existing
Credit Agreement in its entirety; (iii) the Notes, if any, executed pursuant to
this Agreement amend, renew, extend, modify, replace, restate, substitute for,
and supersede in their entirety (but do not extinguish the Indebtedness arising
under) the promissory notes issued pursuant to the Existing Credit Agreement,
which existing promissory notes shall be returned to Administrative Agent
promptly after the Closing Date, marked “renewed and replaced”; (iv) the
Security Instruments executed pursuant to this Agreement amend, renew, extend,
modify, replace, restate, substitute for, and supersede in their entirety (but
do not extinguish or impair the collateral security created or evidenced by) the
“Security Instruments” executed and delivered pursuant to the Existing Credit
Agreement; (v) each Confirmation of Guaranty Agreement executed pursuant to this
Agreement amends, renews, extends, modifies, replaces, restates, substitutes
for, and supersedes in its entirety (but does not extinguish or impair the
Indebtedness guaranteed by) the Guaranty Agreement executed by the applicable
Guarantor, as the case may be, executed and delivered pursuant to the Existing
Credit Agreement; and (vi) the entering into and performance of their respective
obligations under the Loan Documents and the transactions evidenced hereby do
not constitute a novation nor shall they be deemed to have terminated,
extinguished, or discharged the “Indebtedness” under the Existing Credit
Agreement, the Security Instruments, the Guaranty Agreements, or the other Loan
Documents (or the collateral security therefor), all of which Indebtedness and
collateral shall continue under and be governed by this Agreement and the other
Loan Documents, except as expressly provided otherwise herein.
 
[The remainder of this page intentionally left blank. Signatures begin on the
next page.]




75

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned, with the intent of being legally bound
hereby, have caused this Agreement to be executed this ___ day of April, 2005.


ATTEST:
 
BORROWER:
         
ATLAS PIPELINE PARTNERS, L.P.,
   
a Delaware limited partnership
(SEAL)
           
By:
 
Atlas Pipeline Partners GP, LLC,
           
its general partner
By:
  
  
           
Name:
  
     
By:
  
  
Title:
  
  
     
Name:
  
           
Title:
  
  

 
 
[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, with the intent of being legally bound
hereby, have caused this Revolver Note to be executed this ___ day of April,
2005.





     
GUARANTORS:
           
ATLAS PIPELINE NEW YORK, LLC, a Pennsylvania limited liability company
           
By:
Atlas Pipeline Operating Partnership, L.P., a Delaware limited partnership and
its sole member
             
By:
Atlas Pipeline Partners GP, LLC, a Delaware limited liability company and its
sole general partner
                           
By:
  
  
       
Name:
  
       
Title:
  
  
                               
ATLAS PIPELINE OHIO, LLC, a Pennsylvania limited liability company
           
By:
Atlas Pipeline Operating Partnership, L.P., a Delaware limited partnership and
its sole member
               
By:
Atlas Pipeline Partners GP, LLC, a Delaware limited liability company and its
sole general partner
                                   
By:
  
  
       
Name:
  
       
Title:
  
  

 
 
[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

   
ATLAS PIPELINE PENNSYLVANIA, LLC, a Pennsylvania limited liability company
           
By:
Atlas Pipeline Operating Partnership, L.P., a Delaware limited partnership and
its sole member
             
By:
Atlas Pipeline Partners GP, LLC, a Delaware limited liability company and its
sole general partner
                           
By:
  
  
       
Name:
  
       
Title:
  
  
                               
ATLAS PIPELINE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
         
By:
Atlas Pipeline Partners GP, LLC, a Delaware limited liability company and its
sole member
                       
By:
  
  
       
Name:
  
       
Title:
  
  
                               
ATLAS PIPELINE MID-CONTINENT LLC, a Delaware limited liability company
         
By:
Atlas Pipeline Operating Partnership, L.P., a Delaware limited partnership and
its sole member
             
By:
Atlas Pipeline Partners GP, LLC, a Delaware limited liability company and its
sole general partner
                           
By:
  
  
       
Name:
  
       
Title:
  
  





[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------







   
ETC OKLAHOMA PIPELINE, LTD., a Texas limited partnership
           
By:
ELK City Oklahoma GP, LLC, a Delaware limited liability company and its sole
general partner
               
By:
Atlas Pipeline Mid-Continent LLC, a Delaware limited liability company and its
sole member
                   
By:
Atlas Pipeline Operating Partnership, L.P., a Delaware limited partnership and
its sole member
                       
By:
Atlas Pipeline Partners GP, LLC, a Delaware limited liability company and its
sole general partner
                                               
By:
  
  
           
Name:
               
Title:
  
  
                                       
ELK CITY OKLAHOMA GP, LLC, a Delaware limited liability company
           
By:
Atlas Pipeline Mid-Continent LLC, a Delaware limited liability company and its
sole member
               
By:
Atlas Pipeline Operating Partnership, L.P., a Delaware limited partnership and
its sole member
                             
By:
Atlas Pipeline Partners GP, LLC a Delaware limited liability company and its
sole general partner
                                   
By:
  
  
         
Name:
  
         
Title:
  
  

 
 
[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT, ISSUING BANK
AND A LENDER:
     
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Bank and a Lender
                   
By:
  
   
Jay Buckman
   
Vice President
             
Lending Office for Base Rate Loans and
LIBOR Loans and Address for Notices:
     
Wachovia Bank, National Association
 
1001 Fannin, Suite 2255
 
Houston, Texas 77002
 
Telecopier No.: 713-650-6354
 
Telephone No.: 713-346-2707
 
Attention: Jay Buckman





[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

 
LENDERS:
     
FLEET NATIONAL BANK
                   
By:
  
   
Name
   
Title

 
 
 
[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

 
BANK OF OKLAHOMA N.A.
         
By:
  
   
Name
   
Title

 
 
 
[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

 
KEYBANK NATIONAL ASSOCIATION
               
By:
  
   
Name
   
Title

 

 
[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------





 
WELLS FARGO BANK, N.A.
               
By:
  
   
Name
   
Title

 

 
[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------





 
BANK OF SCOTLAND
               
By:
  
   
Name
   
Title

 

 
[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

 
BNP PARIBAS
               
By:
  
   
Name
   
Title

 

 
[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

 
NEWCOURT CAPITAL USA INC.
               
By:
  
   
Name
   
Title

 
 
 
[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

 
COMERICA BANK
               
By:
  
   
Name
   
Title

 
 


[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------



 
COMPASS BANK
               
By:
  
   
Name
   
Title

 
 
 
[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

 
CITIBANK TEXAS, N.A.
               
By:
  
   
Name
   
Title

 
 
 
[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------





 
FORTIS CAPITAL CORP.
               
By:
  
   
Name
   
Title

 
 
 
[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------





 
GUARANTY BANK
               
By:
  
   
Name
   
Title

 
 
 
[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------





 
NATIONAL CITY BANK
               
By:
  
   
Name
   
Title

 
 


[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------



 
NATEXIS BANQUES POPULAIRES
               
By:
  
   
Name
   
Title

 
 
 
[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------





 
UFJ BANK LIMITED, NEW YORK BRANCH
               
By:
  
   
Name
   
Title

 
 
 
[SIGNATURE PAGE TO THE CREDIT AGREEMENT]


--------------------------------------------------------------------------------





 
WESTLB AG, NEW YORK BRANCH
         
By:
     
Name
   
Title
 
 
  
   
 
 
By:
  
   
Name
   
Title

 
 
 
[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

--------------------------------------------------------------------------------